Exhibit 10.1

Execution Version

 

 

CREDIT AGREEMENT

Dated as of March 7, 2018

among

GENWORTH HOLDINGS, INC.,

as the Borrower,

GENWORTH FINANCIAL, INC.,

as the Parent,

GOLDMAN SACHS LENDING PARTNERS LLC

as the Agent, and

THE LENDERS PARTY HERETO

 

 

GOLDMAN SACHS LENDING PARTNERS LLC

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              PAGE   ARTICLE 1 DEFINITIONS      1     Section 1.01.    Certain
Defined Terms      1     Section 1.02.    Other Interpretive Provisions      37
    Section 1.03.    Classification of Loans      38     Section 1.04.   
Accounting Principles; Changes in Minimum Capital      38     Section 1.05.   
Times of Day      39     Section 1.06.    Timing of Payment or Performance;
Compliance with this Agreement      39     Section 1.07.    Certifications     
40     Section 1.08.    Matters relating to Public Company Subsidiaries      40
    Section 1.09.    Currency      41   ARTICLE 2 THE CREDITS      42    
Section 2.01.    Term Loans      42     Section 2.02.    [Reserved]      42    
Section 2.03.    [Reserved]      42     Section 2.04.    [Reserved]      42    
Section 2.05.    Pro Rata Shares      42     Section 2.06.    Conversion and
Continuation of Loans      43     Section 2.07.    Notes; Loan Accounts      43
    Section 2.08.    Repayment of Loans      43     Section 2.09.    Optional
and Mandatory Prepayments      44     Section 2.10.    Interest      46    
Section 2.11.    Fees      48     Section 2.12.    Computation of Fees and
Interest      48     Section 2.13.    Payments Generally      48    
Section 2.14.    Sharing of Payments by Lenders      49     Section 2.15.   
Incremental Facilities      50     Section 2.16.    Defaulting Lenders      52  
  Section 2.17.    Maturity Extensions of Loans      53   ARTICLE 3 TAXES, YIELD
PROTECTION AND ILLEGALITY      55     Section 3.01.    Taxes      55    
Section 3.02.    Illegality      58     Section 3.03.    Increased Costs and
Reduction of Return      59     Section 3.04.    Funding Losses      60    
Section 3.05.    Inability to Determine Rates      60     Section 3.06.   
Certificates of Lenders      61     Section 3.07.    Substitution of Lenders   
  61     Section 3.08.    Successor LIBOR      61     Section 3.09.    Survival
     62   ARTICLE 4 CONDITIONS PRECEDENT      62     Section 4.01.    Conditions
to Closing      62     Section 4.02.    Determinations Under Section 4.01     
64   ARTICLE 5 REPRESENTATIONS AND WARRANTIES      65     Section 5.01.   
Corporate Existence and Power      65  



--------------------------------------------------------------------------------

  Section 5.02.    Corporate Authorization; No Contravention      65    
Section 5.03.    Governmental Authorization      66     Section 5.04.    Binding
Effect      66     Section 5.05.    Litigation      66     Section 5.06.    No
Default      66     Section 5.07.    ERISA Compliance      66     Section 5.08.
   Margin Regulations      67     Section 5.09.    Title to Properties      67  
  Section 5.10.    Taxes      67     Section 5.11.    Financial Condition     
67     Section 5.12.    Environmental Matters      68     Section 5.13.   
Regulated Activities and Regulated Entities      68     Section 5.14.   
Subsidiaries      68     Section 5.15.    Insurance Licenses      69    
Section 5.16.    Full Disclosure      69     Section 5.17.    Solvency      69  
  Section 5.18.    Security Interests      69     Section 5.19.    Insurance   
  70     Section 5.20.    Sanctions Laws and Regulations      70    
Section 5.21.    Surplus Debenture Interest and Dividends      70   ARTICLE 6
AFFIRMATIVE COVENANTS      70     Section 6.01.    Financial Statements      70
    Section 6.02.    Certificates; Other Information      71     Section 6.03.
   Notices      72     Section 6.04.    Preservation of Corporate Existence, Etc
     73     Section 6.05.    Insurance      74     Section 6.06.    Payment of
Tax Obligations      74     Section 6.07.    Compliance with Laws      74    
Section 6.08.    Compliance with ERISA      74     Section 6.09.    Inspection
of Property and Books and Records      74     Section 6.10.    Information
Regarding Obligors      75     Section 6.11.    Use of Proceeds      75    
Section 6.12.    Collateral and Guarantees      75     Section 6.13.    Further
Assurances      76     Section 6.14.    Maintenance of Ratings      76    
Section 6.15.    Designation of Subsidiaries      76     Section 6.16.   
Maintenance of Properties      77     Section 6.17.    Post-Closing Matters     
77     Section 6.18.    Sanctions Laws and Regulations      77   ARTICLE 7
NEGATIVE COVENANTS      77     Section 7.01.    Limitation on Indebtedness and
Disqualified Capital Stock      78     Section 7.02.    Liens      80    
Section 7.03.    Disposition of Assets      83     Section 7.04.    [Reserved]
     87     Section 7.05.    Transactions with Affiliates      87    
Section 7.06.    Change in Business      88     Section 7.07.    Fundamental
Changes      88     Section 7.08.    Restricted Payments      89    
Section 7.09.    Investments and Acquisitions      91  

 

ii



--------------------------------------------------------------------------------

  Section 7.10.    Prepayment of Certain Indebtedness; Modifications of Certain
Agreements      93     Section 7.11.    Maximum Capitalization Ratio      93    
Section 7.12.    Maximum LTV Ratio      94     Section 7.13.    MIC Covenant   
  94     Section 7.14.    Restrictive Agreements      94     Section 7.15.   
PMIERs Compliance      95     Section 7.16.    Fiscal Year      95   ARTICLE 8
EVENTS OF DEFAULT      95     Section 8.01.    Events of Default      95    
Section 8.02.    Remedies      98     Section 8.03.    Rights Not Exclusive     
99   ARTICLE 9 THE AGENT      99     Section 9.01.    Appointment and Authority
     99     Section 9.02.    Rights as a Lender      99     Section 9.03.   
Exculpatory Provisions      99     Section 9.04.    Reliance by the Agent     
100     Section 9.05.    Delegation of Duties      100     Section 9.06.   
Resignation of the Agent      100     Section 9.07.    Non-Reliance on the Agent
and Other Lenders      101     Section 9.08.    No Other Duties, Etc      101  
  Section 9.09.    The Agent May File Proofs of Claim      101     Section 9.10.
   Collateral and Guaranty Matters      102     Section 9.11.    Indemnification
of Agent-Related Persons      103     Section 9.12.    Withholding Tax      103
  ARTICLE 10 MISCELLANEOUS      104     Section 10.01.    Amendments and Waiver
     104     Section 10.02.    Notices      106     Section 10.03.    No Waiver;
Cumulative Remedies      107     Section 10.04.    Costs and Expenses      107  
  Section 10.05.    Borrower Indemnification; Damage Waiver      108    
Section 10.06.    Marshalling; Payments Set Aside      109     Section 10.07.   
Assignments, Successors, Participations, Etc      109     Section 10.08.   
Confidentiality      113     Section 10.09.    Set-off      114    
Section 10.10.    Notification of Addresses, Lending Offices, Etc      115    
Section 10.11.    Effectiveness; Counterpart      115     Section 10.12.   
Survival of Representations and Warranties      115     Section 10.13.   
Severability      115     Section 10.14.    Replacement of Defaulting Lenders
and Non-Consenting Lenders      116     Section 10.15.    Governing Law;
Jurisdiction; Consent to Service of Process      116     Section 10.16.   
Waiver of Jury Trial      117     Section 10.17.    USA PATRIOT Act Notice     
117     Section 10.18.    Entire Agreement      117     Section 10.19.   
Independence of Covenants      117     Section 10.20.    Obligations Several;
Independent Nature of Lenders’ Right      117     Section 10.21.    No Fiduciary
Duty      118     Section 10.22.    Acknowledgment and Consent to Bail-In of EEA
Financial Institutions      118     Section 10.23.    Lender Action      119  

 

iii



--------------------------------------------------------------------------------

APPENDICES    Appendix A-1    Commitments SCHEDULES    Schedule 5.05   
Litigation Schedule 5.07    ERISA Schedule 5.14(a)    Options, Warrants, Calls,
Rights, Commitments or Other Agreements Schedule 5.14(b)    Subsidiaries
Schedule 5.15    Insurance Licenses Schedule 6.17    Post-Closing Matters
Schedule 7.01    Existing Indebtedness Schedule 7.02    Existing Liens Schedule
7.09    Existing and Committed Investments Schedule 7.14    Restrictive
Agreements Schedule 10.02    Addresses for Notices EXHIBITS    Exhibit A    Form
of Compliance Certificate Exhibit B    Form of Note Exhibit C-1    Form of Loan
Notice Exhibit C-2    Form of Continuation/Conversion Notice Exhibit D    Form
of Assignment and Assumption Exhibit E    Form of Pledge Agreement Exhibit F-1
   United States Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit F-2    United States
Tax Compliance Certificate (For Foreign Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes) Exhibit F-3    United States Tax Compliance
Certificate (For Foreign Participants That Are Not Partnerships For U.S. Federal
Income Tax Purposes) Exhibit F-4    United States Tax Compliance Certificate
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Exhibit G    Form of Solvency Certificate Exhibit H    Form of Joinder
Agreement Exhibit I    Form of LTV Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of March 7, 2018, by and among GENWORTH
HOLDINGS, INC., a Delaware corporation, as the Borrower (the “Borrower”),
GENWORTH FINANCIAL, INC., a Delaware corporation, as the Parent (the “Parent”),
the lenders from time to time party to this Agreement (collectively, the
“Lenders”; individually, each a “Lender”), and GOLDMAN SACHS LENDING PARTNERS
LLC, as administrative agent (the “Agent”) for the Lenders.

WHEREAS, the Borrower desires to obtain from the Lenders a term loan facility in
an aggregate principal amount of $450,000,000;

WHEREAS, the Borrower intends to use the proceeds of the term loan facility
together with cash on hand of the Borrower and its Subsidiaries to (i) refinance
the Borrower’s 6.515% senior unsecured notes due 2018 (the “2018 Notes”) or, if
the 2018 Notes have been satisfied in full, to repay or refinance other
indebtedness of the Parent, the Borrower or the Subsidiaries and (ii) pay fees
and expenses incurred in connection with the transactions contemplated hereby.

WHEREAS, the Parent is willing to guarantee the foregoing obligations of the
Borrower, and the Borrower is willing to cause Genworth Financial International
Holdings, LLC (“GFIH”) to provide a limited recourse guarantee of such
obligations, secured by the common shares of Genworth MI Canada Inc., a
corporation organized under the laws of Canada (“MIC”) owned by GFIH, all on the
terms set forth in the Security Documents.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01.    Certain Defined Terms.

The following terms have the following meanings:

“2018 Notes” has the meaning specified in the preamble to this Agreement.

“Acquisition” means (a) any Investment by the Parent or any of its Restricted
Subsidiaries in a Person (other than an existing Wholly-Owned Subsidiary)
whereby such Person becomes a direct or indirect Restricted Subsidiary of the
Parent or is merged, consolidated or amalgamated with or into the Parent or such
Restricted Subsidiary (including any Investment in a Restricted Subsidiary or
joint venture that serves to increase the Parent’s or any Restricted
Subsidiaries’ ownership interests therein) or (b) an acquisition by the Parent
or any of its Restricted Subsidiaries of the property and assets of any Person
(other than an existing Wholly-Owned Subsidiary) that constitutes all or
substantially all of the assets of such Person or any division, line of
business, book of business or business unit of such Person; provided that
capital expenditures (as determined in accordance with GAAP) that do not,
individually or as part of a series of related transactions, result in the
acquisition of all or substantially all of the assets of any Person or any
division, line of business, book of business or business unit of such Person
shall be deemed not to be Acquisitions.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract or
otherwise.



--------------------------------------------------------------------------------

“Affiliated Lender” means, at any time, (a) the Parent, the Borrower and each
other Subsidiary of Parent and any Affiliates of the foregoing (other than any
natural person) and (b) China Oceanwide and its Affiliates for so long as the CO
Merger Agreement (or any subsequent agreement among China Oceanwide or its
Affiliates and the Parent or its Subsidiaries that, upon its consummation, would
result in China Oceanwide or its Affiliates becoming Affiliates of the Parent or
its Subsidiaries) is in effect and has not been terminated.

“Agent” means Goldman Sachs, in its capacity as administrative agent under the
Loan Documents.

“Agent-Related Persons” means the Agent, the Arrangers and the Syndication Agent
in each case together with their respective Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02 or such other address or account as the Agent may from
time to time specify.

“Agreement” means this Credit Agreement.

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with such Insurance Subsidiary’s
domiciliary insurance commissioner (or similar authority), which statement shall
be in the form required by such Insurance Subsidiary’s domiciliary insurance
commissioner (or similar authority), or if no specific form is so required, in
the form of financial statements permitted by such insurance commissioner (or
such similar authority) to be used for filing annual statutory financial
statements and shall contain the type of information permitted or required by
such domiciliary insurance commissioner (or such similar authority) to be
disclosed therein, together with all exhibits or schedules filed therewith.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent and its Restricted Subsidiaries concerning
or relating to bribery or corruption.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to an Obligor and its Restricted Subsidiaries, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959) and the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada).

“Applicable ECF Percentage” as the meaning specified in Section 2.09(d)(iii).

“Applicable Organization Documents” has the meaning specified in Section 1.08.

“Applicable Margin” means, as of any date of determination, a percentage per
annum equal to: (a) in respect of Eurodollar Rate Loans, 4.50% and (b) in
respect of Base Rate Loans, 3.50%.

 

2



--------------------------------------------------------------------------------

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental or emergency reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator. A Eurodollar Rate Loan
shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Obligor provides to the Agent
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Agent or Lenders by means of electronic communications
pursuant to Section 10.02(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, Goldman Sachs and JPMorgan.

“Asset Sale” means, without duplication, any Disposition or series of related
Dispositions by (i) any Obligor of property constituting Collateral (which shall
(x) include any repurchase or redemption of Capital Stock constituting
Collateral by the issuer of such Capital Stock and (y) exclude any Disposition
to any other Obligor) or (ii) Parent or its Restricted Subsidiaries of property
constituting any USMI Equity Interests (which shall (x) include any USMI Equity
Offering and, after any such USMI Equity Offering, any repurchase or redemption
of USMI Equity Interests held by the Parent or its Subsidiaries (other than any
USMI Company) by the issuer of such Capital Stock and (y) exclude any
Disposition to the Parent or any Restricted Subsidiary).

“Asset Sale Mandatory Prepayment” has the meaning specified in
Section 2.09(d)(ii).

“Asset Sale Trigger Event” has the meaning specified in Section 2.09(d)(ii).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee substantially in the form of Exhibit D or in
another form reasonably acceptable to the Agent and the Borrower.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Auction” has the meaning specified in Section 10.07(c).

“Auction Manager” means (a) either the Agent or any Arranger, as determined by
the Borrower, or any of their respective Affiliates or (b) any other financial
institution or advisor selected by the Borrower to act as an arranger in
connection with any repurchases pursuant to Section 10.07(c).

“Australian Company Agreements” means: (a) the master agreement, dated April 23,
2014, between the Parent and GMA; (b) the GMA Shareholders Agreement; (c) the
shared services agreement, dated May 21, 2014, among Parent, GMA and other
parties thereto; (d) the IT services agreement, dated May 21, 2014, among
Parent, GMA and other parties thereto; (e) the intellectual property cross
license agreement, dated May 21, 2014, between Parent and GMA; and (f) the
trade-mark license agreement, dated May 21, 2014, between Genworth Holdings,
Inc. and GMA; and each of their respective ancillary agreements, in each case.

 

3



--------------------------------------------------------------------------------

“Available Amount” means, at any time, the sum of:

(a)    $75,000,000;

(b)    an amount equal to (x) the cumulative amount of Excess Cash Flow (which
amount shall not be less than zero in any Fiscal Year) for each Fiscal Year
(commencing with the Fiscal Year ending December 31, 2019) minus (y) the portion
of such Excess Cash Flow that has been (or is required to be) applied to the
prepayment of Loans in accordance with Section 2.09(d)(iii) (without giving
effect to clause (B) thereof) (and, in the case of any Fiscal Year then ended
but where the respective required date of prepayment has not yet occurred
pursuant to Section 2.09(d)(iii), will not on such date of prepayment be
required to be so applied as reasonably determined by the Borrower); plus

(c)    the amount of any capital contributions or proceeds of issuances of
Capital Stock (other than proceeds of issuances of Disqualified Capital Stock)
received as cash by the Parent or the Borrower (excluding, for the avoidance of
doubt, contributions or proceeds from the Parent or any of its Restricted
Subsidiaries), plus the fair market value, as reasonably determined in good
faith by the Borrower, of marketable securities or other property received by
the Parent or the Borrower as a capital contribution or in return for issuances
of Capital Stock (other than any amounts constituting proceeds of issuances of
Disqualified Capital Stock) (excluding, for the avoidance of doubt,
contributions or proceeds from the Parent or any of its Restricted
Subsidiaries), in each case, during the period from and including the day
immediately following the Closing Date through and including such time; plus

(d)    the aggregate principal amount of any Indebtedness or Disqualified
Capital Stock, in each case, of the Parent or the Borrower issued after the
Closing Date (other than Indebtedness or such Disqualified Capital Stock issued
to the Parent or a Restricted Subsidiary), which has been converted into or
exchanged for Capital Stock of the Parent (or any direct or indirect parent)
that does not constitute Disqualified Capital Stock, together with the fair
market value, as reasonably determined by the Borrower, of any marketable
securities and or other property received by the Parent or the Borrower upon
such exchange or conversion, in each case, during the period from and including
the day immediately following the Closing Date through and including such time;
plus

(e)    the net proceeds received by the Parent or any Restricted Subsidiary
during the period from and including the day immediately following the Closing
Date through and including such time in connection with the Disposition to a
Person (other than the Parent or any Subsidiary) of any Unrestricted Subsidiary
or any Investment made pursuant to Section 7.09(m)(i)(A) (in each case, in an
amount not to exceed the original amount of such Investment or an Investment in
an Unrestricted Subsidiary pursuant to Section 7.09(m)(i)(A)); plus

(f)    to the extent not already reflected as a return of capital with respect
to such Investment for purposes of determining the amount of such Investment,
the proceeds received by the Parent or any Restricted Subsidiary during the
period from and including the day immediately following the Closing Date through
and including such time in connection with cash returns, cash profits, cash
distributions and similar cash amounts, including cash principal repayments of
loans, in each case received in respect of any Investment made pursuant to
Section 7.09(m)(i)(A) (in an amount not to exceed the original amount of such
Investment); plus

 

4



--------------------------------------------------------------------------------

(g)    an amount equal to the sum of (A) the amount of any Investments by the
Parent and/or any Restricted Subsidiary pursuant to Section 7.09(m)(i)(A) in any
Unrestricted Subsidiary (in an amount not to exceed the original amount of such
Investment) that has been re-designated as a Restricted Subsidiary or has been
merged, consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, the Parent or any Restricted Subsidiary and (B) to the extent
not already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, the fair market value (as
reasonably determined by the Borrower) of the property or assets of any
Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed (in an amount not to exceed the original amount of the Investment in
such Unrestricted Subsidiary made pursuant to Section 7.09(m)(i)(A)) to the
Parent or any Restricted Subsidiary, in each case, during the period from and
including the day immediately following the Closing Date through and including
such time; plus

(h)    the amount of any Declined Proceeds since the Closing Date; minus

(i)    an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 7.08(d)(i), plus (iii) Investments made pursuant to
Section 7.09(m)(i)(A), plus (iii) payments in respect of Junior Financing made
pursuant to Section 7.10(a)(v) (utilizing capacity under Section 7.08(d)(i)), in
each case, made after the Closing Date and prior to such time, or
contemporaneously therewith.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of
interest, if any, quoted for such day in The Wall Street Journal (or such other
publication of national standing reasonably agreed by the Borrower and the
Agent) as the “U.S. Prime Rate” and (c) the Eurodollar Rate for an Interest
Period of one month beginning on such day (or if such day is not a Business Day,
the Business Day immediately preceding such day) plus 1.00% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introduction to this Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Agent’s Office is located or New York City and,
if such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Calculation Period” means, with respect to any ratio or calculation, the period
for which such ratio or calculation is being calculated.

 

5



--------------------------------------------------------------------------------

“Canadian Company Agreements” means: (a) the master agreement dated July 7, 2009
among Parent and MIC, among others, and (b) the MIC Shareholder Agreement,
(c) the transition services agreement, dated July 7, 2009, among Parent and MIC
and other parties thereto; (d) the registration rights agreement, dated July 7,
2009, among MIC and Brookfield Life Assurance Company Limited; (e) the
intellectual property cross license agreement, dated July 7, 2009, among Parent
and MIC and other parties thereto; and (f) the transitional trade-mark license
agreement, dated July 7, 2009, among Parent and MIC and other parties thereto;
and each of their respective ancillary agreements.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity of any bank or of any corporation controlling a
bank.

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment capitalized in accordance with GAAP and other capital
expenditures of the Parent and its Subsidiaries that are (or would be) set forth
in a consolidated statement of cash flows of the Parent and its Subsidiaries for
such period prepared in accordance with GAAP and (b) any Capitalized Lease
Liabilities incurred by the Parent and its Subsidiaries during such period.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase any of the foregoing; provided that, for the avoidance of
doubt, Capital Stock shall not be deemed to include debt convertible or
exchangeable for any of the foregoing.

“Capitalization Ratio” has the meaning specified in Section 7.11.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person under any leasing or similar arrangement that, in
accordance with GAAP, would be classified as a capitalized lease, and, for
purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP, and the stated
maturity thereof shall be the date of the last payment of rent or any other
amount due under such lease prior to the first date upon which such lease may be
terminated by the lessee without payment of a penalty. For purposes of this
definition, whenever in this Agreement is it necessary to determine whether a
lease is a capital lease or an operating lease, such determination shall be made
on the basis of GAAP as in effect on January 1, 2016.

“Cash Collateral Account” has the meaning specified in the definition of
“Collateral Value.”

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States or
any State thereof in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits or overnight bank deposits having maturities of twelve months or less
from the date of acquisition issued by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 and a short term deposit rating of at
least A-1 by S&P and P-l by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally; (c) commercial
paper of an issuer rated at least A-2 by S&P and P-2 by Moody’s at the time of
acquisition thereof, or carrying an equivalent rating by a nationally recognized
rating agency, if both of the two named rating agencies cease publishing ratings
of commercial paper issuers generally, and maturing within nine months from the
date of acquisition; (d) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than 30 days, with respect to securities issued or
fully guaranteed or insured by the United States government; (e) securities with

 

6



--------------------------------------------------------------------------------

maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P and A2 by Moody’s;
(f) securities with maturities of one year or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; (g) instruments
equivalent to those referred to in clauses (a) through (f) above denominated in
any foreign currency comparable in credit quality and tenor to those referred to
above and customarily used for cash management purposes in any jurisdiction
outside the United States; and (h) shares of money market mutual or similar
funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (g) of this definition.

“Cash Management Obligations” means obligations in respect of treasury,
depository and cash management services, including commercial credit cards,
stored value cards, purchasing cards, treasury management, check drawing and
automated payment services (including depository, overdraft, controlled
disbursement, ACH transactions, return items and interstate depository network
services, Society for Worldwide Interbank Financial Telecommunication transfers,
cash pooling and operational foreign exchange management) and any arrangements
or services similar to any of the foregoing.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

“Change of Control” means (a) any acquisition, directly or indirectly, by any
person or group (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act), of beneficial ownership (within the meaning of Rule 13d-3 of the
SEC under the Exchange Act) of 40% or more of the outstanding shares of Voting
Stock of the Parent, (b) the failure by the Parent to own, legally and
beneficially, directly or indirectly, 100% of the Capital Stock in the Borrower,
or (c) the failure by the Borrower to own, legally and beneficially, directly or
indirectly, 100% of the Capital Stock in GFIH. Notwithstanding the foregoing, in
no event shall the China Oceanwide Acquisition constitute a Change of Control.

“China Oceanwide” as defined in Section 4.01(n).

“China Oceanwide Acquisition” shall mean the occurrence of the “Closing Date”
(as defined in the CO Merger Agreement) and the consummation of the transactions
contemplated by the CO Merger Agreement.

“Class” when used with respect to Loans, refers to whether such Loans are
Initial Loans, New Loans or Extended Loans, as applicable.

“Closing Date” means March 7, 2018, or, if later, the first date all the
conditions precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.01.

“CO Merger Agreement” as defined in Section 4.01(n).

“Code” means the Internal Revenue Code of 1986, and regulations promulgated
thereunder.

“Collateral” means, collectively, all of the Pledge Agreement Collateral and all
other property of whatever kind and nature subject or purported to be subject
from time to time to a Lien under any Security Document in favor of the Agent
for the benefit of the Secured Parties under any Security Document (including
any Other Collateral until such time as such Other Collateral is released
pursuant to the terms of the Security Documents).

 

7



--------------------------------------------------------------------------------

“Collateral Accounts” has the meaning set forth in the Pledge Agreement.

“Collateral and Guarantee Requirement” means the requirement that:

(a)    the Agent shall have received from GFIH a counterpart of the Pledge
Agreement duly executed and delivered on behalf of GFIH and, with respect to any
Other Collateral, the Agent shall have received a counterpart from the
applicable Obligor of any applicable Security Document reasonably requested by
the Agent with respect thereto;

(b)    all outstanding common shares in MIC owned by or on behalf of GFIH shall
have been pledged pursuant to the Pledge Agreement, and subject to an issuer
control agreement (the “MIC Issuer Control Agreement”) to be entered into with
MIC, as issuer, reasonably satisfactory to the Agent;

(c)    all documents and instruments, including Uniform Commercial Code
financing statements or other applicable financing statements, required by law
or reasonably requested by the Agent to be filed, registered or recorded to
create the Liens intended to be created by the Security Documents and perfect or
record such Liens to the extent, and with the priority, required by the Security
Documents, shall have been filed, registered or recorded or delivered to the
Agent for filing, registration or recording;

(d)    each Obligor shall have obtained all corporate or similar organizational
consents and approvals required to be obtained by it in connection with the
execution and delivery of all Security Documents to which it is a party, the
performance of its obligations thereunder and the granting of the Liens granted
by it thereunder, excluding, for the avoidance of doubt, the Pledge Approvals;

(e)    the Collateral Accounts shall be subject to account control agreements
reasonably satisfactory to the Agent;

(f)    the Obligors shall have taken all other actions required under the
Security Documents or reasonably requested by the Agent to create or perfect the
Liens under the Security Documents (including any such actions required by the
Security Documents or requested by the Agent with respect to any Other
Collateral until such time as such Other Collateral is released pursuant to the
terms of the Security Documents); and

(g)    all Obligations shall have been unconditionally guaranteed, jointly and
severally, by (i) the Parent, (ii) on a limited recourse basis, GFIH and
(iii) by any Subsidiary that is required to become an “Obligor” pursuant to
Section 6.12.

“Collateral Value” means, as of any date, an amount equal to (x) with respect to
Collateral consisting of common stock or other security listed on a securities
exchange or for which a market price is publicly available, the Dollar
Equivalent of the volume weighted average price per share for the 30 day period
ending on such date multiplied by the number of shares legally and beneficially
owned on such date by the Obligors, (y) with respect to Collateral consisting of
cash and Cash Equivalents (other than for the avoidance of doubt, any cash or
Cash Equivalents in the Specified Account), the amount thereof deposited into
any deposit or securities account that is subject to an account control
agreement reasonably satisfactory to the Agent (such accounts, collectively, the
“Cash Collateral Account”) and (z) with respect to any other Collateral pledged
to the Agent from time to time, the book value of such Collateral as determined
by an independent third party internationally recognized valuation firm selected
by the Agent and reasonably acceptable to the Borrower; provided that, pending
any such valuation, at the

 

8



--------------------------------------------------------------------------------

Borrower’s request, the Agent may assign a temporary value to any such
Collateral under this clause (z) based on the book value thereof or any other
appropriate metric, as determined by the Agent in its discretion; provided that
in no event shall a contribution of US Life as Collateral hereunder count toward
the Collateral Value. For the avoidance of doubt, except with respect to
Collateral held in a brokerage account pending Disposition in a Specified Stock
Buyback Program, any such Collateral that is not subject to a perfected first
priority lien (subject to Liens permitted under Section 7.02 arising by
operation of law) in favor of the Agent for the benefit of the Secured Parties
and securing the Obligations shall be assigned a Collateral Value of $0.

“Commitment” means the commitment of a Lender to make a Loan pursuant to
Section 2.01(a),

“Commitments” means such commitments of all Lenders in the aggregate. The amount
of each Lender’s Commitment as of the date hereof is set forth on Appendix A-1
hereto.

“Compensation Period” has the meaning specified in Section 2.13(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Parent and its Restricted Subsidiaries
as of such date, determined on a consolidated basis in accordance with GAAP, but
excluding the effects of accumulated other comprehensive income.

“Consolidated Total Assets” means, as of any date of determination, all assets
of the Parent and its Restricted Subsidiaries that would, in accordance with
GAAP, be classified as assets on a consolidated balance sheet of the Parent.

“Consolidated Total Capitalization” means, as of any date of determination, the
sum (without duplication) of (i) Consolidated Net Worth as of such date and
(ii) Consolidated Total Indebtedness as of such date.

“Consolidated Total Indebtedness” means, as of any date of determination, the
sum, without duplication, of (a) the aggregate outstanding principal amount of
the Indebtedness pursuant to clauses (a), (b) and (d) of the definition of
Indebtedness of the Parent and its Restricted Subsidiaries calculated on a
consolidated basis as of such time in accordance with GAAP, (b) the aggregate
amount of Indebtedness of the Parent and its Restricted Subsidiaries in respect
of amounts drawn and not reimbursed within five (5) Business Days of the date of
such drawing under letters of credit and bankers acceptances, and
(c) Indebtedness of the type referred to in clauses (a) or (b) hereof of another
Person guaranteed by the Parent or any of its Restricted Subsidiaries; provided
that Consolidated Total Indebtedness shall exclude (x) all Operating
Indebtedness of the Parent and its Restricted Subsidiaries and (y) Indebtedness
owing to the Parent or any Subsidiary thereof.

“Contingent Obligation” means, without duplication, any agreement, undertaking
or arrangement by which any Person guarantees, endorses or otherwise becomes or
is contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to, or otherwise to
invest in, a debtor, or otherwise to assure a creditor against loss) the debt,
obligation or other liability of any other Person (other than by endorsements of
instruments in the course of collection or indemnities under contracts entered
into in the ordinary course of business and not in respect of Indebtedness), or
guarantees the payment of dividends or other distributions upon the shares of
any other Person; provided that the obligations of any Person (a) under any
Reinsurance Agreement or (b) in connection with Investments of Insurance
Subsidiaries or Subsidiaries of Insurance Subsidiaries

 

9



--------------------------------------------------------------------------------

permitted by the applicable Department shall not be deemed Contingent
Obligations of such Person. The amount of any Contingent Obligation of any
Person shall (subject to any limitation set forth therein) be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit C-2.

“Credit Extension” means the making, conversion or continuation of a Loan.

“Debtor Relief Laws” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.)
of the United States, and all other similar applicable liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, arrangement, receivership, insolvency,
reorganization, winding up or similar debtor relief laws (including corporate
statutes) of the United States, Canada or other applicable jurisdictions
(including, without limitation, the Bankruptcy and Insolvency Act (Canada) and
the Companies’ Creditors Arrangement Act (Canada)), in each case, from time to
time in effect and affecting the rights of creditors generally.

“Declined Proceeds” has the meaning specified in Section 2.09(e)(ii).

“Default” means any event or circumstance that constitutes an Event of Default
or that, with the giving of notice, the lapse of time, or both, would (if not
cured or otherwise remedied during such time) constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder or (ii) pay to the
Agent or any Lender any other amount required to be paid by it hereunder within
two Business Days of the date when due, (b) has notified the Borrower or the
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
two Business Days after written request by the Agent or the Borrower (or such
later date as the Agent or the Borrower, as applicable, shall agree), to confirm
in writing to the Agent or the Borrower that it will comply with its prospective
funding obligations hereunder, or (d) the Agent has received notification that
such Lender or any direct or indirect parent company thereof (i) is insolvent,
or is generally unable to pay its debts as they become due, or has admitted in
writing its inability to pay its debts as they become due, or has made a general
assignment for the benefit of its creditors, (ii) is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its direct or indirect parent company, or such
Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) has become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

10



--------------------------------------------------------------------------------

“Department” means, with respect to any Insurance Subsidiary, the Governmental
Authority of such Insurance Subsidiary’s jurisdiction of domicile with which
such Insurance Subsidiary is required to file its Annual Statement.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Parent or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.03 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 180 days following the consummation of the applicable
Disposition).

“Designated Persons” means any Person listed on a Sanctions List.

“Disposition” means the sale, assignment, leasing as lessor (other than in the
ordinary course), transfer, contribution, conveyance, issuance or other disposal
of assets (including any transaction pursuant to a Reinsurance Agreement or a
sale and leaseback transaction and, in the case of any Restricted Subsidiary,
the issuance or sale of its Capital Stock). The terms “Dispose of”, “Disposing
of” and “Disposed of” shall have correlative meaning. For the avoidance of
doubt, the forgiveness of any intercompany tax sharing or other intercompany
obligations of the Parent or its Subsidiaries or of any Affiliate of the Parent
or its Subsidiaries shall not constitute a Disposition.

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is 91 days after the Latest Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Capital Stock referred to in
clause (a) above, in each case at any time on or prior to the date that is 91
days after the Latest Maturity Date, or (c) contains any repurchase obligation
which may come into effect prior to the date that is 91 days after the Latest
Maturity Date; provided, however, that any (x) Capital Stock that would not
constitute Disqualified Capital Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Capital Stock is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Capital Stock upon the occurrence of a change in control
or an asset sale occurring prior to date that is 91 days after the Latest
Maturity Date shall not constitute Disqualified Capital Stock if such Capital
Stock provides that the issuer thereof will not redeem any such Capital Stock
pursuant to such provisions prior to the repayment in full of the non-contingent
Obligations and (y) if such Capital Stock is issued to any employee or to any
employee benefit plan or other equity incentive plan for the benefit of
employees of the Company or the Subsidiaries or by any such Plan to such
employees, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the Company or any
Subsidiary in order to satisfy applicable compulsory statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Borrower at such time on the basis of the Spot Rate
(determined as of the applicable date of determination) for the purchase of
Dollars with such currency.

 

11



--------------------------------------------------------------------------------

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) a commercial bank, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans in
the ordinary course of business and (e) any other Person (other than a natural
person), in each case of clauses (d) and (e) approved by (i) the Agent and
(ii) unless an Event of Default under Section 8.01(a), 8.01(f) or 8.01(g) has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld); provided that (x) the Borrower shall be deemed to have
approved an assignee unless it shall object thereto by written notice to the
Agent within ten (10) Business Days after having received notice thereof and
(y) any assignment to an Affiliated Lender shall be subject to the terms of
Section 10.07(c).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” means all written claims, complaints, notices or
inquiries, by any Governmental Authority or other Person alleging potential
liability or obligation under or noncompliance with any Environmental Law, or
for release or injury to the environment or threat to public health, personal
injury (including sickness, disease or death), property damage, natural
resources damage, or otherwise alleging liability or responsibility for damages
(punitive or otherwise), cleanup, removal, remedial or response costs,
restitution, civil or criminal penalties, injunctive relief or other type of
relief, resulting from or based upon the presence, placement, or Release
(including intentional or unintentional, negligent or non- negligent, sudden or
non-sudden or accidental or non-accidental placement, spills, leaks, discharges,
emissions or releases) of any Hazardous Material at, in, to, under or from
property, whether or not owned, leased or operated by the Parent or any of its
Subsidiaries, excluding, in any case, liabilities or claims arising under any
insurance contract or policy, reinsurance agreement or retrocession agreement
relating to any of the foregoing where the Parent or any of its Subsidiaries is
the insurer.

“Environmental Laws” means all Requirements of Law relating to pollution or
protection of the Environment, the release of any materials into the
Environment, hazardous substances or wastes, air emissions, discharges to waste
or public systems, or the protection of human health and safety.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), resulting from or based upon (a) any violation of Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

12



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent or Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Single Employer
Pension Plan; (b) with respect to any Single Employer Pension Plan, the failure
to satisfy the minimum funding standard under Sections 412 or 430 of the Code
and Sections 302 or 303 of ERISA, whether or not waived, the failure to make by
its due date a required installment under Section 430(j) of the Code or
Section 303 of ERISA with respect to any Single Employer Pension Plan or the
failure to make a required contribution to a Multiemployer Plan; (c) a
withdrawal by the Parent, Borrower or any ERISA Affiliate from a Single Employer
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations which is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal by the Parent,
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is insolvent (within the meaning of Title IV of ERISA);
(e) the filing of a notice of intent to terminate, the treatment of a plan
amendment as a termination under Section 4041 or 4041A of ERISA or the
commencement of proceedings by the PBGC to terminate a Single Employer Pension
Plan or Multiemployer Plan; (f) the occurrence of an event or condition set
forth in Section 4042 of ERISA that would reasonably be expected to cause the
PBGC to terminate, or appoint a trustee to administer, any Single Employer
Pension Plan or Multiemployer Plan; (g) the imposition of any liability under
Title IV of ERISA, other than for the payment of plan contributions or PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent,
Borrower or any ERISA Affiliate; (h) a Multiemployer Plan is determined to be in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA, or, with respect to any Single Employer Pension Plan, a determination
that it is “at risk” under Section 430 of the Code or Section 303 of ERISA or
(i) the imposition of a Lien under Section 430(k) of the Code or Section 303(k)
or 4068 of ERISA upon the property of the Parent, Borrower, or any ERISA
Affiliate.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (i) (a) the rate per annum equal to the London interbank offered rate
(“LIBOR”) administered by the ICE Benchmark Administration (or any other Person
which takes over the administration of that rate) for deposits (for delivery on
the first day of such period) with a term equivalent to such period in Dollars
displayed on the ICE LIBOR USD page of the Reuters Screen (or any replacement
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters (the “LIBOR Screen Rate”), determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (b) in the
event the rate referenced in the preceding clause (a) is not available, the rate
per annum equal to the offered quotation rate to first class banks in the London
interbank market by the Agent for deposits (for delivery on the first day of the
relevant period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of the Agent, in its capacity as a
Lender, for which the Eurodollar Rate is then being determined with maturities
comparable to such period as of approximately 11:00 a.m. (London, England

 

13



--------------------------------------------------------------------------------

time) on such Interest Rate Determination Date, by (ii) an amount equal to
(a) one minus (b) the Applicable Reserve Requirement; provided, however, that
notwithstanding the foregoing, the Eurodollar Rate with respect to the Initial
Loans, shall at no time be less than 1.0% per annum.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (other than a Base Rate Loan).

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any Calculation Period, the sum, without
duplication, of:

(a)    dividends and distributions received in cash by the Parent or the
Borrower (including any repurchase or redemption of Capital Stock owned by the
Parent or the Borrower by the issuer thereof) from any Subsidiary (other than
the Borrower) in respect of the Capital Stock held by the Parent or the Borrower
in such Subsidiary; plus

(b)    proceeds of share capital reductions received in cash by the Parent or
the Borrower from any Subsidiary (other than the Borrower) in respect of the
Capital Stock held by the Parent or the Borrower in such Subsidiary; plus

(c)    interest paid in cash to the Parent or the Borrower by any Subsidiary
(other than the Borrower) pursuant to any Indebtedness owing by such Subsidiary
to the Parent or the Borrower, as applicable; plus

(d)    interest or principal paid in cash to the Parent or the Borrower by any
Subsidiary (other than the Borrower) with respect to any Surplus Debenture; plus

(e)    amounts paid in cash to the Parent or the Borrower under the Tax Sharing
Agreement by any Subsidiary (other than the Borrower) of the Parent or the
Borrower; plus

(f)    management and other similar fees received in cash by the Parent or the
Borrower under servicing agreements or similar agreements from any Subsidiary
(other than the Borrower) of the Parent or the Borrower; plus

(g)    the Parent and the Borrower’s interest income and any other investment
income of the Parent or the Borrower received in cash by the Parent or the
Borrower from any Subsidiary (other than the Borrower); minus

(h)    any cash operating expenses of the Parent or the Borrower (which, for the
avoidance of doubt, shall include (i) transaction fees, costs and expenses
incurred in connection with the consummation of any transaction (or any
transaction proposed and not consummated) permitted under this Agreement,
including the issuance or offering of Capital Stock, Investments, acquisitions,
Dispositions, recapitalizations, mergers, consolidations or amalgamations, or
the incurrence, repayment, refinancing, amendment or modification of
Indebtedness (including premiums and prepayment penalties) or similar
transactions, (ii) litigation costs and expenses, including settlements, fines,
judgments, orders and attorneys’ fees, (iii) non-reimbursable expenses of any
Subsidiary, (iv) Taxes paid or payable for such period, whether pursuant to the
Tax Sharing Agreement or otherwise and (v) any other costs and expenses of the
Parent and the Borrower, including general administrative costs and expenses
(including corporate overhead, legal or similar expenses and customary wages,
salary, bonus, severance and other benefits payable to directors, officers,
employees, members of management, consultants and/or

 

14



--------------------------------------------------------------------------------

independent contractors of the Parent or the Borrower), franchise fees,
franchise Taxes and similar fees, Taxes and expenses required to maintain the
organizational existence of the Parent and the Borrower, audit and other
accounting and reporting expenses, indemnity payments, interest expense,
premiums, make-whole payments, penalties and other financing costs, hedging and
other derivative costs and insurance premiums; minus

(i)    amounts paid by Parent or Borrower to Subsidiaries of the Parent pursuant
to intercompany agreements with proceeds of payments received under intercompany
agreements; minus

(j)    Capital Expenditures of the Parent or the Borrower made in cash, to the
extent not financed with long-term Indebtedness of the Parent or the Borrower
(other than revolving Indebtedness), during such period or prior to the date of
such Excess Cash Flow payment or planned or expected to be made prior to the end
of the Fiscal Year in which such Excess Cash Flow payment is required to be
made; provided that, to the extent the aggregate amount actually utilized in
cash for Capital Expenditures during such subsequent period prior to the end of
such Fiscal Year is less than the amount deducted pursuant to this clause (j),
the amount of such shortfall shall be added to clause (j) as part of the
calculation for the next occurring Excess Cash Flow payment, minus

(k)    any cash consideration paid by the Parent or the Borrower in respect of
any Investments permitted or not restricted by Section 7.09 (other than
(x) Investments in Cash Equivalents, (y) Investments among the Specified Loan
Parties and (z) Investments by the Borrower or the Parent in any Subsidiary
(other than the Borrower) made pursuant to Section 7.09(g) to the extent the
purpose of such Investment was primarily to reduce the amount of Excess Cash
Flow pursuant to this clause (k), as determined by the Borrower in good faith),
to the extent not financed with long-term Indebtedness of the Parent or the
Borrower (other than revolving Indebtedness), during such period or prior to the
date of such Excess Cash Flow payment or planned or expected to be paid prior to
the end of the Fiscal Year in which such Excess Cash Flow payment is required to
be made; provided that, to the extent the aggregate amount actually utilized for
Investments during such subsequent period prior to the end of such Fiscal Year
is less than the amount deducted pursuant to this clause (k), the amount of such
shortfall shall be added to clause (k) as part of the calculation for the next
occurring Excess Cash Flow payment; minus

(l)    the amount of Restricted Payments made in cash by the Parent or the
Borrower (other than Restricted Payments paid to the Parent or the Borrower)
permitted or not restricted by Section 7.08 (other than Section 7.08(d) and
Section 7.08(e)), to the extent not financed with long-term Indebtedness of the
Parent or the Borrower (other than revolving Indebtedness) during such period;
minus

(m)    the amount of all principal payments and purchases of Indebtedness of the
Parent and the Borrower (including (i) scheduled principal payments with respect
to Indebtedness pursuant to Section 2.08 of this Agreement (or any similar
provision with respect to any other Indebtedness), (ii) the principal component
of payments in respect of Capital Leases and (iii) the purchases of Loans by the
Parent or the Borrower (limited to the cash amount paid by the Parent or the
Borrower and excluding (x) any voluntary prepayment of the Loans and (y) any
prepayment of any revolving indebtedness except to the extent accompanied by the
corresponding reduction in the commitments with respect thereto) pursuant to
Section 10.07(c) of this Agreement (or any similar provision with respect to any
other Indebtedness) in each case, to the extent not financed with long-term
Indebtedness of the Parent or the Borrower (other than

 

15



--------------------------------------------------------------------------------

revolving Indebtedness)) made during such period or prior to the date of such
Excess Cash Flow payment or planned or expected to be made within 24 months
after the date such Excess Cash Flow payment is required to be made; minus

(n)    net increase in restricted cash pledged by the Parent or the Borrower for
guarantees, derivative margin requirements, and any other guarantees or
restrictions entered into in the ordinary course of business and not in respect
of Indebtedness; minus

(o)    any extraordinary, unusual or non-recurring cash charges or expenses (or
reserves for anticipated cash charges or expenses) of the Parent or the
Borrower, including expenses and charges related to strategic initiatives,
business optimization, restructuring, consolidation, closure, opening,
integration, transition, reconstruction, decommissioning, recommissioning,
reconfiguration, development, implementation, severance, retention, completion
or abandonment, disposal or discontinuance of any portion of the assets,
operations, employees and/or management of the Parent and/or the Borrower; minus

(p)    any amounts paid or required to be paid in cash by the Parent or the
Borrower to any Subsidiary or Affiliate in respect of any overpayment by such
Subsidiary, or Affiliate of amounts required to be paid by such Subsidiary or
Affiliate under the Tax Sharing Agreement, to the extent such amounts are
otherwise included in Excess Cash Flow for any Calculation Period;

provided that, notwithstanding the foregoing, in no event shall any amounts
received by Parent or the Borrower in connection with any Specified Disposition
(other than any Specified Stock Buyback Program) or Specified Stock Buyback
Program (other than any amounts received by the Parent or the Borrower from
(x) Specified Stock Buyback Programs of GMA in excess of $75,000,000 in any
Fiscal Year and (y) so long as no Asset Sale Trigger Event has occurred,
Specified Stock Buyback Programs of USMI in excess of $100,000,000 in any Fiscal
Year), in each case as permitted under this Agreement (including any dividends
or distributions received by the Parent or the Borrower with proceeds of the
foregoing), be included in the calculation of Excess Cash Flow.

“Exchange Act” means the Securities Exchange Act of 1934 and the regulations
promulgated thereunder.

“Excluded Subsidiary” means any Subsidiary that is a Foreign Subsidiary, a
Subsidiary of a Foreign Subsidiary, a non-Wholly-Owned Subsidiary or an
Unrestricted Subsidiary.

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Obligor under any Loan Document, (a) Taxes imposed on or measured by its net
income (however denominated, and including (for the avoidance of doubt) any
backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local or foreign law), franchise Taxes imposed on it
in lieu of net income Taxes and branch profits Taxes imposed on it, in each
case, by a jurisdiction (or any political subdivision thereof) as a result of
the recipient being organized, having an office or being engaged in business
(other than a business arising (or being deemed to arise) solely as a result of
the Loan Documents or the transactions and activities contemplated by the Loan
Documents) in such jurisdiction, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.14), (i) any
United States Federal withholding Tax that is imposed on amounts payable to such
Lender under any laws in effect at the time such Lender becomes a party hereto
(or designates a new lending office), except to the extent that such Lender (or
its assignor, if any) was entitled, immediately prior to the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 3.01(a); or
(ii) any Tax that is attributable to such Lender’s failure to comply with
Section 3.01(e) and (c) any withholding Tax that is imposed pursuant to FATCA.

 

16



--------------------------------------------------------------------------------

“Existing Lender” has the meaning specified in Section 2.17(a).

“Existing Loans” has the meaning specified in Section 2.17(c).

“Existing Notes” means the Senior Notes and the Hybrid Notes.

“Exposure” means, with respect to any Lender, as of any date of determination,
the outstanding principal amount of the Loans of such Lender; provided that at
any time prior to the making of the Loans, the Exposure of any Lender shall be
equal to such Lender’s Commitment.

“Extended Loans” has the meaning specified in Section 2.17(c).

“Extended Maturity Date” has the meaning specified in Section 2.17(a).

“Extension” has the meaning specified in Section 2.17(a).

“Extension Amendment” has the meaning specified in Section 2.17(f).

“Extension Offer” has the meaning specified in Section 2.17(a).

“FATCA” means current Sections 1471 through 1474 of the Code and any amended or
successor version that is substantively comparable and not materially more
onerous to comply with (including any Treasury regulations or other official
administrative guidance promulgated thereunder), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Effective Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average (rounded upward, if necessary, to a whole
multiple of 1/100 of 1.00%) charged to the Agent on such day for such Agent (or
if no such rate is available, the rate per annum calculated by the Federal
Reserve Bank of New York based on such day’s Federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the Federal funds effective rate); provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Financial Covenants” means the covenants set forth in Sections 7.11, 7.12 and
7.13.

“Fiscal Quarter” means any fiscal quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.

 

17



--------------------------------------------------------------------------------

“Fitch” means Fitch Ratings Limited.

“Foreign Lender” means any Lender that is not a U.S. Person within the meaning
of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that is not organized or incorporated
in the United States, any State thereof or the District of Columbia.

“FRB” means the Board of Governors of the Federal Reserve System and any
Governmental Authority succeeding to any of its principal functions.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the U.S. in effect and
applicable to the accounting period in respect of which reference to GAAP is
being made, subject to the provisions of Section 1.04.

“GFIH” has the meaning specified in the preamble to this Agreement.

“GMA” means Genworth Mortgage Insurance Australia Limited, a company
incorporated under the laws of Australia.

“GMA Companies” means (i) GMA, and (ii) any Person (other than the Parent, the
Borrower or GFIH and their respective parent companies) which is a parent
company for which the Capital Stock of GMA owned by the Parent and its
Restricted Subsidiaries constitutes all or substantially all of the assets of
such parent company.

“GMA Shareholder Agreement” means that certain Shareholder Agreement, dated
May 21, 2014, by and among GMA, GFIH, the Parent and the other parties thereto.

“Goldman Sachs” means Goldman Sachs Lending Partners LLC.

“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, taxing or regulatory functions of or pertaining to
government, including any board of insurance, insurance department or insurance
commissioner.

“Government-Sponsored Enterprise” means the Federal Home Loan Mortgage
Corporation, the Federal National Mortgage Association, the Federal Housing
Finance Agency, and any other financial services entity established by any
Governmental Authority and engaged in the purchase of mortgage loans.

“Guarantee” means the Guarantee Agreement, dated as of the Closing Date, among
the Parent and the Agent.

“Guarantors” means the Parent, GFIH and each other Person required to provide a
guarantee of the Obligations pursuant to the terms hereof.

 

18



--------------------------------------------------------------------------------

“Hazardous Material” means: (a) any “hazardous substance,” as defined by CERCLA
or a term of similar import in any other applicable Environmental Law; (b) any
“hazardous waste,” as defined by the Resource Conservation and Recovery Act or a
term of similar import in any other applicable Environmental Law; (c) petroleum
and any petroleum product; or (d) any other pollutant, contaminant, chemical,
material, waste or substance in any form that is subject to regulation or, as to
which, liability or standards of conduct can be imposed under any Environmental
Law.

“Hybrid Notes” means the Borrower’s 6.150% Junior Subordinated Notes due 2066.

“ICA” means Insurance Companies Act (Canada) and the regulations promulgated
thereunder.

“ICA Approval” means the approval required under the ICA for the purchase or
acquisition of any Capital Stock in MIC by a Person where such purchase or
acquisition would result in such Person having control of MIC as determined in
accordance with the ICA.

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002, as in effect from time to time (subject to the provisions
of Section 1.04), to the extent applicable to the relevant financial statements.

“Immaterial Subsidiary” means any Subsidiary of the Parent that is not a
Significant Subsidiary (as defined under the Securities Act) of the Parent.

“Increased Amount Date” has the meaning specified in Section 2.15(a).

“Incremental Equivalent Debt” has the meaning specified in Section 7.01(v).

“Indebtedness” means, with respect to any Person, without duplication: (a) all
indebtedness of such Person for borrowed money or in respect of loans or
advances; (b) all indebtedness of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all indebtedness in respect of letters
of credit, whether or not drawn, and bankers’ acceptances and letters of
guaranty issued for the account or upon the application or request of such
Person; (d) all Capitalized Lease Liabilities of such Person; (e) the
liabilities (if any) of such Person in respect of Swap Contracts as determined
by reference to the Swap Termination Value thereof; (f) all obligations of such
Person to pay the deferred purchase price of property or services that are
included as liabilities in accordance with GAAP (other than accrued compensation
and expenses incurred and trade accounts payable in each case in the ordinary
course of business) and all obligations secured by a Lien on property owned or
being purchased by such Person, but only to the extent of the lesser of the
obligations secured or the value of the property to which such Lien is attached
(including obligations arising under conditional sales or other title retention
agreements); (g) any obligations of a partnership of the kind referred to in
clauses (a) through (f) above or clause (h) below in which such Person is a
general partner (unless the partnership agreement in respect thereof provides
that such general partners is not liable in respect of such obligations); and
(h) all Contingent Obligations of such Person in connection with Indebtedness or
obligations of others of the kinds referred to in clauses (a) through (g) above.
Notwithstanding anything to the contrary, “Indebtedness” shall not include
(1) liabilities in respect of unearned premiums on Policies, (2) obligations
owed to payroll service providers in respect of advances made to or on behalf of
the Parent or its Restricted Subsidiaries or to employees of the Parent or its
Restricted Subsidiaries in the ordinary course of business, (3) obligations
under intercompany tax and expense-sharing arrangements or (4) obligations under
Policies and Reinsurance Agreements.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

19



--------------------------------------------------------------------------------

“Indemnified Person” has the meaning specified in Section 10.05.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Information Restrictions” has the meaning specified in Section 6.02(c).

“Initial Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01(a).

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
conservation, rehabilitation, receivership, dissolution, winding-up, arrangement
or relief of debtors or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors,
in any case, undertaken under any Debtor Relief Law.

“Insurance Subsidiary” means any Restricted Subsidiary that is required to be
licensed as an insurer or reinsurer by a Governmental Authority.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each calendar quarter and (b) with respect to any Eurodollar Rate Loan,
the last day of each Interest Period applicable to the Credit Extension of which
such Loan is a part; provided that if any Interest Period for a Eurodollar Rate
Loan exceeds three months, the date that falls three months after the beginning
of such Interest Period and after each Interest Payment Date thereafter is also
an Interest Payment Date (but in each case, subject to the definition of
“Interest Period”).

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
beginning on the date of the applicable Credit Extension and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided that:

(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to
clause (iii) of this definition, end on the last Business Day of the calendar
month at the end of such Interest Period; and

(iii)    no Interest Period with respect to any portion of any Class of Loans
shall extend beyond such Class’s Maturity Date.

For purposes hereof, the date of a Credit Extension initially shall be the date
on which such Credit Extension is made and thereafter shall be the effective
date of the most recent continuation of such Credit Extension.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Interest Type” means, when used with respect to any Loan, whether the rate of
interest on such Loan is determined by reference to the Eurodollar Rate or the
Base Rate.

 

20



--------------------------------------------------------------------------------

“Investment” means any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase (including purchases financed
with equity) of any Capital Stock, bonds, notes, obligations, debentures or
other debt securities of, or any other investment in, any Person, in each case
excluding, for the avoidance of doubt, (i) intercompany tax sharing agreements
and (ii) advances to current or former employees, officers, directors, members
of management, managers, agents, consultants or independent contractors of the
Parent or its Restricted Subsidiaries for fees, commissions, moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, but shall be
reduced by the amount equal to any returns in respect of such Investment
received by the investor thereof in the same form as the original Investment (or
in cash). Notwithstanding anything to the contrary, “Investment” shall not
include Policies or Reinsurance Agreements (other than payments constituting
Investments by any Specified Loan Party in connection with any Non-Conforming
Reinsurance Transactions).

“IRS” means the Internal Revenue Service or any Governmental Authority
succeeding to any of its principal functions under the Code.

“Joinder Agreement” means an agreement substantially in the form of Exhibit H.

“JPMorgan” means JPMorgan Chase Bank, N.A.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time.

“Lenders” has the meaning specified in the introduction to this Agreement and
includes any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption in accordance with Section 10.07, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Lending Office” means, as to any Lender, the office or offices of such Lender
specified as its “Lending Office” or “Domestic Lending Office” or “Eurodollar
Lending Office,” as the case may be, on Schedule 10.02 or in its administrative
questionnaire delivered to the Agent, or such other office or offices or office
of a third party or sub-agent, as appropriate, as such Lender may from time to
time notify the Borrower and the Agent.

“LIBOR” has the meaning set forth in the definition of Eurodollar Rate.

“LIBOR Screen Rate” has the meaning set forth in the definition of Eurodollar
Rate.

“LIBOR Successor Rate” has the meaning set forth in Section 3.08.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Agent, to reflect the adoption of such LIBOR Successor Rate
and to permit the administration thereof by the Agent in a manner substantially
consistent with the then-prevailing market practice (or, if the Agent determines
that adoption of any portion of such market practice is not administratively
feasible or that no market practice for the administration of such LIBOR
Successor Rate exists, in such other manner of administration as the Agent
determines in consultation with the Borrower).

 

21



--------------------------------------------------------------------------------

“License” means any license, certificate of authority, permit or other
authorization that is required to be obtained from any Governmental Authority in
connection with the operation, ownership or transaction of insurance business.

“Lien” means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any property, in each case, in the nature of security
(including those created by, arising under or evidenced by, any conditional sale
or other title retention agreement, the interest of a lessor under a capital
lease or any financing lease having substantially the same economic effect as
any of the foregoing), but not including (i) the interest of a lessor under an
operating lease or a licensor under a license that does not otherwise secure an
obligation and (ii) the Pledge Approvals.

“LTV Certificate” has the meaning set forth in Section 6.02(b).

“LTV Ratio” means, for any date, the ratio of (i) the aggregate outstanding
principal amount of Loans (and, to the extent secured by Collateral on a pari
passu basis in respect of payment and security, any Incremental Equivalent Debt)
on such date to (ii) the Collateral Value on such date.

“Loan” means an Initial Loan, New Term Loan or an Extended Loan, as applicable.

“Loan Documents” means this Agreement and all amendments, restatements,
amendment and restatements, supplements, extensions, replacements, refinancings,
renewals, increases or other modifications of, and joinders to, this Agreement
that are deemed pursuant to their terms to be Loan Documents for purposes
hereof, all Notes, the Guarantee and the Security Documents.

“Loan Notice” means a notice of Credit Extension substantially in the form of
Exhibit C-1.

“Make-Whole Amount” means, with respect to any Loans that are subject to any
voluntary prepayment under Section 2.09(a), purchase or buyback by the Borrower
under Section 10.07(c) or any mandatory prepayment pursuant to
Section 2.09(d)(i) or any mandatory assignment under Section 3.07, the greater
of (i) 1.00% of the Loans so prepaid and (ii) the excess of (A) the present
value at the date of such prepayment of (1) 101% of the principal amount of such
Loans on the first anniversary of the Closing Date plus (2) all interest that
would have accrued on such principal amount from the date of such prepayment to,
but not including, the first anniversary of the Closing Date (such present value
to be computed using a discount rate equal to the yield to maturity of United
States Treasury securities with a comparable maturity period plus 50 basis
points and discounted in accordance with customary financial practice to the
date of such prepayment) over (B) the principal amount of such Loans.

For purposes of clause (ii)(A)(2) of this definition, the amount of interest
that would have accrued shall be calculated using the interest rate for such
principal amount of such Loans in effect as of the date of such prepayment and
assuming that all such interest were to be paid at the end of the then current
interest period and on the last day of interest periods of three months
thereafter and on the day immediately preceding the first anniversary of the
Closing Date and assuming no payments are due under Section 3.04.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

“Material Acquisition” means any Acquisition by the Parent or its Restricted
Subsidiaries in a transaction or series of related transactions for
consideration exceeding the Threshold Amount, excluding, for the avoidance of
doubt, any Acquisition by an Insurance Subsidiary in accordance with the
investment policy of such Insurance Subsidiary in effect from time to time.

 

22



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, properties, results of operations or
financial condition of the Parent and its Restricted Subsidiaries taken as a
whole; or (b) a material impairment of the ability of the Obligors to perform
under the Loan Documents taken as a whole.

“Material Disposition” means any Disposition of all or substantially all of the
assets of a Person or any division, line of business, book of business or
business unit of such Person by the Parent or its Restricted Subsidiaries in a
transaction or series of related transactions for consideration exceeding the
Threshold Amount, other than any such Disposition by any Insurance Subsidiary in
accordance with the investment policy of such Insurance Subsidiary in effect
from time to time.

“Material Insurance Subsidiary” means any Insurance Subsidiary deemed material
by the Parent from time to time and for which Annual Statements and Quarterly
Statements of such Insurance Subsidiary have been posted on the Parent’s website
on the Internet.

“Maturity Date” means, except to the extent extended pursuant to Section 2.17,
the fifth anniversary of the Closing Date.

“Maximum Capitalization Ratio” as defined in Section 7.11.

“Maximum LTV Covenant” as defined in Section 7.12.

“MIC” has the meaning specified in the preamble to this Agreement.

“MIC Companies” means (i) MIC and (ii) any Person (other than the Parent, the
Borrower or GFIH and their respective parent companies) which is a parent
company for which the Capital Stock of MIC owned by the Parent and its
Restricted Subsidiaries constitutes all or substantially all of the assets of
such parent company.

“MIC Issuer Control Agreement” has the meaning specified in the definition of
“Collateral and Guarantee Requirement”.

“MIC Shareholder Agreement” shall mean that certain Shareholder Agreement, dated
July 7, 2009, by and among the Parent, MIC, and the other parties thereto.

“Minimum Capital Test” means the ratio of capital available to minimum capital
required calculated in accordance with applicable Requirement of Law, including
OSFI’s guidelines relating to minimum capital test, as in effect from time to
time.

“Minimum Extension Condition” as defined in Section 2.17(c)(iii).

“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns.

“Multiemployer Plan” means a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA to which the
Parent, Borrower or any ERISA Affiliate makes, is making or is obligated to make
contributions or, during the preceding six calendar years, has made, or been
obligated to make, contributions.

 

23



--------------------------------------------------------------------------------

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States toward the promotion of
uniformity in the practices of such Governmental Authorities.

“Net Proceeds” means:

(a)     with respect to any Asset Sale, an amount equal to the aggregate amount
of cash and Cash Equivalents received in respect of such Asset Sale (including
any cash received in respect of any Disposition of any Designated Non-Cash
Consideration received in such Asset Sale but only as and when received) minus
the sum of (i) all fees, costs and expenses (including legal fees, notarial
fees, accountants’ fees, investment banking fees, survey costs and title
insurance premiums) paid or reasonably estimated to be payable by the Parent or
any of its Restricted Subsidiaries in connection with such Asset Sale or
Disposition of such Designated Non-Cash Consideration or deducted from the
proceeds of such Asset Sale or Disposition, (ii) the amount of income tax or
other Taxes paid or reasonably estimated to be payable in connection with such
Asset Sale or Disposition of such Designated Non-Cash Consideration (after
taking into account any available tax credits, exemptions or deductions and any
tax sharing arrangements), (iii) the amount of all payments by the Parent and
its Restricted Subsidiaries in respect of indebtedness which is secured (other
than indebtedness secured on a pari passu or junior lien basis to the Loans) by
the property sold pursuant to, or which is subject to a mandatory prepayment as
a result of, such Asset Sale or Disposition of such Designated Non-Cash
Consideration, and (iv) purchase price adjustments paid or reasonably expected
to be payable in connection with such Asset Sale or Disposition and the
aggregate amount of reserves taken by the Parent or any of its Restricted
Subsidiaries against contingent indemnification obligations reasonably estimated
to be payable in connection therewith, in each case as reasonably determined by
the Parent (provided that the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be cash proceeds of such Asset Sale occurring on the date of such
reduction) and (v) in the case of any Asset Sale of USMI Equity Interests, any
cash used by the Parent and its Restricted Subsidiaries to acquire Capital Stock
of MIC owned by the USMI Companies and its Restricted Subsidiaries, which
Capital Stock shall become Collateral); provided that (x) the proceeds of any
Asset Sale of Capital Stock of MIC shall only constitute Net Proceeds to the
extent such proceeds exceed $50,000,000 in any Fiscal Year and (y) the proceeds
of any Asset Sale of USMI Equity Interests shall only constitute Net Proceeds to
the extent such proceeds exceed $100,000,000 in any Fiscal Year; and

(b)    with respect to any incurrence of Indebtedness by the Parent or any of
its Restricted Subsidiaries, the proceeds thereof in the form of cash and Cash
Equivalents minus the costs and expenses paid or reasonably estimated to be
payable by the Parent or any of its Restricted Subsidiaries in connection
therewith (including legal fees, notarial fees, accountants’ fees, investment
banking fees, underwriting discounts and commissions, taxes and other customary
fees and expenses incurred in connection therewith) or deducted from the
proceeds of such incurrence.

“New Incremental Term Loan Facility” means, collectively, New Term Loans and New
Term Loan Commitments

“New Term Loan Commitments” has the meaning specified in Section 2.15(a).

 

24



--------------------------------------------------------------------------------

“New Term Loan Lender” has the meaning specified in Section 2.15(a).

“New Term Loans” has the meaning specified in Section 2.15(d).

“Non-Conforming Reinsurance Transaction” means a Reinsurance Agreement
transaction or series of related Reinsurance Agreement transactions wherein all
or substantially all of a line of business is transferred to an unaffiliated
third party in which the amount of reserves or assets transferred exceed 15% of
Consolidated Total Assets in the aggregate during the term of this Agreement.

“Non-Consenting Lender” means a Lender that does not consent to an amendment or
waiver pursuant to Section 10.01 that requires the consent of all or all
affected Lenders in order to become effective and as to which Lenders holding
more than 50% of the Loans have consented.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Obligor arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Obligor of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Obligors under
the Loan Documents include the obligation to pay principal, interest, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Obligor under any Loan Document.

“Obligors” means the Borrower and the Guarantors.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Operating Indebtedness” means, without duplication, any Indebtedness of any
Insurance Subsidiary or any Subsidiary of an Insurance Company in respect of
(a) repurchase agreements and securities lending, (b) Federal Home Loan Bank
borrowings, reimbursement obligations or other Indebtedness and borrowings and
other Indebtedness in connection with long term community investment advances,
(c) guaranteed investment contracts, (d) funding agreements and funding
agreement-backed securities programs, (e) retail note programs in existence
prior to the Closing Date, (f) obligations to the extent the proceeds of which
are used directly or indirectly (including for the purpose of funding portfolios
that are used to fund trusts in order) to support statutory life insurance
reserve requirements commonly referred to as Regulation XXX and AXXX and other
similar life insurance reserves, (g) obligations to the extent the proceeds of
which are used to fund discrete customer-related assets or pools of assets (and
related hedge instruments and capital) that are at least notionally segregated
from other assets and have sufficient cash flow to pay principal and interest
thereof, with insignificant risk to other assets of the Parent and its
Subsidiaries being called upon to make such principal and interests payments,
and (h) obligations of any kind that are excluded from financial leverage by
both S&P and Moody’s in their evaluation of such Person.

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation, the bylaws, any certificate of
designation or instrument relating to the rights of preferred shareholders of
such corporation, any shareholder rights agreement, and all applicable
resolutions of the

 

25



--------------------------------------------------------------------------------

board of directors (or any committee thereof) of such corporation, (ii) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement, and all applicable
resolutions or consents of the governing body (or any committee thereof) of such
limited liability company and (iii) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity, and all
applicable resolutions or consents of the governing body (or any committee
thereof) or in the case of clauses (i), (ii), and (iii) as they relate to any
Foreign Subsidiary, the equivalent or comparable constituent documents with
respect to any Foreign Subsidiary.

“OSFI” means the Office of Superintendent of Financial Institutions (Canada).

“Other Applicable Indebtedness” has the meaning specified in Section 2.09(h).

“Other Collateral” means any Collateral provided after the Closing Date (other
than any common shares of MIC or any proceeds thereof) pursuant to the
definition of Collateral Value or otherwise and subject to a Lien under the
Security Documents.

“Other Taxes” means any present or future recording, stamp, filing, intangible,
court or documentary Taxes or any other excise, sales or property Taxes that
arise from any payment made under this Agreement or any other Loan Document or
from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent” has the meaning specified in the introduction to this Agreement.

“Participant” has the meaning specified in Section 10.07(e).

“Participant Register” has the meaning specified in Section 10.07(e).

“Patriot Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to any of its principal functions under ERISA.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA that the Parent, Borrower or any ERISA Affiliate
sponsors or maintains, or to which it makes, is making or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five plan years.

“Permitted Encumbrance” means:

(a)    Liens imposed by law for Taxes that are not required to be paid pursuant
to Section 6.06;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 6.06;

 

26



--------------------------------------------------------------------------------

(c)    pledges and deposits made in the ordinary course of business in
compliance with, or to secure payment of obligations under, pension plans,
insurance, workers’ compensation, unemployment insurance, governmental benefits
and other social security laws or regulations or to secure letters of credit,
bank guarantees, bankers’ acceptances or similar instruments issued or created
in respect thereof;

(d)    pledges and deposits to secure the performance of tenders, bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, letters of
intent, purchase agreements, government contracts, expropriations, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business or to secure letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in respect thereof;

(e)    judgment Liens in respect of judgments or securing appeal or other surety
bonds relating to such judgements and Liens arising under ERISA or the Code with
respect to an employee benefit plan (as defined in Section 3(3) of ERISA) that
do not constitute an Event of Default under clause (h) or clause (i),
respectively, of Section 8.01;

(f)    easements, defects in title, zoning, land use and building laws
restrictions, rights-of-way, covenants, restrictions and similar encumbrances on
real property imposed by law, recorded in the land records or arising in the
ordinary course of business (including the reservations, limitations, provisos
and conditions, if any, expressed in any original grant from the Crown of any
real property or any interest therein) that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of Parent or any
Subsidiary;

(g)    any (i) interest or title of a lessor or sublessor under any lease or
sublease not prohibited by this Agreement, (ii) Lien or restriction that the
interest or title of such lessor or sublessor may be subject to, or
(iii) subordination of the interest of the lessee or sublessee under such lease
or sublease to any Lien or restriction referred to in the preceding clause (ii);

(h)    Liens arising from filing UCC financing statements or PPSA financing
statements relating solely to (i) leases not prohibited by this Agreement and
(ii) consignments and/or bailments;

(i)    Liens, including customary rights of set-off, revocation, refund or
chargebacks under deposit or brokerage account agreements or under the Uniform
Commercial Code, insurance law or common law or other applicable law of banks or
other financial institutions where the Parent or any of its Subsidiaries
maintains accounts ) in the ordinary course of business;

(j)    licenses (with respect to intellectual property and other property),
leases or subleases granted to third parties and not adversely interfering in
any material respect with the ordinary conduct of the business of the Parent or
any of its Subsidiaries;

(k)    any Lien consisting of the right reserved to or vested in any
Governmental Authority by any statutory provision or by the terms of any lease,
license, agreement, franchise, grant or permit of any of the Specified Loan
Parties or their Subsidiaries, to terminate any such lease, agreement, license,
franchise, grant or permit, or to require annual or other payments as a
condition to the continuance thereof; and

 

27



--------------------------------------------------------------------------------

(l)    Liens of attorneys retained by the Parent or any of its Subsidiaries on a
contingency fee basis;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and under security
documents substantially similar to the Security Documents (with such differences
as are reasonably satisfactory to the Agent) and is not secured by any property
or assets of the Parent or any of its Restricted Subsidiaries other than the
Collateral except to the extent such Liens are otherwise permitted pursuant to
Section 7.02, (ii) such Indebtedness constitutes Refinancing Indebtedness,
(iii) the holders of such Indebtedness (or their representative) and the Agent
shall be party to a customary intercreditor agreement reasonably satisfactory to
the Agent and (iv) such Indebtedness has covenants, default and remedy
provisions and other terms and conditions (other than interest, fees, premiums,
funding discounts, optional prepayment provisions or as contemplated by
clauses (i) through (iii) above) that are substantially similar to, or, when
taken as a whole, not materially more favorable to the investors providing such
Permitted First Priority Refinancing Debt than, those set forth in this
Agreement (except for covenants or other provisions (a) applicable only to
periods after the Latest Maturity Date at the time such Indebtedness is incurred
or (b) that are added to the terms of this Agreement for the benefit of the
Secured Parties) or that are otherwise on current market terms.

“Permitted Junior Debt Conditions” means that such applicable debt (i) is not
scheduled to mature prior to the date that is 91 days after the Latest Maturity
Date, (ii) does not have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or change of
control provisions that provide for the prior repayment in full of the Loans and
all other non-contingent Obligations), in each case prior to the Latest Maturity
Date at the time such Indebtedness is incurred, (iii) has no financial
maintenance covenants, other than in the case of any Indebtedness secured by a
Lien on the Collateral that is junior to the Liens securing the Obligations (in
which event the financial maintenance covenants in the documentation governing
such Indebtedness shall not be materially more restrictive, taken as a whole,
than those set forth in this Agreement) and (iv) has covenants, default and
remedy provisions and other terms and conditions (other than interest, fees,
premiums, funding discounts, optional prepayment provisions or as contemplated
by clauses (i) through (iii) above) that are substantially similar to, or, when
taken as a whole, not materially more favorable to the investors providing such
debt than, those set forth in this Agreement (except for covenants or other
provisions (a) applicable only to periods after the Latest Maturity Date at the
time such Indebtedness is incurred or (b) that are added to the terms of this
Agreement for the benefit of the Secured Parties) or that are otherwise on
current market terms.

“Permitted Insurance Subsidiary Transaction” means any of the following
transactions, or any related transactions necessary to accomplish such
transactions:

(a)    the separation and/or isolation of the long-term care insurance business
from the U.S. life insurance and annuity business or from other parts of the
business of the Parent and its Restricted Subsidiaries through reinsurance,
unstacking or other intercompany restructuring transactions; and

 

28



--------------------------------------------------------------------------------

(b)    the division or other separation of Genworth Life Insurance Company or
any of its subsidiaries pursuant to any insurance, corporate or other
Requirement of Law or otherwise, pursuant to which the assets and liabilities of
such Person are allocated among Genworth Life Insurance Company and any entities
resulting from such division or separation and the Parent’s Restricted
Subsidiaries;

provided that (w) any contribution or transfer constituting an Investment made
by a Specified Loan Party in connection with the transactions contemplated above
shall be permitted or not restricted by Section 7.09, (x) the Parent has
determined in good faith that such transactions are fair and reasonable, (y) no
Event of Default shall exist before or after giving effect to such transactions
and (z) the Parent and the Borrower shall be in pro forma compliance with the
Financial Covenants as of the last day of the most recently ended Fiscal Quarter
for which financial statements are available after giving effect to such
transactions.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Parent in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral (or a subset of such Collateral) on a
second priority (or other junior priority) basis to the Liens securing the
Obligations and is not secured by any property or assets of the Parent or any
Restricted Subsidiary other than the Collateral except to the extent such Liens
are otherwise permitted pursuant to Section 7.02, (ii) such Indebtedness
constitutes Refinancing Indebtedness (provided that such Indebtedness may be
secured by a Lien on the Collateral that is junior to the Liens securing the
Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt, notwithstanding any provision to the contrary contained in the
definition of “Refinancing Indebtedness”), (iii) the holders of such
Indebtedness (or their representative) and the Agent shall be subject to
intercreditor arrangements reasonably satisfactory to the Agent and (iv) such
Indebtedness meets the Permitted Junior Debt Conditions.

“Permitted Swap Obligations” means all obligations (contingent or otherwise) of
the Parent or any of its Subsidiaries existing or arising under Swap Contracts;
provided that such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments or assets held by such Person, or
changes in the value of securities issued by such Person in conjunction with a
securities repurchase program not otherwise prohibited hereunder, and not for
purposes of speculation or taking a “market view”.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured notes or loans; provided that such Indebtedness
(i) constitutes Refinancing Indebtedness and (ii) meets the Permitted Junior
Debt Conditions.

“Person” means an individual, partnership, corporation, limited liability
company, unlimited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture or Governmental Authority or
other entity of whatever nature.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
subject to ERISA that the Parent, Borrower or any of the Restricted Subsidiaries
which is an ERISA Affiliate sponsors or maintains or to which the Parent,
Borrower or any of the Restricted Subsidiaries which is an ERISA Affiliate
makes, is making or is obligated to make, contributions and includes any Pension
Plan.

“Platform” has the meaning specified in Section 6.02.

 

29



--------------------------------------------------------------------------------

“Pledge Agreement” means the Limited Recourse Guarantee and Pledge Agreement,
dated as of dated as of March 7, 2018, among the Borrower, GFIH and the Agent.

“Pledge Agreement Collateral” means all property pledged or granted as
collateral pursuant to the Pledge Agreement.

“Pledge Approvals” means the ICA Approval and any other approval of any
Governmental Authority required in connection with realizing on the Collateral.
For the avoidance of doubt, “Pledge Approvals” shall not include approvals
required for the granting of a Lien on the Collateral by GFIH under the Pledge
Agreement on the Closing Date.

“PMIERs” means the Private Mortgage Insurer Eligibility Requirements published
by the Federal Home Loan Mortgage Corporation.

“Policies” means all insurance policies (including mortgage insurance, life
insurance and long-term care policies), financial guarantees, separate account
liabilities, annuity contracts, guaranteed interest contracts and funding
agreements (including riders to any such policies or contracts, certificates
issued with respect to group life insurance or annuity contracts and any
insurance contracts issued in connection with retirement plans or arrangements)
and assumption certificates issued or to be issued (or filed pending current
review by applicable Governmental Authorities) by any Insurance Company.

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect; provided, however, if attachment,
perfection or priority of the Agent’s Lien on any Collateral are governed by the
personal property security laws of any jurisdiction in Canada other than the
laws of the Province of Ontario, “PPSA” means those personal property security
laws (including the Civil Code of Quebec) in such other jurisdiction in Canada
for the purposes of the provisions hereof relating to such attachment,
perfection or priority and for the definitions related to such provisions.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder and in connection with any event or transaction requiring a
calculation on a Pro Forma Basis for any period, compliance with such test or
covenant after giving effect to such event or transaction, and (i) in the case
of any Material Acquisition or Material Disposition, including pro forma
adjustments only to the extent consistent with Article 11 of Regulation S-X
under the Securities Act and using for purposes of determining such compliance
(x) in the case of any Material Acquisition, the historical financial statements
of all entities or assets so acquired or to be acquired and (y) the consolidated
financial statements of the Parent and its Subsidiaries, which shall be
reformulated as if such Material Acquisition or Material Disposition, and any
other Material Acquisitions or Material Dispositions that have been consummated
during such period, had been consummated on the first day of such period (or, in
the case of calculating Consolidated Total Assets, on the last day of such
period); (ii) in the case of any incurrence or prepayment or repayment of
Indebtedness (other than under revolving credit facilities in the ordinary
course of business), assuming such Indebtedness was incurred, prepaid or repaid
on the first day of such period and assuming that such Indebtedness bears
interest during the portion of such period prior to the date of incurrence at,
in the case of Indebtedness bearing interest at a floating rate, the weighted
average of the interest rates applicable to outstanding Loans during such period
(taking into account any hedging arrangements) and, in the case of Indebtedness
bearing interest at a fixed rate, such fixed rate; (iii) in the case of the
declaration or payment of any dividend, assuming such dividend had been declared
and paid on the first day of such period; and (iv) making such other pro forma
adjustments as would be permitted or required by Regulation S-X under the
Securities Act; provided, however, that such compliance calculation shall take
into account other cost savings measures identified by the Borrower which the
Agent, in its reasonable business judgment, deems reasonably identifiable and
factually supportable, and which cost savings measures have been certified by a
Responsible Officer.

 

30



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) the Exposure of that Lender by (b) the aggregate Exposure of all
Lenders.

“Public Company Subsidiary” means each of GMA, MIC and, upon any USMI Equity
Offering, USMI.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Money Debt” means Indebtedness incurred by a Person in connection with
the purchase, lease, completion, construction, repair, replacement, improvement
or installation of assets by such Person, in which assets the seller, lessor or
financier thereof has taken or retained a Lien; provided that (x) any such Lien
attaches to such assets concurrently with or within 270 days after the purchase
thereof by such Person and (y) at the time of incurrence of such Indebtedness,
the aggregate principal amount of such Indebtedness shall not exceed the costs
of the assets so purchased plus fees and expenses reasonably related thereto.

“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Subsidiary required to be filed with such Insurance Subsidiary’s
domiciliary insurance commissioner (or similar authority), which statement shall
be in the form required by such Insurance Subsidiary’s domiciliary insurance
commissioner (or similar authority), or, if no specific form is so required, in
the form of financial statements permitted by such domiciliary insurance
commissioner (or such similar authority) to be used for filing quarterly
statutory financial statements and shall contain the type of financial
information permitted by such domiciliary insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

“Refinance” means, with respect to any Indebtedness, to refinance, refund,
renew, replace, exchange or extend such Indebtedness. The term “Refinancing”
shall have a correlative meaning.

“Refinancing Indebtedness” means with respect to Indebtedness (“Refinanced
Debt”), any Refinancing of such Indebtedness; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Refinanced Debt plus an amount
equal to unpaid accrued interest and premium thereon (including any make-whole
or other prepayment premium) plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with such Refinancing plus an amount
equal to any existing commitments unutilized thereunder plus any amount
otherwise permitted to be incurred pursuant to Section 7.01 (it being understood
that any such Indebtedness otherwise permitted to be incurred shall constitute
Indebtedness under the relevant provision of Section 7.01 pursuant to which it
shall be incurred and not Refinancing Indebtedness), (b) such Refinancing
Indebtedness shall have a final maturity date equal to or later than the final
maturity date of, and a Weighted Average Life to Maturity equal to or greater
than the Weighted Average Life to Maturity of, the Refinanced Debt, (c) such
Refinancing Indebtedness shall be incurred (or guaranteed only) by (i) the
Person or Persons who are the obligors on the Refinanced Debt, (ii) any Person
that would otherwise be permitted to incur such Indebtedness pursuant to
Section 7.01, and (iii) any other Person so long as the Borrower has complied
with Section 6.12(a) and (d) (i) such Refinanced Debt shall be repaid, defeased
or satisfied and discharged, and all accrued interest, fees and premiums (if
any) in connection therewith shall be paid, substantially concurrently with (or
in any event within 90 days of) the incurrence of such Refinancing Indebtedness
or (ii) proceeds from such Refinancing Indebtedness in an amount sufficient to
repay such Refinanced Debt, together with accrued interest, fees and premiums
(if any) in connection therewith, shall have been received and held for such
purpose.

“Register” has the meaning specified in Section 10.07(d).

 

31



--------------------------------------------------------------------------------

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
or other applicable securities laws, substantially identical notes issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the U.S. Securities and Exchange Commission or other applicable securities
regulatory authority.

“Reinsurance Agreements” means any agreement, contract, treaty, certificate or
other arrangement by which any Insurance Subsidiary agrees to cede to, or assume
from, another insurer all or part of the liability assumed or assets held by it
under one or more insurance, annuity, reinsurance or retrocession policies,
agreements, contracts, treaties, certificates or similar arrangements.
Reinsurance Agreements shall include, but not be limited to, any agreement,
contract, treaty, certificate or other arrangement that is treated as such by
the applicable Department.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, members, representatives,
injection, migration or leaching into or through the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

“Required Lenders” means, as of any date of determination, one or more Lenders
having or holding Exposure constituting more than 50% of the aggregate Exposure
of all Lenders; provided that the amount of Exposure shall be determined with
respect to any Defaulting Lender by disregarding the Exposure of such Defaulting
Lender.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or legally binding upon the
Person or any of its property or to which the Person or any of its property is
subject.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, treasurer or assistant treasurer of
an Obligor. Any document delivered under any Loan Document that is signed by a
Responsible Officer of an Obligor shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Obligor and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Obligor. Unless otherwise specified,
“Responsible Officer” means a Responsible Officer of the Borrower.

“Restricted Payments” has the meaning set forth in Section 7.08.

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary; provided that upon the occurrence of any Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be included in
the definition of “Restricted Subsidiary.” Unless otherwise specified,
“Restricted Subsidiary” means a Restricted Subsidiary of the Parent.

“S&P” means Standard & Poor’s Ratings Group, Inc. and its successors and
assigns.

 

32



--------------------------------------------------------------------------------

“Sanctioned Country” means, with respect to the Parent or any of its Restricted
Subsidiaries, a country or territory which is at any time subject to Sanctions
applicable to such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered, or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of Commerce, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or the Canadian government.

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State Department, the U.S. Department of
Commerce, the U.S. Department of the Treasury, the United Nations Security
Council, or any similar list maintained by the Canadian government, the European
Union, Her Majesty’s Treasury, any EU Member State, or any other U.S. government
entity, in each case applicable to the Parent or any Restricted Subsidiary.

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the domiciliary jurisdiction of such Insurance Subsidiary
for the preparation of annual statutory financial statements and other financial
reports by insurance companies of the same type as such Insurance Subsidiary
that are applicable to the circumstances as of the date of filing of such
statement or report.

“Scheduled Unavailability Date” has the meaning set forth in Section 3.08.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Secured Obligations” has the meaning set forth in the Pledge Agreement.

“Secured Parties” has the meaning set forth in the Pledge Agreement.

“Securities Act” means the Securities Act of 1933 and the regulations
promulgated thereunder.

“Security Documents” means the Pledge Agreement and each other security
agreement, instrument or document executed and delivered pursuant thereto or
pursuant to the Collateral and Guarantee Requirement or Section 6.12, in each
case, to secure any of the Secured Obligations.

“Senior Notes” means (i) the 2018 Notes, (ii) the Borrower’s 7.700% Senior Notes
due 2020, (iii) the Borrower’s 7.200% Senior Notes due 2021, (iv) the Borrower’s
7.625% Senior Notes due 2021, (v) the Borrower’s 4.900% Senior Notes due 2023,
(vi) the Borrower’s 4.800% Senior Notes due 2024 and (vii) the Borrower’s 6.500%
Senior Notes due 2034.

“Senior Notes Documents” documents means the Indenture dated as of June 15,
2004, between the Parent and The Bank of New York Mellon Trust Company, N.A, as
successor to JPMorgan Chase Bank, as Trustee.

“Shareholder Agreements” means the GMA Shareholder Agreement, the MIC
Shareholder Agreement and, upon any USMI Equity Offering, any shareholder
agreement or similar agreement of any USMI Company.

“Single Employer Pension Plan” means a Pension Plan, other than a Multiemployer
Plan.

 

33



--------------------------------------------------------------------------------

“Specified Account” means a controlled deposit account subject to an account
control agreement reasonably satisfactory to the Agent in which the proceeds of
the Initial Loans shall be deposited on the Closing Date, as applicable.

“Specified Loan Parties” means the Borrower and the Parent.

“Specified Disposition” means any Disposition in a transaction or a series of
related transactions of all or substantially all of the assets of the GMA
Companies, USMI Companies, or MIC Companies, (and their respective Subsidiaries,
taken as a whole) or any Disposition of any of the Capital Stock of the GMA
Companies, USMI Companies, or MIC Companies (including, for the avoidance of
doubt, in connection with a Specified Stock Buyback Program).

“Specified Stock Buyback Programs” means, with respect to any Restricted
Subsidiary of Parent (including GMA, MIC, and upon any USMI Equity Offering,
USMI) the repurchase or redemption by such Restricted Subsidiary of their
respective Capital Stock, pursuant to any stock buyback program that is either
(a) offered on a pro rata basis to all shareholders of the relevant Capital
Stock (including, as applicable, GFIH) of such Restricted Subsidiary, as
applicable or (b) conducted pursuant to the rules of the relevant stock exchange
on which the Capital Stock of the Restricted Subsidiary is quoted, and includes,
for clarity, the repurchase of shares of Capital Stock of GMA, MIC or, as
described above, USMI by GMA, MIC or, as described above, USMI, as applicable,
pursuant to share repurchase programs as announced or in effect from time to
time with respect to such entities in accordance with their terms, which, for
the avoidance of doubt, in the case of clause (a) and (b), shall exclude any
share capital reduction.

“Spot Rate” means, on any date with respect to any currency, the rate at which
such currency may be exchanged into any other currency, as set forth on such
date on the 11:00 am Bloomberg FX Fixing Page for such currency (or any
successor page thereto). In the event that such rate does not appear on such
page or any successor page, the Spot Rate shall be the rate determined by the
Borrower to be the rate quoted by the person acting in such capacity as the spot
rate for the exchange of one currency into another currency for purposes of the
Parent’s financial statements on the date two Business Days prior to the date as
of which the foreign exchange computation is made or if such rate cannot be
computed as of such date such other date as the Agent and the Borrower shall
reasonably determine is appropriate under the circumstances.

“Subsidiary” of a Person means any corporation, partnership, limited liability
company, unlimited liability company, limited liability partnership, joint
venture, trust, association or other unincorporated organization of which or in
which such Person and such Person’s Subsidiaries own directly or indirectly more
than 50% of (a) the combined voting power of all classes of stock having general
voting power under ordinary circumstances to elect a majority of the board of
directors, if it is a corporation, (b) the voting or managing interests (which
shall mean the general partner in the case of a partnership), if it is a
partnership, joint venture or similar entity, (c) the beneficial interest, if it
is a trust, association or other unincorporated organization or (d) the
membership interest, if it is a limited liability company. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Parent.

“Surplus Debentures” means, as to any Insurance Subsidiary, debt securities of
such Insurance Subsidiary issued to the Parent or any other Subsidiary the
proceeds of which are permitted to be included, in whole or in part, as capital
and surplus of such Insurance Subsidiary as approved and permitted by the
applicable Department.

 

34



--------------------------------------------------------------------------------

“Swap Contract” means any agreement relating to any transaction (whether or not
arising under a master agreement) that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap or
option, bond, note or bill option, interest rate option, futures contract,
forward foreign exchange transaction, cap, collar or floor transaction, currency
swap, cross-currency rate swap, swaption, currency option, credit derivative
transaction, replication transaction or any other similar transaction (including
any option to enter into any of the foregoing) or any combination of the
foregoing, and any master agreement relating to or governing any or all of the
foregoing.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Borrower
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Swap Contracts (which may include any Lender).

“Syndication Agent” means JPMorgan.

“Tax Sharing Agreement” means the Restated Tax Matters Agreement by and among
General Electric Company, General Electric Capital Corporation, GE Financial
Assurance Holdings, Inc., GEI, Inc., and Genworth Financial Inc. Dated as of
February 1, 2006 and any other agreements between and among Parent and any
Subsidiary relating to the payment or settlement of Taxes.

“Tax Status Certificate” has the meaning set forth in Section 3.01(e).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Facility” means the Loans and the Commitments hereunder.

“Threshold Amount” means $100,000,000.

“Transaction Liens” means the Liens granted by the Obligors under the Security
Documents.

“Transactions” means the (a) execution, delivery and performance by each Obligor
of the Loan Documents to which it is to be a party, (b) borrowing of the Initial
Loans hereunder on the Closing Date, (c)(i) refinancing, repurchase or
redemption of (x) the 2018 Notes or (y) if the 2018 Notes have been satisfied in
full, refinancing, repayment, repurchase or redemption of other Indebtedness of
the Parent and its Subsidiaries or, (ii) in the alternative, the deposit of the
net proceeds of the Initial Loans in the Specified Account and (d) payment of
fees and expenses incurred in connection with the foregoing.

“Transformative Acquisition” means any merger, acquisition or investment, in any
such case by the Parent or any of its Restricted Subsidiaries that either (a) is
not permitted by the terms of the Loan Documents immediately prior to the
consummation of such merger, acquisition or investment or (b) if permitted by
the terms of the Loan Documents immediately prior to the consummation of such
merger, acquisition or investment, would not provide the Parent and its
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as reasonably determined by the Borrower acting in good faith.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 430 of the Code for the applicable
plan year.

 

35



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided that, if perfection or the
effect of perfection or non-perfection or the priority of any Transaction Lien
on any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

“United States” and “U.S.” each means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary designated by the board of
directors (or similar governing body) of the Parent as an Unrestricted
Subsidiary pursuant to Section 6.15 subsequent to the date hereof. The Parent
may designate any Subsidiary (including any existing Subsidiary and any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its subsidiaries owns any Capital Stock or
Indebtedness of, or owns or holds any Lien on any property of, the Parent or any
Restricted Subsidiary (other than any subsidiary of the Subsidiary to be so
designated or any other Unrestricted Subsidiary); provided that (i) the Borrower
may not designate any Insurance Subsidiary (other than US Life) as an
Unrestricted Subsidiary and (ii) none of the Borrower, GFIH, any MIC Company,
any GMA Company or any USMI Company may be designated as an Unrestricted
Subsidiary. For the avoidance of doubt, there are no Unrestricted Subsidiaries
on the Closing Date.

“US Life” means, as of any date of determination, Genworth Life Insurance
Company, a Delaware insurance company, and its Subsidiaries as of such date.

“USMI” means (a) Genworth Mortgage Holdings, Inc., a Delaware corporation or any
direct or indirect parent thereof that is the issuer of USMI Equity Interests in
a USMI Equity Offering or (b) any Subsidiary of the Borrower that owns, directly
or indirectly, the US mortgage insurance business of Genworth Mortgage Holdings,
Inc. as of the Closing Date and that is the issuer of USMI Equity Interests in a
USMI Equity Offering.

“USMI Companies” means (i) USMI and (ii) any Person (other than the Parent, the
Borrower or GFIH and their respective parent companies) which is a parent
company for which the Capital Stock of USMI owned by the Parent and its
Restricted Subsidiaries constitutes all or substantially all of the assets of
such parent company.

“USMI Equity Interests” means any Capital Stock of USMI.

“USMI Equity Offering” means any initial public offering of USMI Equity
Interests or any other public offering or placement of USMI Equity Interests
pursuant to which third party investors subscribe for or otherwise make
investments in USMI Equity Interests.

“Voting Stock” of any Person means Capital Stock of such Person entitling the
holders thereof (whether at all times or only so long as no senior class of
stock or other relevant equity interest has voting power by reason of any
contingency) to vote in the election of the board of directors or similar
governing body of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal,

 

36



--------------------------------------------------------------------------------

including payment at final maturity, in respect thereof, by (ii) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.

“Weighted Average Yield” means with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable by the Borrower to
the relevant Lenders in the primary syndication thereof (but excluding amendment
fees, arrangement, commitment, structuring underwriting and similar fees and
expenses payable by the Borrower), based on a four year average life to
maturity, or if less, remaining life to maturity, payable with respect to such
Loan.

“Wholly-Owned Subsidiary” means any Person in which all of the Capital Stock
(other than directors’ and national citizen qualifying shares or similar de
minimis holdings by another Person, in each case, as required by law) is owned,
beneficially and of record, by the Parent, or by one or more of the other
Wholly-Owned Subsidiaries, or both.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02.    Other Interpretive Provisions.

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c)    (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii)    The term “including” is not limiting and means “including without
limitation.”

(iii)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(d)    Unless otherwise expressly provided herein or the context requires
otherwise, (i) any definition of or reference to any document (including this
Agreement and the other Loan Documents), shall be construed as referring to such
document as from time to time amended, restated, amended and restated,
supplemented, extended, replaced, refinanced, renewed, assigned, assumed,
increased or otherwise modified (subject to any restrictions on such amendments,
restatements, amendment and restatements, supplements, extensions, replacements,
refinancings, renewals, increases or other modifications set forth herein),
(ii) any definition of or references to any statute, rule or regulation are to
be construed as including all statutes, rules, regulations, rulings, statutory
and regulatory provisions or official interpretations promulgated or issued
thereunder, consolidating, amending, or replacing, supplementing, interpreting
or otherwise modifying (including by succession of comparable successor laws)
the statute, rule or regulation, (iii) any reference herein to a Person shall be
construed to include

 

37



--------------------------------------------------------------------------------

such Person’s permitted successors and assigns (subject to any restrictions set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all relevant
functions thereof, and (iv) the words “property” and “assets” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(e)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

(f)    This Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(g)    This Agreement and the other Loan Documents are the result of
negotiations among, and have been reviewed by counsel to, the Agent, the
Borrower and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against any party merely because of
such party’s involvement in their preparation.

Section 1.03.    Classification of Loans.

For purposes of this Agreement, Loans may be classified and referred to by
Interest Type (e.g., a “Eurodollar Rate Loan”).

Section 1.04.    Accounting Principles; Changes in Minimum Capital.

(a)    Unless the context otherwise clearly requires (including as set forth in
the definition of Capitalized Lease Obligations), all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP as in
effect from time to time. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 Financial Instruments and FASB
ASC 470-20 Debt with Conversion and Other Options on financial liabilities shall
be disregarded.

(b)    In the event of any Material Acquisition or Material Disposition
(including any Material Acquisition or Material Disposition of a Person that was
acquired or formed in connection with a Material Acquisition or Material
Disposition), determinations of the financial covenants, ratios or calculations
contained herein shall be made on a Pro Forma Basis.

(c)    If, at any time after the date of this Agreement, any change is made to
GAAP, the interpretation thereof, or the Parent or the Borrower’s accounting
practices that would affect the determination of compliance with the covenants
set forth in this Agreement, the Borrower shall notify the Agent of the change
and, at the option of the Borrower or upon the written request of the Required
Lenders, the Borrower and the Agent shall negotiate in good faith to amend such
covenant, subject to the approval of the Required Lenders but without the
requirement of any amendment fee, to eliminate or adjust for the effect of the
implementation of such change in GAAP or accounting practices; provided that,
until such time that such amendment has become effective or such notice has been
withdrawn by the Borrower, such provision of GAAP or such accounting policy
shall be interpreted without giving effect to any such change, interpretation or
accounting practice, other than with respect to preparation of financial
statements pursuant to Section 6.01(a) and (b).

 

38



--------------------------------------------------------------------------------

(d)    If the Borrower notifies the Agent that it (or the Parent or its
applicable parent company) is required to report under IFRS or has elected to do
so through an early adoption policy or otherwise, “GAAP” shall mean
international financial reporting standards pursuant to IFRS (provided that
after such conversion, the Borrower cannot elect to report under GAAP).

(e)    If, at any time after the date of this Agreement, any change is made to
any applicable Requirement of Law, including OSFI’s guidelines relating to the
calculation of the Minimum Capital Test, the interpretation thereof, or the
Parent or the Borrower’s accounting practices that would affect the
determination of compliance with the Minimum Capital Test as set forth in
Section 7.13, the Borrower shall notify the Agent of the change and, at the
option of the Borrower or upon the written request of the Required Lenders, the
Borrower and the Agent shall negotiate in good faith to amend such covenant,
subject to the approval of the Required Lenders but without the requirement of
any amendment fee, to eliminate or adjust for the effect of the implementation
of such change; provided that, until such time that such amendment has become
effective or such notice has been withdrawn by the Borrower, such Requirement of
Law or such accounting policy shall be interpreted without giving effect to any
such change, interpretation or accounting practice.

Section 1.05.    Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.06.    Timing of Payment or Performance; Compliance with this
Agreement.

(a)    When the payment of any obligation or the performance of any covenant,
duty or obligation is stated to be due or performance required on a day which is
not a Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

(b)    For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test, such financial ratio or test shall
be calculated at the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be.

(c)    For purposes of determining compliance at any time with Sections 7.01,
7.02, 7.03, 7.05, 7.07, 7.08, 7.09, 7.10 and 7.14, in the event that any
Indebtedness, Liens, Disposition, Affiliate transaction, merger, consolidation,
amalgamation, or other transactions restricted by Section 7.07, Restricted
Payment, Investment, Acquisition, payment of Indebtedness or contractual
restriction, as applicable, meets the criteria of more than one of the
categories of transactions or items permitted pursuant to any clause of
Section 7.01, 7.02, 7.03, 7.05, 7.07, 7.08, 7.09, 7.10 or 7.14, as applicable,
the Borrower, in its sole discretion, from time to time, may classify or
reclassify such transaction or item (or portion thereof) under one or more of
such clauses of such Section and will only be required to include the amount and
type of such transaction (or portion thereof) in any one category. It is
understood and agreed that any Indebtedness, Lien, Disposition, Affiliate
transaction, merger, consolidation, amalgamation, or other transactions
restricted by Section 7.07, Restricted Payment, Investment, Acquisition, payment
of Indebtedness or contractual restriction need not be permitted solely by
reference to one clause of Section 7.01, 7.02, 7.03, 7.05, 7.07, 7.08, 7.09,
7.10 or 7.14, respectively, but may instead be permitted in part under any
combination thereof. Notwithstanding anything to the contrary

 

39



--------------------------------------------------------------------------------

herein, (a) if after the Closing Date any of MIC, GMA or USMI (or any of their
Subsidiaries) are no longer Subsidiaries of the Parent (i) any Indebtedness owed
to or owing by such Persons to or by the Parent, the Borrower or any
Subsidiaries that was previously permitted pursuant to Section 7.01 shall be
permitted without any requirement to reclassify or reallocate such amounts and
(ii) any Investments made in or by such Persons by or in (as applicable) the
Parent, the Borrower or any Subsidiary that were previously permitted pursuant
to Section 7.09 shall be permitted without any requirement to reclassify or
reallocate such amounts and (b) if after the Closing Date any Subsidiary of US
Life as of Closing Date is no longer a Subsidiary of US Life (i) any
Indebtedness owed to or owing by such Person to or by US Life that was
previously permitted pursuant to Section 7.01 shall be permitted without any
requirement to reclassify or reallocate such amounts and (ii) any Investments
made in or by such Person by or in (as applicable) US Life that was previously
permitted pursuant to Section 7.09 shall be permitted without any requirement to
reclassify or reallocate such amounts.

Section 1.07.    Certifications.

All certifications to be made hereunder by an officer or representative of any
Obligor shall be made by such a Person in his or her capacity solely as an
officer or a representative of such Obligor, on such Obligor’s behalf and not in
such Person’s individual capacity

Section 1.08.    Matters relating to Public Company Subsidiaries.

The parties hereto agree and acknowledge that (i) the Public Company
Subsidiaries are independent businesses that have public shareholders and other
stakeholders with economic and other interests, and that are owed duties in
respect of such interests, that may from time to time differ from, or conflict
with, the interests of the Parent and its Subsidiaries, taken as a whole,
(ii) the Obligors have limited ability to cause the Public Company Subsidiaries
to share information, regardless of the requirements under the Loan Documents
and (iii) Requirements of Law and the Organization Documents (including the
Australian Company Agreements, the Canadian Company Agreements and any
agreements that may be entered into with respect to USMI, which shall provide
for a consent right by the Parent over the incurrence of third-party
Indebtedness at USMI in excess of amounts permitted by Section 7.01(g) plus
other amounts permitted under provisions of Section 7.01 allocated to USMI as
determined by the Parent in its discretion (or such lesser amount determined by
the Parent in its discretion)) of the Public Company Subsidiaries, as applicable
(the “Applicable Organization Documents”), contain (or will contain) certain
restrictions and limitations that affect the ability of the Obligors to control
the Public Company Subsidiaries and their Subsidiaries, respectively, permit the
Public Company Subsidiaries and their Subsidiaries to take certain actions or
enter into transactions without the consent of the Parent, the Borrower or any
other Subsidiary of the Parent or the Borrower that is the shareholder of such
Public Company Subsidiary and certain confidentiality obligations that limit the
sharing of information. Accordingly, the Lenders and the Agent hereby agree
that, notwithstanding anything to the contrary in this Agreement or in any other
Loan Document (a)(i) no affirmative covenant or negative covenant or any other
obligation or requirement of any kind under this Agreement or any other Loan
Document shall apply to or restrict any Public Company Subsidiary or any of
their Subsidiaries (and the taking of any action or refraining from taking any
action by any Public Company Subsidiary or any of their Subsidiaries shall not
result or give rise to any violation, breach, default or event of default under
this Agreement or any other Loan Document) and (ii) no Obligor shall be required
to cause any Public Company Subsidiary or any of their Subsidiaries to take or
refrain from taking any action, except, in the case of clause (i) and
(ii) above, and solely to the extent that, the Obligors have the express right
pursuant to the terms of the Applicable Organization Documents to cause such
Public Company Subsidiary or any applicable Subsidiary to take any applicable
action or refrain from taking any applicable action necessary to avoid any
violation, breach or default of such provisions; provided that the foregoing
shall not limit (x) any representations or warranties, events of default (other
than pursuant to Sections 8.01(c) and (d)) or

 

40



--------------------------------------------------------------------------------

compliance with the Financial Covenants, (y) compliance with Section 6.07 and
Section 6.18 and (z) the foregoing shall not limit the prohibition on the
incurrence of indebtedness in excess of the levels set forth in Sections
7.01(g), 7.01(t) and 7.01(w) (except with respect to indebtedness otherwise
permitted or not restricted by Section 7.01), (b) all requirements with respect
to the delivery of any information or materials relating to the Public Company
Subsidiaries, their respective Subsidiaries or their assets, operations or
businesses shall subject to any confidentiality obligation owed to such Public
Company Subsidiary or any other Information Restriction and (c) nothing
contained in this Agreement or any other Loan Document shall be construed or
interpreted to require any director of a Public Company Subsidiary to take any
action inconsistent with his or her fiduciary duties under applicable
Requirements of Law.

Section 1.09.     Currency.

Notwithstanding anything to the contrary in this Agreement, for purposes of any
determination under Article 6, Article 7 (other than the Financial Covenants or
other financial ratio) or Article 8 with respect to the amount of any
Indebtedness, Liens, Disposition, Affiliate transaction, merger, consolidation,
amalgamation, Restricted Payment, Investment, Acquisition, payment of
Indebtedness or contractual restriction or other transaction, event or
circumstance, or any determination under any other provision of this Agreement,
(any of the foregoing, a “specified transaction”) in a currency other than
Dollars, (i) the Dollar Equivalent amount of a specified transaction in a
currency other than Dollars shall be calculated based on the rate of exchange
quoted by the Bloomberg Foreign Exchange Rates & World Currencies Page (or any
successor page thereto, or in the event such rate does not appear on any
Bloomberg Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Agent and the Borrower)
for such currency, as in effect at 11:00 a.m. (New York time) on the date of
such specified transaction (which, in the case of any Restricted Payment, shall
be deemed to be the date of the declaration thereof and, in the case of the
incurrence of Indebtedness, shall be deemed to be on the date first committed);
provided, that if any Indebtedness is incurred (and, if applicable, associated
Lien granted) to refinance or replace other Indebtedness denominated in a
currency other than Dollar, and such refinancing or replacement would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing or
replacement, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing or replacement
Indebtedness (and, if applicable, associated Lien granted) does not exceed an
amount sufficient to repay the principal amount of such Indebtedness being
refinanced or replaced, except by an amount equal to (x) unpaid accrued interest
and premiums (including tender premiums) thereon plus other reasonable and
customary fees and expenses (including upfront fees and original issue discount)
incurred in connection with such refinancing or replacement, (y) any existing
commitments unutilized thereunder and (z) additional amounts permitted to be
incurred under Section 7.01 and (ii) for the avoidance of doubt, no Default or
Event of Default shall be deemed to have occurred solely as a result of a change
in the rates of currency exchange occurring after the time of any specified
transaction so long as such specified transaction was permitted at the time
incurred, made, acquired, committed, entered or declared as set forth in clause
(i). For purposes of the Financial Covenants and the calculation of compliance
with any financial ratio for purposes of taking any action hereunder, on any
date of determination, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rate used in preparing the
financial statements delivered pursuant to Section 6.01(a) or (b) corresponding
thereto as of the date of determination and will, in the case of Indebtedness,
reflect the currency translation effects, determined in accordance with GAAP, of
any Swap Contract permitted hereunder in respect of currency exchange risks with
respect to the applicable currency in effect on the date of determination for
the Dollar Equivalent amount of such Indebtedness.

 

41



--------------------------------------------------------------------------------

ARTICLE 2

THE CREDITS

Section 2.01.    Term Loans.

(a)    Loan Commitments. Subject to the terms and conditions hereof, each Lender
with a Commitment severally agrees to make, on the Closing Date, an Initial Loan
to the Borrower in an amount equal to such Lender’s Commitment.

The Borrower may make only one borrowing under the Commitments, which shall be
on the Closing Date. Amounts borrowed under this Section 2.01(a) and
subsequently repaid or prepaid may not be reborrowed. Subject to Section 2.09,
all amounts owed hereunder with respect to the Initial Loans shall be paid in
full no later than the Maturity Date. Each Commitment shall terminate
immediately and without further action on the Closing Date, after giving effect
to the funding of such Commitment on such date.

(b)    Borrowing Mechanics.

(i)    The Borrower shall deliver to the Agent a fully executed Loan Notice no
later than (x) 10:00 a.m. on the Closing Date with respect to Base Rate Loans
and (y) 3:00 p.m. on the date that is three (3) Business Days prior to the
Closing Date with respect to Eurodollar Rate Loans (or such shorter period as
may be acceptable to the Agent). Promptly upon receipt by the Agent of such Loan
Notice, the Agent shall notify each Lender of the proposed Credit Extension.

(ii)    Each Lender shall make its Initial Loan available to the Agent not later
than 12:00 p.m. on the Closing Date, by wire transfer of same day funds in
Dollars, at the Agent’s Office designated by the Agent. Upon satisfaction or
waiver of the conditions precedent specified herein, the Agent shall make the
proceeds of the Initial Loans available to the Borrower on the Closing Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Initial Loans received by the Agent from Lenders to be credited to the account
of the Borrower at the Agent’s Office or to such other account as may be
designated in writing to the Agent by the Borrower.

Section 2.02.    [Reserved].

Section 2.03.    [Reserved].

Section 2.04.    [Reserved].

Section 2.05.    Pro Rata Shares.

All Initial Loans shall be made by the Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make an Initial Loan requested hereunder nor shall any
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make an Initial Loan
requested hereunder.

 

42



--------------------------------------------------------------------------------

Section 2.06.    Conversion and Continuation of Loans.

(a)    Except as otherwise provided herein, (i) each conversion of Loans from
one Interest Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable written notice to the Agent in the
form of a Conversion/Continuation Notice, appropriately completed and signed by
a Responsible Officer of the Borrower, (ii) such Conversion/Continuation Notice
must be received by the Agent not later than 11:00 a.m. three Business Days
prior to the requested date of any conversion to or continuation of Eurodollar
Rate Loans and (iii) a Eurodollar Rate Loan may be continued or converted only
on the last day of an Interest Period for such Eurodollar Rate Loan. The Agent
shall determine the interest rate that shall apply to any converted or continued
Eurodollar Rate Loans pursuant to Section 2.10(b).

(b)    Each Conversion/Continuation Notice shall specify (i) whether the
Borrower is requesting a conversion of Loans from one Interest Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the conversion or continuation, as the case may be (which shall be a Business
Day), (iii) the principal amount of Loans to be converted or continued, (iv) the
Interest Type of Loans to which existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto (each such
Interest Period shall comply with the provisions of the definition of “Interest
Period”).

(c)    Notwithstanding any contrary provision hereof, if (i) an Event of Default
of the type described in Section 8.01(a), (f) or (g) has occurred and is
continuing, unless the Required Lenders otherwise consent or (ii) any other
Event of Default has occurred and is continuing and the Required Lenders have
requested, each Loan will be converted into a Base Rate Loan at the end of the
Interest Period applicable thereto.

Section 2.07.    Notes; Loan Accounts.

(a)    Each Loan made by each Lender shall be evidenced by one or more loan
accounts or records maintained by such Lender and by the Agent in the ordinary
course of business. The loan accounts or records maintained by the Agent and
each Lender shall be prima facie evidence in the absence of manifest error of
the amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Loans. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error. To the extent any such
accounts are inconsistent with the Register, the Register shall govern absent
manifest error.

(b)    Upon the request of any Lender made through the Agent, instead of or in
addition to loan accounts, the Loans made by each Lender may be evidenced by one
or more Notes. Each Lender shall endorse on the schedules annexed to its Note
the date, amount and maturity of each Loan deemed made by it and the amount of
each payment of principal made by the Borrower with respect thereto. Each such
Lender is irrevocably authorized by the Borrower to so endorse its Note and each
Lender’s record shall be conclusive absent manifest error; provided that the
failure of a Lender to make, or an error in making, a notation thereon with
respect to any Loan shall not limit or otherwise affect the obligations of the
Borrower hereunder or under any such Note to such Lender.

Section 2.08.    Repayment of Loans.

The Borrower shall repay to the Agent, for the ratable account of the Lenders,
on the last day of each March, June, September and December (commencing on
June 30, 2018) the principal amount of Initial Loans equal to (i) the aggregate
outstanding principal amount of Initial Loans immediately after closing on the
Closing Date multiplied by (ii) 0.25%; provided that in the event any New Term
Loans are made, such New Term Loans shall be repaid on each amortization date
listed above occurring on or after

 

43



--------------------------------------------------------------------------------

the applicable Increased Amount Date in the manner specified in the Joinder
Agreement, or, if any such New Term Loans are documented as a separate credit
facility, such New Term Loans shall be repaid as provided in the definitive
agreement therefor, subject in each case to the provisions of Section 2.15.

Notwithstanding the foregoing, (x) such amortization payments shall be reduced
in accordance with Section 2.09(e) in connection with any voluntary or mandatory
prepayments of the Loans in accordance with Section 2.09; and (y) the Initial
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Maturity Date.

Section 2.09.    Optional and Mandatory Prepayments.

(a)    Optional Prepayments. The Borrower will have the right at any time to
prepay any Credit Extension in whole or in part, in minimum amounts of
$1,000,000 or any multiple of $500,000 in excess thereof, without premium or
penalty except as set forth in Section 2.09(c) or Section 3.04, in each case if
and as applicable.

(b)    [Reserved].

(c)    Prepayment Premium. In the event that the Borrower makes any voluntary
prepayment under Section 2.09(a), purchase or buyback under Section 10.07(c),
makes any mandatory prepayment pursuant to Section 2.09(d)(i) or causes any
prepayment or mandatory assignment under Section 3.07 (a “Specified
Prepayment”), the Borrower shall pay to the Agent, for the ratable account of
each of the Lenders holding the Loans subject to such Specified Prepayment, a
prepayment premium in an amount equal to (1) on or prior to the date that is 12
months after the Closing Date, the Make-Whole Amount or (2) on or prior to the
date that is 24 months after the Closing Date but after the date that is 12
months after the Closing Date, 1.0% of the principal amount of the Loans subject
to such Specified Prepayment.

(d)     Mandatory Prepayments. The Borrower shall be required to make mandatory
prepayments as set forth in subclauses (i) through (v).

(i)    Indebtedness. Within one Business Day after any Net Proceeds are received
by or on behalf of the Parent or any Restricted Subsidiary in respect of the
incurrence of any Indebtedness pursuant to Section 7.01(a)(ii) or any
Indebtedness not otherwise permitted hereunder, the Borrower shall prepay Loans
in an aggregate amount equal to such Net Proceeds.

(ii)    Asset Sales. Within five Business Days after any Net Proceeds are
received by or on behalf of the Parent or any Restricted Subsidiary in respect
of any Asset Sale, the Borrower shall prepay the Loans in an aggregate amount
equal to such Net Proceeds; provided, that (i) in the case of any Asset Sale of
MIC Stock constituting Collateral, if after giving effect to such Asset Sale and
any concurrent repayment of the Loans, the LTV Ratio, on a Pro Forma Basis, is
no greater than 35%, such Net Proceeds shall not be subject to prepayment under
this Section 2.09(d)(ii) and may be used for general corporate purposes (other
than Restricted Payments by the Parent) and (ii) in the case of any Asset Sale
of USMI Equity Interests, no such prepayment shall be required from proceeds of
such Asset Sale to the extent such Asset Sale with respect to USMI Equity
Interests, together with USMI Equity Interests previously subject to an Asset
Sale or pledged to third-party creditors, constitutes not more than 50% of the
outstanding common stock of USMI (an “Asset Sale Trigger Event” and any
mandatory prepayment pursuant to clause (i) or (ii) above, an “Asset Sale
Mandatory Prepayment”).

 

44



--------------------------------------------------------------------------------

(iii)     Excess Cash Flow. In the event that there shall be Excess Cash Flow
for any Fiscal Year (commencing with the Fiscal Year ending December 31, 2019),
the Borrower shall, no later than five (5) Business Days after the date on which
annual financial statements are required to be delivered under Section 6.01(a)
with respect to such Fiscal Year, prepay the Loans in an aggregate amount equal
to (A) the Applicable ECF Percentage of such Excess Cash Flow minus (B) the
aggregate amount of all voluntary prepayments of principal of the Loans or New
Term Loans made during such Fiscal Year or (without duplication of any reduction
during the subsequent Fiscal Year) made prior to the date of such Excess Cash
Flow prepayment, in each case that are not financed with the proceeds of long
term debt (other than revolving indebtedness). As used in this
Section 2.09(d)(iii), the term, “Applicable ECF Percentage” for any Fiscal Year
means 50%; provided that the Applicable ECF Percentage shall be reduced to
(i) 25% if the LTV Ratio as of the date of such prepayment is less than or equal
to 30% but greater than 20% and (ii) 0% if the LTV Ratio as of the date of such
prepayment is less than or equal to 20%.

(iv)    Specified Account. Solely to the extent the 2018 Notes have not been
refinanced in full on or prior to the maturity date thereunder (whether or not
with the amounts on deposit in the Specified Account), any remaining amounts on
deposit in the Specified Account shall be automatically released to the Borrower
to be applied to prepay the Loans.

(v)    Majority Ownership of MIC Shares. If at any time, the Parent or the
Borrower cease to own, directly or indirectly, a majority of the outstanding
common shares of MIC, the Borrower shall, no later than one (1) Business Day
after the date on which such event occurs, prepay all Loans outstanding at such
time, together with all other non-contingent amounts owed hereunder with respect
thereto.

(e)     Application of Prepayments.

(i)    Any prepayment of any Loan of any Class pursuant to Section 2.09(a) shall
be allocated among the Loans of such Class on a pro rata basis and further
applied to the remaining scheduled principal repayment installments of the Loans
of such Class so prepaid in the order in which they would otherwise have been
required to be paid, or as the Borrower shall otherwise direct in writing to the
Agent; and

(ii)    Any prepayment of any Loans of any Class required to be prepaid pursuant
to Sections 2.09(d)(i) through (v) shall be allocated among the Loans (or, in
the case of a prepayment with the Net Proceeds of Extended Loans, solely among
the Loans being extended) on a pro rata basis among all such Classes; provided,
that any Lender may elect, by notice to the Agent no later than one Business Day
after the Agent’s receipt of the notice of such prepayment, to decline all or
any portion of any such prepayment of its Loans (other than a prepayment
pursuant to Section 2.09(d)(i) or, for the avoidance of doubt, a prepayment
pursuant to Section 2.09(a) or Section 7.12), in which case the aggregate amount
of the prepayment that would have been applied to prepay Loans but was so
declined (such amount, the “Declined Proceeds”) shall be retained by the
Borrower and added to the Available Amount. Any prepayment of any Loans of any
Class pursuant to Sections 2.09(d)(i) through (v) shall be applied on a pro rata
basis within such Class and further to the remaining scheduled principal
repayment installments of the Loans of such Class so prepaid in the order in
which they would otherwise have been required to be paid, or as the Borrower
shall otherwise direct in writing to the Agent.

(f)    Notice of Prepayments. The Borrower shall notify the Agent in writing of
any prepayment of any Credit Extension pursuant to Section 2.09(a) and
Section 2.09(d), (i) in the case of a Eurodollar Rate Loan, not later than 11:00
a.m. three Business Days before the date of prepayment and (ii) in the case of a
Base Rate Loan, not later than 11:00 a.m. on the prepayment date. Each such
notice

 

45



--------------------------------------------------------------------------------

shall be irrevocable (other than to the extent provided in connection with other
transactions including the refinancing of any of the Obligations) and shall
specify the prepayment date, the principal amount of each Credit Extension or
portion thereof to be prepaid.

(g)    Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Considering each Class of Loans being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to Eurodollar Rate Loans, in each case in a manner
which minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.04.

(h)    Notwithstanding anything to the contrary set forth in Section 2.09(d)(ii)
or (e), if at the time that any such prepayment would be required hereunder, the
Borrower is required to offer to repurchase or prepay any other Indebtedness
secured on a pari passu basis with the Obligations pursuant to the terms of the
documentation governing such Indebtedness with such Net Proceeds (such
Indebtedness required to be offered to be so repurchased or prepaid, the “Other
Applicable Indebtedness”), then the Borrower may apply such Net Proceeds on a
pro rata basis to the prepayment of the Loans and to the repurchase or
prepayment of the Other Applicable Indebtedness (determined on the basis of the
aggregate outstanding principal amount of the Loans and Other Applicable
Indebtedness (or accreted amount if such Other Applicable Indebtedness is issued
with original issue discount) at such time; provided that the portion of such
Net Proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such Net Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such Net Proceeds shall be allocated to the Loans in accordance with the terms
hereof), and the amount of prepayment of the Loans that would have otherwise
been required pursuant to this Section 2.09(d)(ii) shall be reduced accordingly.

Section 2.10.    Interest.

(a)    Except as otherwise set forth herein, the Loans shall bear interest on
the unpaid principal amount thereof from the date made until the date of
repayment (whether by acceleration or otherwise) thereof as follows:

(i)    if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii)    if a Eurodollar Rate Loan, at the Eurodollar Rate plus the Applicable
Margin.

(b)    The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by the Borrower and notified to the Agent and Lenders pursuant to the
applicable Loan Notice or Conversion/Continuation Notice, as the case may be;
provided, until the date on which the Agent notifies the Borrower that the
primary syndication of the Loans has been completed, as determined by the Agent
(but in any event which shall be no later than the date that is sixty
(60) days), the Loans shall be maintained as either (1) Eurodollar Rate Loans
having an interest period of no longer than one month or (2) Base Rate Loans.

(c)     In connection with Eurodollar Rate Loans there shall be no more than
five (5) Interest Periods outstanding at any time. In the event the Borrower
fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in the
applicable Loan Notice or Conversion/Continuation Notice, such Loan shall be
made as or, if outstanding as a Eurodollar Rate Loan will be automatically
continued on the last day of the then-current Interest Period for such Loan as,
a Eurodollar Rate Loan (or if outstanding as a Base Rate Loan will remain as a
Base Rate Loan). In the event the Borrower fails to specify an Interest Period
for any Eurodollar Rate Loan in the applicable Loan Notice or
Conversion/Continuation Notice (or fails to

 

46



--------------------------------------------------------------------------------

deliver a Conversion/Continuation Notice within the time limits provided in
Section 2.06(a)), the Borrower shall be deemed to have selected an Interest
Period of one month. As soon as practicable after 10:00 a.m. on each Interest
Rate Determination Date, the Agent shall determine (which determination shall,
absent manifest error, be final, conclusive and binding upon all parties) the
interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower and each Lender. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Borrower and the Lenders of any change
in the U.S. Prime Rate used in determining the Base Rate promptly following the
public announcement of such change.

(d)    [Reserved].

(e)    [Reserved].

(f)    Notwithstanding the foregoing, upon the occurrence of any Event of
Default pursuant to Section 8.01(a), for so long as such Event of Default shall
be continuing, all overdue principal and interest payable on each Loan shall,
without further notice, bear interest, after as well as before judgment to the
extent permitted by law, at a rate per annum equal to 2.00% plus the rate
otherwise applicable to such Loan as provided in the preceding subsections of
this Section. In addition, if any fee or other amount (other than principal or
interest on any Loan) payable by the Borrower pursuant to any Loan Document is
not paid when due, whether upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment to the extent permitted by
law, at a rate per annum equal to 2.00% plus the rate otherwise applicable to
Base Rate Loans as provided in the preceding subsections of this Section;
provided that no amount of interest in excess of that provided for under
paragraph (a) of this Section shall accrue or be payable pursuant to this
Section 2.10(f) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

(g)    Interest on each Loan shall be paid in arrears on each Interest Payment
Date for such Loan; provided that (i) interest accrued pursuant to
Section 2.10(f) shall be payable on demand of the Agent, (ii) upon any repayment
or prepayment of any Loan, interest accrued on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) upon any conversion of a Eurodollar Rate Loan before the end of the
current Interest Period therefor, interest accrued on such Loan shall be payable
on the effective date of such conversion.

(h)    Anything herein to the contrary notwithstanding, the obligations of the
Borrower to any Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder to the extent (but only to the extent) that contracting for
or receiving such payment by such Lender would be contrary to the provisions of
any law applicable to such Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Lender, and in such
event the Borrower shall pay such Lender interest at the highest rate permitted
by applicable law until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the highest rate of interest
that may be lawfully contracted for, charged or received had at all times been
in effect. Notwithstanding the foregoing, it is the intention of Lenders and the
Borrower to conform strictly to any applicable usury laws. Accordingly, if any
Lender contracts for, charges, or receives any consideration which constitutes
interest in excess of the highest rate of interest that may be

 

47



--------------------------------------------------------------------------------

lawfully contracted for, charged or received by such Lender, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

Section 2.11.    Fees.

The Borrower shall pay to the Agent, for its own account, fees payable in the
amounts and at the times separately agreed in writing upon by the Borrower and
the Agent.

Section 2.12.    Computation of Fees and Interest.

(a)    All computations of interest for Base Rate Loans when the Base Rate is
determined by the “U. S. Prime Rate” shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more interest being paid than if computed on the
basis of a 365-day year). Interest and fees shall accrue during each period
during which interest or such fees are computed from the first day thereof to
the last day thereof.

(b)    Each determination of an interest rate by the Agent shall be conclusive
and binding on the Borrower and the Lenders in the absence of manifest error.
The Agent will, at the request of the Borrower or any Lender, deliver to the
Borrower or the Lender, as the case may be, a statement showing the quotations
used by the Agent in determining any interest rate and the resulting interest
rate.

Section 2.13.    Payments Generally.

(a)    Except as otherwise expressly provided in any Loan Document, all payments
to be made by the Borrower under the Loan Documents shall be made without
condition or deduction for any defense, set-off, recoupment or counterclaim.
Except as otherwise expressly provided in any Loan Document, all payments to be
made by the Borrower under any Loan Document shall be made to the Agent for the
account of the Lenders at the Agent’s Office, and shall be made in dollars and
in immediately available funds, no later than 3:00 p.m. on the date specified in
such Loan Document. The Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as expressly provided herein) of such
payment in like funds as received. Any payment received by the Agent later than
3:00 p.m. shall be deemed to have been received on the following Business Day
for purposes of any applicable interest or fee calculation.

(b)    [Reserved].

(c)    Unless the Borrower or any Lender has notified the Agent, prior to the
date any payment is required to be made by it to the Agent hereunder, that the
Borrower or such Lender, as the case may be, will not make such payment, the
Agent may assume that the Borrower or such Lender, as the case may be, has
timely made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the Agent in
immediately available funds, then:

(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Agent the portion of such assumed payment that was made
available to such Lender in immediately available funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Agent to such Lender to the date such amount is repaid to the
Agent in immediately available funds at the Federal Funds Effective Rate from
time to time in effect; and

 

48



--------------------------------------------------------------------------------

(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Agent the amount thereof in immediately available funds,
together with interest thereon for the period from the date such amount was made
available by the Agent to the Borrower to the date such amount is recovered by
the Agent (the “Compensation Period”) at the customary rate set by the Agent for
the correction of errors among banks for three Business Days and thereafter at
the Base Rate. If such Lender pays such amount to the Agent, then such amount
shall constitute such Lender’s Loan included in the applicable Credit Extension.
If such Lender does not pay such amount forthwith upon the Agent’s demand
therefor, the Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Agent, together with interest thereon for
the Compensation Period at a rate per annum equal to the applicable rate for
Base Rate Loans to the applicable Credit Extension. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitments or
to prejudice any rights that the Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

(d)    If any Lender makes available to the Agent funds for any Loan to be made
by such Lender as provided in the foregoing provisions of this Article 2, and
such funds are not made available to the Borrower by the Agent because the
conditions to the extension of Loans set forth in Article 4 are not satisfied or
waived in accordance with the terms hereof, the Agent shall return such funds
(in like funds as received from such Lender) to such Lender, without interest.

(e)    The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan.

(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

Section 2.14.    Sharing of Payments by Lenders.

(a)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment (i) on account of any Obligations due and payable
hereunder and under the other Loan Documents at such time resulting in such
Lender receiving payment in excess of its ratable share (calculated according to
the proportion of (x) the amount of such Obligations due and payable to such
Lender at such time to (y) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (ii) of or on account of any of Obligations owing (but
not due and payable) to such Lender hereunder and under the other Loan Documents
at such time in excess of its ratable share (calculated according to the
proportion of (x) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (y) the aggregate amount of Obligations owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of Obligations owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time, then in each case, such Lender
shall (A) notify the Agent of such fact, and (B) purchase (for cash at face
value) participations in the Obligations of the other Lenders due and payable or
owing, as the case may be, or make such other

 

49



--------------------------------------------------------------------------------

adjustments as shall be equitable, so that the benefit of such excess payments
shall be shared by all such Lenders; provided that:

(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)    the provisions of this Section 2.14(a) shall not be construed to apply
to (I) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (II) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.

(b)    Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Obligor rights of setoff and counterclaim (subject to Section 10.09) with
respect to such participation as fully as if such Lender were a direct creditor
of such Obligor in the amount of such participation.

Section 2.15.    Incremental Facilities.

(a)    The Borrower may, by written notice to the Agent, elect to request prior
to the Maturity Date the establishment of one or more new term loan commitments
(the “New Term Loan Commitments”), in an unlimited amount so long as the LTV
Ratio, determined on a Pro Forma Basis (but excluding the cash proceeds of such
incurrence) does not exceed 37.69%, and in an amount not less than $25,000,000
and integral multiples of $1,000,000 in excess thereof. Each such notice shall
specify (A) the date (each, an “Increased Amount Date”) on which the New Term
Loan Commitments shall be effective and (B) the identity of each Lender or other
Person that is an Eligible Assignee (each, a “New Term Loan Lender”) to whom the
Borrower proposes any portion of such New Term Loan Commitments, as applicable,
be allocated and the amounts of such allocations; provided that the Borrower
may, at its option, approach any Arranger to arrange all or portion of the New
Term Loan Commitments or any Lender to provide all or a portion of the New Term
Loan Commitments (and such Arrangers and Lenders may elect or decline, in their
sole discretion, to arrange or provide a New Term Loan Commitment). Such New
Term Loan Commitments, as applicable, shall become effective as of such
Increased Amount Date; provided that (1) no Event of Default shall exist on such
Increased Amount Date before or after giving effect to such New Term Loan
Commitments, as applicable; (2) the representations and warranties of the
Specified Loan Parties contained in Article 5 or any other Loan Document shall
be true and correct in all material respects, in each case, on and as of the
Increased Amount Date, after giving effect to such borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; (3) the Parent and its Restricted Subsidiaries shall be in
pro forma compliance with the Financial Covenants as of the last day of the most
recently ended Fiscal Quarter for which financial statements are available after
giving effect to such New Term Loan Commitments; (4) all New Term Loan
Commitments may, be effected pursuant to one or more Joinder Agreements executed
and delivered by the Borrower, the New Term Loan Lender(s) and the Agent, each
of which shall be recorded in the Register and each New Term Loan Lender shall
be subject to the requirements set forth in Section 3.01(e); and (5) the
Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Agent in connection with any such
transaction. Any New Term Loans made on an Increased Amount Date may be
designated as separate Class of New Term Loans for all purposes of this
Agreement or as an increase in the Initial Loans and being part of the same
Class as the Initial Loans.

 

50



--------------------------------------------------------------------------------

(b)    The terms and provisions of the New Incremental Term Loan Facility shall
be as set forth herein, in the Joinder Agreement or in the definitive agreement
for such New Incremental Term Loan Facility; provided that the New Incremental
Term Loan Facility may rank pari passu or junior in right of payment and pari
passu or junior in right of security with the existing Initial Loans or may be
unsecured.

(i)    In the event any New Incremental Term Loan Facility ranks pari passu in
right of payment and pari passu in right of security with the existing Initial
Loans (i) the Weighted Average Life to Maturity of all New Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Initial
Loans then in effect, (ii) the applicable Maturity Date of such New Incremental
Term Loan Facility (other than customary bridge financings) shall be no earlier
than the Latest Maturity Date applicable to the Initial Loans then in effect,
(iii) the interest rate applicable to the New Term Loans shall be determined by
the Borrower and the applicable new Lenders and shall be set forth in each
applicable Joinder Agreement or in the definitive agreement for such New
Incremental Term Loan Facility; provided, however, that the Weighted Average
Yield applicable to the New Term Loans (other than customary bridge financings)
shall not be greater than the then applicable Weighted Average Yield of the
Initial Loans payable pursuant to the terms of this Agreement as amended through
the date of such calculation plus 0.50% per annum unless the interest rate
margin with respect to the Initial Loans is increased so as to cause the then
applicable Weighted Average Yield under this Agreement on the Initial Loans to
equal the Weighted Average Yield then applicable to the New Term Loans minus
0.50% per annum; provided that if the New Term Loans include an interest rate
floor greater than the interest rate floor applicable to the Initial Loans, such
increased amount shall be equated to Weighted Average Yield for purposes of
determining whether an increase to the applicable interest rate margins for the
Initial Loans shall be required, to the extent an increase in the interest rate
floor for the Initial Loans would cause an increase in the interest rate then in
effect, and in such case the interest rate floor (but not the interest rate
margin) applicable to the Initial Loans shall be increased by such increased
amount and (iv) all other terms of the New Incremental Term Loan Facility, if
not consistent with the terms of the Loans, as applicable shall be reasonably
acceptable to the Agent (it being understood that terms not consistent with the
Initial Loans and that are applicable only after the Maturity Date of the
Initial Loans or which are added to this Agreement (which shall not require the
consent of the Lenders) for the benefit of the Initial Loans are acceptable to
the Agent). Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Agent to effect the
provision of this Section 2.15.

(ii)    In the event any New Incremental Term Loan Facility (x) ranks junior in
right of payment or junior in right of security with the Initial Loans or (y) is
unsecured, such New Incremental Term Loan Facility shall (i) not mature (other
than customary bridge financings) prior to the Maturity Date of the Initial
Loans or have a Weighted Average Yield that is shorter than the remaining
Weighted Average Yield of the Loans and (ii) be subject to covenants and events
of default substantially the same as, or less favorable to the Lenders than,
those applicable to the Initial Loans, in each case taken as a whole (except for
covenants, events of default or other provisions that are applicable only after
the occurrence of the Latest Maturity Date of the Initial Loans or which are
added to this Agreement (which shall not require the consent of the Lenders) for
the benefit of the Initial Loans.

(iii)    The New Incremental Term Loan Facility may participate on a pro rata
basis or less than pro rata basis (but not on a greater than pro rata basis) in
any voluntary prepayments pursuant to Section 2.09(a) or any mandatory
prepayments of the Initial Loans under Section 2.09(d), as specified in the
applicable Joinder Agreement.

 

51



--------------------------------------------------------------------------------

(iv)    The New Incremental Term Loan Facility shall (i) to the extent secured
or subordinated, be subject to customary intercreditor and/or subordination
arrangements reasonably satisfactory to the Borrower and the Agent and (ii) be
guaranteed solely by the Guarantors (or a guarantee substantially similar to the
Guarantee, but on an unsecured basis, as the case may be) and, to the extent
secured, be secured solely by the Collateral.

(c)    [Reserved].

(d)    On any Increased Amount Date on which any New Incremental Term Loan
Facility is effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender shall make a Loan to the Borrower (a
“New Term Loan”) in an amount equal to its New Term Loan Commitment and (ii) to
the extent such New Term Loans are documented by a Joinder Agreement, each New
Term Loan Lender shall become a Lender hereunder with respect to the New Term
Loan Commitment and the New Term Loans made pursuant thereto.

(e)    The Agent shall notify Lenders promptly upon receipt of the Borrower’s
notice of each Increased Amount Date and in respect thereof, the New Term Loan
Commitments and the New Term Loan Lenders.

Section 2.16.    Defaulting Lenders.

(a)    Defaulting Lender Waterfall. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law, any payment of principal, interest, fees or other
amounts received by the Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 8 or otherwise) or
received by the Agent from a Defaulting Lender pursuant to Section 10.09 shall
be applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default shall have occurred and be continuing), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fourth, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans, and (y) such
Loans were made at a time when the conditions set forth in Section 4.01 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the applicable Commitments. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.16(a) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(b)    Defaulting Lender Cure. If the Borrower and the Agent agree in writing
that a Lender is no longer a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon, as of the effective date specified in such notice,
and subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans to be held pro rata by the

 

52



--------------------------------------------------------------------------------

Lenders in accordance with the applicable Commitments, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that, except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

Section 2.17.    Maturity Extensions of Loans.

(a)    The Borrower may from time to time, pursuant to the provisions of this
Section 2.17, agree with one or more Lenders holding Loans (each an “Existing
Lender”) to extend the maturity date of such Loans and to provide for other
terms consistent with this Section 2.17 (each such modification, an “Extension”)
pursuant to one or more written offers (each an “Extension Offer”) made from
time to time by the Borrower to all Lenders on a pro rata basis (based on the
relative principal amounts of the outstanding Loans of each Lender) and on the
same terms to each such Lender. In connection with each Extension, the Borrower
will provide notification to the Agent (for distribution to the Existing
Lenders), no later than ten (10) days (or such later date as shall be agreed by
the Agent) prior to the maturity of the Loans to be extended, of the requested
new maturity date for the extended Loans (each an “Extended Maturity Date”) and
the due date for Lender responses. In connection with any Extension, each
Existing Lender wishing to participate in such Extension shall, prior to such
due date, provide the Agent with a written notice thereof in a form reasonably
satisfactory to the Agent. Any Existing Lender that does not respond to an
Extension Offer by the applicable due date shall be deemed to have rejected such
Extension. In connection with any Extension, the Borrower and the Agent shall
agree to such procedures, if any, as may be reasonably established by the Agent
to accomplish the purposes of this Section 2.17.

(b)    After giving effect to any Extension, the Loans so extended shall cease
to be a part of the Class of Loans of which they were a part immediately prior
to such Extension and shall be a new Class hereunder; provided that at no time
shall there be more than four (4) different Classes of Loans hereunder.

(c)    The consummation and effectiveness of each Extension shall be subject to
the following:

(i)    no Default or Event of Default shall have occurred and be continuing at
the time any Extension Offer is delivered to the Lenders or at the time of such
Extension (after giving effect to such Extension);

(ii)    the Loans (the “Existing Loans”) of any Existing Lender extended
pursuant to any Extension (“Extended Loans”) shall have the same terms as the
Loans of such Existing Lender subject to the related Extension Amendment; except
(A) the principal amount of the Extended Loans shall not be greater than the
principal amount of the Existing Loans (except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts paid, and fees and
expenses incurred, in connection with such Extension plus additional amounts
permitted to be incurred under this Agreement), (B) the final maturity date of
any Extended Loans to be extended pursuant to an Extension shall be not earlier
than the Latest Maturity Date of the Existing Loans outstanding at the time of
such Extension, and the Weighted Average Life to Maturity of any Extended Loans
to be extended pursuant to an Extension shall be no shorter than the Weighted
Average Life to Maturity of the Existing Loans, (C) the Extended Loans shall not
be guaranteed by any Subsidiary that is not a Subsidiary Guarantor, (D) the
Extended Loans shall be (1) unsecured, (2) secured on an “equal and ratable”
basis with the Obligations, or (3) secured on a “junior” basis to the
Obligations (in the case of clause (3), subject to intercreditor arrangements
reasonably satisfactory to the Agent), and if secured, shall not be secured by
any property or assets of the Parent and its Restricted Subsidiaries other than
the Collateral, (E) the

 

53



--------------------------------------------------------------------------------

all-in pricing (including, without limitation, margins, fees and premiums) with
respect to the Extended Loans may be higher or lower than the all-in pricing
(including, without limitation, margins, fees and premiums) for the Existing
Loans, and the Extended Loans may have such optional prepayment terms as may be
agreed by the Borrower and the applicable Lenders thereof; (F) any Extended
Loans shall share ratably in any prepayment of Loans pursuant to Section 2.09(d)
(or otherwise provide for less favorable prepayment treatment for such Extended
Loans than for the Existing Loans); (G) the Extended Loans may, but shall not be
required to, contain a “most favored nation” provision for the benefit of
Lenders holding Extended Loans; and (H) the other terms and conditions
applicable to Extended Loans may be terms different than those with respect to
the Existing Loans, so long as such terms and conditions (1) are not materially
more favorable, on the whole, to the Lenders holding such Extended Loans than
the terms and conditions applicable to the Existing Loans, (2) only apply after
the Latest Maturity Date of the Existing Loans or (3) current market terms (as
reasonably determined by the Borrower); provided, further, that, notwithstanding
the provisions of Section 10.01, each Extension Amendment may, without the
consent of any Lender other than the applicable extending Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Agent and the Borrower, to give effect to the
provisions of this Section 2.17, including any amendments necessary to treat the
applicable Loans and/or Commitments of the extending Lenders as a new Class of
Loans hereunder;

(iii)    a minimum amount in respect of such Extension (to be determined in the
Borrower’s discretion and specified in the relevant Extension Offer, but in no
event less than $25,000,000, unless another amount is agreed to by the Agent in
its reasonable discretion) shall be satisfied (the “Minimum Extension
Condition”); and

(iv)    no Extension shall become effective unless, on the proposed effective
date of such Extension, the conditions set forth in paragraphs (k) and (l) of
Section 4.01 shall be satisfied (with all references in such paragraphs to the
making of a Loan being deemed to be references to the Extension on the
applicable date of such Extension), and the Agent shall have received a
certificate to that effect dated the applicable date of such Extension and
executed by a Responsible Officer of the Borrower.

(d)    For the avoidance of doubt, it is understood and agreed that the
provisions of Section 2.14 and Section 10.01 will not apply to any payment of
interest or fees in respect of any Extended Loans that have been extended
pursuant to an Extension at a rate or rates different from those paid or payable
in respect of Loans of any other Class, in each case as is set forth in the
relevant Extension Offer made pursuant to and in accordance with the provisions
of this Section 2.17 with respect to such Extensions of Loans.

(e)    Any Lender who rejects any request for an Extension may be deemed a
Non-Consenting Lender for purposes of Section 10.14 as a result of such
rejection and may be replaced in accordance therewith.

(f)    The Lenders hereby irrevocably authorize the Agent to enter into
amendments (collectively, “Extension Amendments”) to this Agreement and the
other Loan Documents as may be necessary in order to effect the provisions of
this Section 2.17, including to establish new Classes of Loans created pursuant
to an Extension, on terms consistent with this Section 2.17. All such Extension
Amendments entered into with the Borrower by the Agent hereunder shall be
binding on the Lenders. Without limiting the foregoing, in connection with any
Extension, (i) the Borrower and the appropriate Subsidiaries shall (at their
expense) amend (and the Agent is hereby directed to amend) any Loan Document
that the Agent reasonably requests to be amended to reflect the then-latest
Extended Maturity

 

54



--------------------------------------------------------------------------------

Date) and to give effect to the provisions of this Section 2.17 and (ii) the
Borrower and the appropriate Subsidiaries shall deliver board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall
reasonably be requested by the Agent in connection therewith and, if requested
by the Agent, a customary legal opinion of counsel.

(g)    Promptly following the consummation and effectiveness of any Extension,
the Borrower will furnish to the Agent (who shall promptly furnish to each
Lender) written notice setting forth the Extended Maturity Date and material
economic terms of the Extension and the aggregate principal amount of such class
of Loans and Commitments after giving effect to the Extension and attaching a
copy of the fully executed Extension Amendment.

ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01.    Taxes.

(a)    Payments Free of Indemnified Taxes and Other Taxes. Any and all payments
by or on account of any obligation of any Obligor hereunder or under any other
Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if any
applicable withholding agent shall be required by applicable law to deduct or
withhold any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable by the applicable Obligor shall be increased as
necessary so that after all required deductions or withholdings have been made
(including deductions applicable to additional sums payable under this Section)
the Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (ii) the
applicable withholding agent shall make such deductions or withholdings and
(iii) the applicable withholding agent shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)    Indemnification by the Borrower. Without duplication of Section 3.01(a),
the Borrower shall indemnify the Agent and each Lender, on or before the date
that is thirty (30) days after written demand therefor, for the full amount of
any Indemnified Taxes in respect of payments under any Loan Document or Other
Taxes (including Indemnified Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section) that are imposed on or payable by the Agent
or such Lender, as the case may be, and reasonable expenses arising therefrom,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth the amount of such payment or liability delivered to the Borrower
by a Lender (with a copy to the Agent), or by the Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. If the Borrower
reasonably believes that there is an appropriate basis to pursue a refund of any
Indemnified Tax or Other Tax indemnified by the Borrower under this
Section 3.01(c), or for which any Obligor has paid additional amounts under
Section 3.01, the Agent or the Lender (as applicable) shall, upon the Borrower’s
written request and at the Borrower’s expense, pursue such refund; provided that
the Agent or any Lender shall not be obligated to pursue any such refund if the
Agent or such Lender reasonably determines in good faith that it would be
materially disadvantaged or prejudiced, or subject to any out-of-pocket
unreimbursed cost or expense, by pursuing such refund. Any refund described in
the preceding sentence that is received by the Agent or any Lender shall be
payable to the Borrower to the extent provided in Section 3.01(f).

 

55



--------------------------------------------------------------------------------

(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Obligor to a Governmental Authority, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Agent.

(e)    Status of Lenders.

(i)    Each Lender shall deliver to the Borrower and to the Agent, whenever
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation prescribed by applicable laws and such other reasonably
requested information as will permit the Borrower or the Agent, as the case may
be, (A) to determine whether or not payments made hereunder or under any other
Loan Document are subject to Taxes, (B) to determine, if applicable, the
required rate of withholding or deduction and (C) to establish such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of any payments to be made to such Lender pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in an applicable jurisdiction. If any form, certification or other
documentation provided by a Lender pursuant to this Section 3.01(e) (including
any of the specific documentation described below) expires or becomes obsolete
or inaccurate in any respect, such Lender shall promptly notify the Borrower and
the Agent in writing and shall promptly update or otherwise correct the affected
documentation or promptly notify the Borrower and the Agent in writing that such
Lender is not legally eligible to do so. Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable good faith judgment such completion, execution or
submission would subject such Lender to any out-of-pocket unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the Agent duly
completed and executed originals of IRS Form W-9 or such other documentation or
information prescribed by applicable laws or reasonably requested by the
Borrower or the Agent (in such number of signed originals as shall be requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon request of the
Borrower or the Agent) as will enable the Borrower or the Agent, as the case may
be, to determine whether or not such Lender is subject to U.S. federal backup
withholding or information reporting requirements;

(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of U.S. federal withholding tax with
respect to any payments hereunder or under any other Loan Document shall deliver
to the Borrower and the Agent (in such number of signed originals as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Agent), duly completed and executed copies of
whichever of the following is applicable:

(1)    IRS Form W-8BEN-E (or any successor thereto) claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

56



--------------------------------------------------------------------------------

(2)    IRS Form W-8ECI (or any successor thereto) claiming that specified
payments (as applicable) under this Agreement or any other Loan Documents (as
applicable) constitute income that is effectively connected with such Foreign
Lender’s conduct of a trade or business in the United States,

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Sections 881(c) of the Code (the “Portfolio
Interest Exemption”), (x) a certificate, substantially in the form of Exhibit
F-1, F-2, F-3 or F-4, as applicable (a “Tax Status Certificate”), to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrower, within the meaning of Section 881(c)(3)(B) of the Code or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no interest to be received is effectively connected with a U.S. trade
or business and (y) IRS Form W-8BEN-E (or any successor thereto), or

(4)    where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W- 8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s); provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the beneficial owner(s) may be provided by the Foreign
Lender on behalf of the beneficial owner(s));

(C)    any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by applicable Laws to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D)    each Lender shall deliver to the Borrower and the Agent (in such number
of duly completed and executed originals as shall be requested by the
recipient), at such time or times reasonably requested by the Borrower or the
Agent, such documentation prescribed by applicable law or reasonably requested
by the Borrower or the Agent (1) to comply with the Borrower’s and/or the
Agent’s obligations under FATCA, (2) to determine that such Lender has complied
with such Lender’s obligations under FATCA and/or (3) to determine the amount to
deduct and withhold from any payment under this Agreement or the other Loan
Documents pursuant to FATCA. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Notwithstanding anything to the contrary in this Section 3.01(e), no Lender
shall be required to deliver any documentation that it is not legally eligible
to provide.

(f)    Treatment of Certain Refunds. If the Agent or any Lender determines, in
its good faith discretion, that it has received a refund (whether received in
cash or applied as an offset against other Taxes due) of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by an Obligor or with respect
to which an Obligor has paid additional amounts pursuant to this Section, it
shall promptly pay to the Borrower an amount equal to such refund (but only to
the extent of indemnity payments made,

 

57



--------------------------------------------------------------------------------

or additional amounts paid, by an Obligor under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender (including any Taxes), as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Agent or such Lender, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority (other than any penalties arising from the
gross negligence or willful misconduct of the Agent or the Lender)) to the Agent
or such Lender in the event the Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (f), in no event will the Lender or the Agent, as the case
may be, be required to pay any amount to the Borrower pursuant to this
subsection (f) the payment of which would place the relevant Lender or the Agent
in a less favorable net after-Tax position than such Lender or the Agent would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the Agent, or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

(h)    Defined Terms. For purposes of this Section 3.01, the term “applicable
law” includes FATCA.

Section 3.02.    Illegality.

(a)    If any Lender reasonably and in good faith determines that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration of any Requirement of Law, after the
Closing Date, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make Eurodollar Rate Loans, then, on notice thereof
by the Lender to the Borrower through the Agent, any obligation of such Lender
to make Eurodollar Rate Loans shall be suspended until such Lender notifies the
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist (which such Lender agrees to do promptly when such circumstances
cease to exist).

(b)    If a Lender reasonably and in good faith determines that it is unlawful
for such Lender to maintain any Eurodollar Rate Loan after the Closing Date in
the circumstances set forth in Section 3.02(a), the Borrower shall, upon its
receipt of written notice of such fact and demand from such Lender (with a copy
to the Agent), convert such Eurodollar Rate Loans of that Lender then
outstanding on the last day of the Interest Period thereof, if the Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if the Lender may not lawfully continue to maintain such Eurodollar
Rate Loan and in the case of any conversion other than on the last day of such
Interest Period thereof, pay amounts required by Section 3.04.

(c)    If the obligation of any Lender to make or maintain Eurodollar Rate Loans
has been so terminated or suspended, the Borrower may elect, by giving notice to
the Lender through the Agent, that all Loans which would otherwise be made or
maintained by the Lender as Eurodollar Rate Loans shall instead be Base Rate
Loans.

 

58



--------------------------------------------------------------------------------

(d)    Before giving any notice to the Agent under this Section 3.02, the
affected Lender shall designate a different Lending Office with respect to its
Eurodollar Rate Loans if such designation will avoid the need for giving such
notice or making such demand and will not, in the judgment of the Lender, be
illegal or otherwise materially disadvantageous to the Lender.

Section 3.03.    Increased Costs and Reduction of Return.

(a)    If any Lender reasonably and in good faith determines that, due to either
(i) the introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance by that Lender with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law), in each case after the Closing Date, there shall be any increase
in the cost including Taxes (other than (i) Excluded Taxes and (ii) Indemnified
Taxes and Other Taxes that are covered by Section 3.01) to such Lender of
agreeing to make or making, funding or maintaining any Eurodollar Rate Loans,
then the Borrower shall be liable for, and shall from time to time, on or before
the date that is thirty (30) days after written demand (with a copy of such
demand to be sent to the Agent), pay to the Agent for the account of such
Lender, additional amounts as are sufficient to compensate such Lender for such
increased costs; provided that such Lender shall only be entitled to seek such
additional amounts if such Lender is generally seeking the payment of similar
additional amounts from similarly situated borrowers in comparable credit
facilities (as certified by such Lender in the certificate delivered under
Section 3.06); provided, further, that the Borrower shall not be required to
compensate a Lender for any such increases in capital for any period more than
180 days prior to the date such Lender delivers such demand; provided, further
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
the law under clause (a)(i) above, regardless of the date enacted, adopted or
issued.

(b)    If any Lender reasonably and in good faith shall have determined that
(i) the introduction of any Capital Adequacy Regulation, (ii) any change in any
Capital Adequacy Regulation, (iii) any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or (iv) compliance by the Lender (or its Lending Office) or any
corporation controlling the Lender with any Capital Adequacy Regulation, in each
case after the Closing Date, affects or would affect the amount of capital
required or expected to be maintained by the Lender or any corporation
controlling the Lender and (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Commitment or Loans under this Agreement,
then, on or before the date that is thirty (30) days after written demand by
such Lender to the Borrower through the Agent, the Borrower shall pay to the
Lender, from time to time as specified by the Lender, additional amounts
sufficient to compensate the Lender for such increase; provided that such Lender
shall only be entitled to seek such additional amounts if such Lender is
generally seeking the payment of similar additional amounts from similarly
situated borrowers in comparable credit facilities (as certified by such Lender
in the certificate delivered under Section 3.06); provided, further, that the
Borrower shall not be required to compensate a Lender for any such increases in
capital for any period more than 180 days prior to the date such Lender delivers
such demand.

 

59



--------------------------------------------------------------------------------

Section 3.04.    Funding Losses.

The Borrower shall reimburse each Lender for any reasonable loss (other than
loss of profits and the Applicable Margin) or expense which such Lender has
actually incurred:

(a)    if for any reason (other than a default by such Lender) a Credit
Extension of any Eurodollar Rate Loan does not occur on a date specified
therefor in a Loan Notice, or a conversion to or continuation of any Eurodollar
Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice;

(b)    if any prepayment or other principal payment of, or any conversion of,
any of its Eurodollar Rate Loans occurs on a date prior to the last day of an
Interest Period applicable to that Loan; or

(c)    if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a notice of prepayment given by the Borrower.

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained, but
excluding any administrative fee or other amount chargeable by such Lender for
the calculation of such loss. For purposes of calculating amounts payable by the
Borrower to the Lenders under this Section 3.04 and under Section 3.03(a), each
Eurodollar Rate Loan made by a Lender (and each related reserve, special deposit
or similar requirement) shall be conclusively deemed to have been funded at the
Eurodollar Rate used in determining the Eurodollar Rate for such Eurodollar Rate
Loan (but without giving effect to the proviso to the definition of “Eurodollar
Rate”) by a matching deposit or other borrowing in the London interbank market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan is in fact so funded.

Section 3.05.    Inability to Determine Rates.

(a)    If the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
that the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended until the Agent (upon the
instruction of the Required Lenders, which notice the Lenders agree to promptly
give when such means for determining the Eurodollar Rate exist) revokes such
notice in writing. Upon receipt of such notice, the Borrower may revoke any
Conversion/Continuation Notice then submitted by it pursuant to Section 2.06. If
the Borrower does not revoke such Conversion/Continuation Notice, the Lenders
shall make, convert or continue the Loans, as proposed by the Borrower, in the
amount specified in the applicable notice submitted by the Borrower, but such
Loans shall be made, converted or continued as Base Rate Loans instead of
Eurodollar Rate Loans. Notwithstanding the foregoing, (x) the Agent and each
Lender shall take any reasonable actions available to them (including
designation of different Lending Offices), consistent with legal and regulatory
restrictions, that will avoid the need to take the steps described in this
Section 3.05, which will not, in the reasonable judgment of the Agent or such
Lender, be materially disadvantageous to the Agent, such Lender or the Borrower,
as compared to the steps described in this Section 3.05, and (v) in the event
that the Required Lenders shall make any determination of the type described in
this Section 3.05, they shall do so in a manner consistent with the
then-prevailing market practice and in a manner consistent with each such
Lender’s determinations with respect to loans to other similarly situated
borrowers to whom it has extended credit.

 

60



--------------------------------------------------------------------------------

Section 3.06.    Certificates of Lenders.

Any Lender claiming reimbursement or compensation under this Article 3 shall
deliver to the Borrower (with a copy to the Agent) a certificate setting forth
in reasonable detail the amount payable to the Lender hereunder (including the
certifications required in Sections 3.03(a) and (b)) and such certificate shall
be conclusive and binding on the Borrower in the absence of demonstrable error.
Such certificate shall set forth in reasonable detail the methodology used in
determining the amount payable to the Lender.

Section 3.07.    Substitution of Lenders.

If the Borrower receives notice from any Lender of a claim for compensation
under Section 3.01 or Section 3.03 or a claim pursuant to Section 3.02, the
Borrower may upon notice to such Lender and the Agent (i) replace such Lender by
causing such Lender to assign its Loans (with the assignment fee to be paid by
the Borrower in such instance) pursuant to Section 10.07(b) to one or more other
Lenders or Eligible Assignees identified by the Borrower or (ii) notwithstanding
Section 2.14, terminate the applicable Commitments of such Lender and repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date; provided that
each such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it under the Loan Documents from the applicable
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts). Any Lender being
replaced shall execute and deliver an Assignment and Assumption with respect to
such Lender’s outstanding Loans; provided that if such Lender does not comply
with this Section 3.07 within one Business Day after the Borrower’s request,
compliance with this Section 3.07 shall not be required to effect such
assignment.

Section 3.08.    Successor LIBOR.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 10.01 hereof), if the Agent determines (which
determination shall be conclusive absent manifest error), the Required Lenders
notify the Agent (with, in the case of the Required Lenders, a copy to Borrower)
that the Required Lenders have determined that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary, or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt the then-prevailing convention for
calculating a benchmark interest rate to replace LIBOR for such syndicated
loans,

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement to replace LIBOR with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to the then-prevailing convention for similar
U.S. dollar denominated

 

61



--------------------------------------------------------------------------------

syndicated credit facilities for calculating such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Agent shall
have posted such proposed amendment to all Lenders and the Borrower unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Agent written notice that such Required Lenders do not accept such
amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

Section 3.09.    Survival.

The agreements and obligations of the Borrower in Section 3.01, Section 3.03 and
Section 3.04 shall survive the termination of this Agreement and the payment of
all other Obligations subject to the limitations set forth in such Sections.

ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01.    Conditions to Closing.

The obligation of each Lender to make an Initial Loan on the Closing Date is
subject to satisfaction of the following conditions precedent at or
substantially simultaneously with the making of such Initial Loan:

(a)    The Agent shall have received each of the following, each of which shall
be originals or facsimiles or PDFs delivered by electronic mail (followed
promptly by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Obligor, each dated the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Agent:

(i)    executed counterparts of this Agreement, the Guarantee Agreement, the
Pledge Agreement and the MIC Issuer Control Agreement; and

(ii)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least three Business Days prior to the Closing Date.

 

62



--------------------------------------------------------------------------------

(b)    The Agent shall have received the following personal property collateral
requirements:

(i)    proper financing statements in form appropriate for filing, duly prepared
for filing under the Uniform Commercial Code, covering the Collateral described
in the Pledge Agreement;

(ii)    evidence of the completion of, or of arrangements reasonably
satisfactory to the Agent for the completion of, all other actions, recordings
and filings of or with respect to the Pledge Agreement that the Agent may deem
reasonably necessary in order to perfect the Liens created thereby; and

(iii)    evidence that all other action that the Agent may reasonably deem
necessary in order to perfect the Liens created under the Pledge Agreement has
been taken or that arrangements reasonably satisfactory to the Agent for the
completion thereof have been made.

(c)    The Agent shall have received:

(i)    a copy of the articles or certificate of incorporation or equivalent
document of each Obligor as in effect on the Closing Date, certified by the
Secretary of State (or similar applicable Government Authority) of its
jurisdiction of incorporation or organization as of a recent date;

(ii)    a copy of the bylaws, operating agreement, or equivalent document of
each Obligor as in effect on the Closing Date, certified by the Secretary or
Assistant Secretary of such Obligor as of the Closing Date;

(iii)    copies of the resolutions of the board of directors, authorized
subcommittee thereof, or other equivalent body of each Obligor authorizing the
execution, delivery and performance of the Loan Documents to which such Obligor
is a party, certified as of the Closing Date by the Secretary or an Assistant
Secretary of such Obligor (or in the case of a limited liability company, of its
manager);

(iv)    a certificate of the Secretary or Assistant Secretary of each Obligor
(or in the case of a limited liability company, of its manager) certifying the
names and true signatures of the officers of such Obligor authorized to execute,
deliver and perform, as applicable, this Agreement and all other Loan Documents
to be delivered by such Obligor hereunder; and

(v)    a certificate of good standing or equivalent document for each Obligor
from the Secretary of State (or similar, applicable Governmental Authority) of
its jurisdiction of incorporation or organization as of a recent date.

(d)    [Reserved].

(e)    The Agent shall have received a customary written opinion, reasonably
acceptable to the Agent in form and substance, (addressed to the Agent and the
Lenders and dated the Closing Date) from each of (i) Sidley Austin LLP, counsel
for the Obligors and (ii) Osler, Hoskin & Harcourt LLP, Canadian counsel for the
Obligors.

(f)    The Agent shall have been paid all accrued and unpaid fees, and
reasonable costs and expenses to the extent then due and payable to the Agent on
or before the Closing Date, including accrued and projected Attorney Costs of
the Agent to the extent invoiced two (2) Business Days prior to the Closing
Date.

 

63



--------------------------------------------------------------------------------

(g)    The Agent shall have received (i) a certificate signed by a Responsible
Officer on behalf of the Borrower, dated as of the Closing Date, confirming that
the Obligors have received all required approvals of the transactions
contemplated hereby and by the other Loan Documents from each applicable
Governmental Authority (other than the Pledge Approvals) and certify to the
matters set forth in Section 4.01(h), (k) and (l) and (ii) a solvency
certificate executed by the Chief Financial Officer of the Borrower,
substantially in the form of Exhibit G.

(h)    All governmental authorizations and third party approvals (or
arrangements reasonably satisfactory to the Lenders in lieu of such approvals)
necessary in connection with the financing contemplated hereby (other than the
Pledge Approvals) shall have been obtained and be in full force and effect, in
each case except for such authorizations and approvals as would not be
reasonably likely to have a Material Adverse Effect.

(i)    [Reserved].

(j)    The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Agent that are required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the Patriot Act, to the extent the Borrower shall have received
written requests therefor at least ten (10) Business Days prior to the Closing
Date.

(k)    The representations and warranties of the Specified Loan Parties
contained in Article 5 or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
(x) which are not qualified as to materiality shall be true and correct in all
material respects and (y) which are qualified as to materiality shall be true
and correct, in each case, on and as of the Closing Date, after giving effect to
the Transactions contemplated on the Closing Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date.

(l)    No Default or Event of Default shall have occurred and be continuing on
such date or immediately after giving effect to the proposed Credit Extension on
the Closing Date.

(m)    The Agent shall have received a Loan Notice in accordance with the
requirements hereof.

(n)    The Borrower shall have received (and the Agent shall be reasonably
satisfied that) any necessary consents or waivers under that certain agreement
and plan of merger entered into on October 21, 2016 by and among Asia Pacific
Global Capital Co., Ltd., a limited liability company incorporated in the
People’s Republic of China (“China Oceanwide”), Asia Pacific Global Capital USA
Corporation, a Delaware corporation and the Borrower (the “CO Merger
Agreement”).

(o)    The Agent shall have received satisfactory evidence that each of the
Specified Account and the Collateral Accounts have been established and are
subject to control agreements reasonably satisfactory to the Agent.

Section 4.02.    Determinations Under Section 4.01.

For purposes of determining compliance with the conditions specified in
Section 4.01, each of the Lenders shall be deemed to have consented to, approved
or accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by, or acceptable or

 

64



--------------------------------------------------------------------------------

satisfactory to, the Lenders unless an officer of the Agent responsible for the
Transactions shall have received notice from such Lender prior to the Closing
Date specifying its objection thereto and, in the case of any Lender, such
Lender shall not have made available to the Agent on the Closing Date such
Lender’s Pro Rata Share of the borrowing to be made on such date.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Subject to Section 1.08, each Specified Loan Party represents and warrants to
the Agent and each Lender that:

Section 5.01.    Corporate Existence and Power.

The Parent and each of its Restricted Subsidiaries:

(a)    is duly organized, validly existing and, to the extent relevant, in good
standing (or its equivalent) under the laws of, and as applicable in, the
jurisdiction of its incorporation or organization;

(b)    has the requisite corporate (or other organizational) power and authority
and all governmental licenses, authorizations, consents and approvals to own its
assets and carry on its business;

(c)    is duly qualified and in good standing under the laws of, and as
applicable in, each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification; and

(d)    is in compliance with all Requirements of Law, except such Requirements
of Law, or decrees as are being contested in good faith by appropriate
proceedings;

except, in each case referred to in clauses (a) (other than with respect to the
existence of the Borrower or MIC), (b), (c) and (d), to the extent that the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

Section 5.02.    Corporate Authorization; No Contravention.

The Transactions to be entered into by each Obligor are within its corporate or
other organizational powers. The Transactions (including the execution, delivery
and performance by each Obligor of each Loan Document to which it is a party)
have been duly authorized by all necessary corporate or other organizational
action of each Obligor, and do not and will not:

(a)    contravene the terms of any of such Obligor’s Organization Documents;

(b)    conflict with or result in any breach or contravention of, or result in
or require the creation of any Lien (other than the Transaction Liens) under,
any document evidencing any material Contractual Obligation to which such
Obligor is a party, except to the extent that such conflicts, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect;

(c)    violate any Requirement of Law or any order, injunction, writ or decree
of any Governmental Authority to which such Obligor or its property is subject,
except to the extent that such violations, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; or

 

65



--------------------------------------------------------------------------------

(d)    with respect to the pledge of common shares of MIC by GFIH, contravene
the terms of MIC’s Organization Documents or the MIC Shareholder Agreement.

Section 5.03.    Governmental Authorization.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, each Obligor of each Loan Document to which it is a party or the
granting of any Liens by any Obligor pursuant to the Loan Documents, except
(i) such as have been obtained and are in full force and effect, (ii) filings
necessary to perfect the Transaction Liens, (iii) the Pledge Approvals,
(iv) such as may be required in accordance with applicable securities Laws in
connection with realization on the Pledge Agreement Collateral and (v) those the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect.

Section 5.04.    Binding Effect.

Each Loan Document that has been delivered by an Obligor has been duly executed
and delivered by each Obligor party thereto and constitutes a legal, valid and
binding obligation of such Obligor, enforceable against such Obligor in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability, regardless of
whether considered in a proceeding in equity or at law.

Section 5.05.    Litigation.

Except as set forth on Schedule 5.05, there are no actions, suits, proceedings,
claims or disputes pending, or, to the knowledge of the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
against the Parent or any of its Restricted Subsidiaries or any of their
respective properties that: (a) on the Closing Date, affects or pertains to this
Agreement or any other Loan Document or (b) there is reasonable likelihood of an
adverse determination with respect to the Borrower and that, if adversely
determined, individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect. No injunction, writ, temporary restraining order
or any order of any nature has been issued by any court or other Governmental
Authority purporting to enjoin or restrain the execution, delivery or
performance of this Agreement or any other Loan Document.

Section 5.06.    No Default.

No Default or Event of Default has occurred and is continuing. Without limiting
the foregoing, no Default would result from the consummation of the
Transactions. As of the Closing Date, neither the Parent nor any Restricted
Subsidiary is in default under or with respect to any Contractual Obligation in
any respect that, individually or together with all such defaults, would
reasonably be expected to have a Material Adverse Effect.

Section 5.07.    ERISA Compliance.

(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state law except to the extent that such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

 

66



--------------------------------------------------------------------------------

(b)    Except for occurrences or circumstances that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect or
as set forth on Schedule 5.07: (i) since December 31, 2014, no ERISA Event has
occurred or is reasonably expected to occur; (ii) as of the date hereof, no
Single Employer Pension Plan has any Unfunded Pension Liability that would
reasonably be expected to have a Material Adverse Effect; (iii) none of the
Parent, the Borrower or any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred that, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 of ERISA with respect to a Multiemployer Plan; and (iv) none of the
Parent, Borrower or any ERISA Affiliate has knowingly engaged in a transaction
that would reasonably be expected to be subject to Section 4069 or 4212(c) of
ERISA.

Section 5.08.    Margin Regulations.

(a)    Neither the Parent nor any Restricted Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.

(b)    None of the proceeds of the Loans will be used to acquire Margin Stock.

(c)    None of the transactions contemplated by this Agreement (including the
direct or indirect use of the proceeds of the Loans) will violate or result in a
violation of the Securities Act of 1933, as amended, or the Exchange Act, or
regulations issued pursuant thereto, or Regulation T, U or X of the FRB.

(d)    The Capital Stock of MIC is not Margin Stock.

Section 5.09.    Title to Properties.

The Parent or one or more of its Restricted Subsidiaries have good legal title
in fee simple or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of their respective businesses, except for any
failure to have such good title and any defects in title or interests as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.10.    Taxes.

The Parent and each of its Restricted Subsidiaries has timely filed all federal
Tax and other Tax returns and reports required to be filed, and has paid all
federal Tax and other Taxes levied or imposed upon it or its properties, income
or assets that have become due and payable (including in its capacity as a
withholding agent), except those (i) that are not more than 30 days overdue,
(ii) that are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with SAP or GAAP, as
applicable or (iii) where the failure to make such filing or payment would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 5.11.    Financial Condition.

(a)    The Parent has heretofore furnished to the Agent its consolidated balance
sheet and statements of income, stockholders equity and cash flows as of and for
the fiscal year ended December 31, 2017 reported on by KPMG LLP, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in the foregoing sentence.

 

67



--------------------------------------------------------------------------------

(b)    Since December 31, 2017, except as disclosed by the Parent in its annual
report on Form 10-K for the Fiscal Year ended December 31, 2017 (excluding any
events disclosed as “risk factors” or in any “forward-looking statements”),
there has been no material adverse change in the business, properties, results
of operations or financial condition of the Parent and its Restricted
Subsidiaries, taken as a whole.

Section 5.12.    Environmental Matters.

(a)    All real properties owned or leased by the Parent or any of its
Restricted Subsidiaries as of the Closing Date have been, and continue to be,
owned, leased or operated by the Parent and its Restricted Subsidiaries in
compliance with all Environmental Laws, except where failure to so comply would
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.

(b)    There are no pending or, to the knowledge of the Borrower, threatened (in
writing), Environmental Claims against the Parent or any of its Restricted
Subsidiaries, except for such Environmental Claims that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(c)    The Parent and each of its Restricted Subsidiaries have been issued and
are in compliance with all permits, certificates, approvals, licenses and other
authorizations required under any Environmental Law to own, lease and operate
their property or to conduct their businesses except where failure to obtain or
comply with the foregoing would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

(d)    There are no Environmental Liabilities, and there is no existing
condition, situation or set of circumstances that would reasonably be expected
to result in any Environmental Liability, of the Parent or any of its Restricted
Subsidiaries that, individually or in the aggregate, would be reasonably
expected to have a Material Adverse Effect.

Section 5.13.    Regulated Activities and Regulated Entities.

Neither the Parent or the Borrower nor any of their respective Restricted
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 5.14.    Subsidiaries.

(a)    The Capital Stock of each of the Restricted Subsidiaries has been duly
authorized and validly issued and is fully paid and non-assessable. Except
(i) as set forth on Schedule 5.14(a) and (ii) any options, warrants, calls,
rights, commitments or other agreements in favor of the Parent and its
Restricted Subsidiaries, as of the date hereof, there is no existing option,
warrant, call, right, commitment or other agreement to which any of the
Restricted Subsidiaries of the Parent is a party requiring, and there is no
Capital Stock of any Restricted Subsidiary of the Parent outstanding which upon
conversion or exchange would require, the issuance by any such Restricted
Subsidiary of any additional Capital Stock of such Restricted Subsidiary or
other securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, any Capital Stock of such Restricted Subsidiary,
except equity compensation plans and other employee incentive schemes maintained
for the benefit of officers, directors, employees and consultants of the Parent
and its Subsidiaries.

(b)    Schedule 5.14(b) sets forth, in all material respects, the name of, and
the ownership interest of the Parent (or the applicable Subsidiary) in, each of
its Subsidiaries and identifies the type of entity of each such Subsidiary, in
each case as of the Closing Date.

 

68



--------------------------------------------------------------------------------

Section 5.15.    Insurance Licenses.

Except as set forth in Schedule 5.15, no License of the Specified Loan Parties
or any Insurance Subsidiary, the loss of which individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect, is the subject
of a proceeding for suspension or revocation. To the Borrower’s knowledge, there
is no sustainable basis for such suspension or revocation, and no such
suspension or revocation has been threatened by any Governmental Authority.

Section 5.16.    Full Disclosure.

(i) All written Information (other than financial projections, budgets,
estimates and information of a general economic or industry nature) provided to
the Arrangers directly by or on behalf of the Parent or its Restricted
Subsidiaries in connection with the Transactions was, as of the Closing Date and
when taken as a whole (after giving effect to all supplements thereto), correct
in all material respects and does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made and (ii) the financial projections relating to the Parent
or its Subsidiaries provided by the Parent to the Arrangers directly by or on
behalf of the Parent or its Subsidiaries in connection with the Transactions
were prepared in good faith based upon assumptions that were believed by the
preparer thereof to be reasonable at the time such financial projections were
furnished to the Arrangers and in light of the circumstances for which they were
prepared, it being understood and agreed that financial projections are as to
future events, are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the Parent’s control,
that no assurance can be given that any particular projection will be realized,
that financial projections are not a guarantee of financial performance and that
actual results may differ significantly from financial projections and such
differences may be material.

Section 5.17.    Solvency.

Immediately after giving effect to the Transactions to occur on the Closing
Date, (a) the fair value of the assets of the Parent and its Restricted
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the Parent and its
Restricted Subsidiaries, taken as a whole, do not intend to, and do not believe
that they will, incur debts or liabilities beyond their ability to pay such
debts and liabilities as they mature; and (c) the Parent and its Restricted
Subsidiaries, taken as a whole, will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is
conducted on the Closing Date. The amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

Section 5.18.    Security Interests.

On the Closing Date, the Security Documents will create valid security interests
in the Collateral to the extent set forth therein. At all times thereafter, the
Security Documents will create valid and perfected security interests in the
Collateral from time to time covered or purportedly covered thereby to the
extent a security interest in such Collateral may be perfected by filing a
financing statement under the Uniform Commercial Code or by establishing control
in favor of the Agent.

 

69



--------------------------------------------------------------------------------

Section 5.19.    Insurance.

Other than as would not reasonably be expected to have a Material Adverse
Effect, the Parent and its Restricted Subsidiaries maintain insurance in
accordance with Section 6.05.

Section 5.20.    Sanctions Laws and Regulations.

(a)    The Specified Loan Parties have instituted and maintained policies and
procedures designed to promote and achieve compliance by the Parent, its
Restricted Subsidiaries and their respective directors, officers, employees, and
agents with Anti-Corruption Laws and Anti-Money Laundering Laws applicable to
such Person.

(b)    None of the Parent, its Subsidiaries or, to the knowledge of a
Responsible Officer, their respective directors, officers, employees or agents
acting in any capacity in connection with this Agreement (i) is a Designated
Person; (ii) is a Person that is owned or controlled by a Designated Person;
(iii) is located, organized or resident in a Sanctioned Country; or (iv) is
engaged in any dealings or transactions (1) with any Designated Person, (2) in
any Sanctioned Country, or (3) otherwise in violation of Sanctions applicable to
such Person.

Section 5.21.    Surplus Debenture Interest and Dividends.

As of the Closing Date, no Specified Loan Party has received any notice from any
Governmental Authority or any other insurance regulatory authority that GMA or
MIC will not be permitted to pay dividends, and has no reason to believe that
such notice is forthcoming.

ARTICLE 6

AFFIRMATIVE COVENANTS

Until all principal of and interest on each Loan and all fees and other amounts
payable hereunder have been paid in full (other than unmatured, surviving
contingent indemnification obligations not yet due and payable) and all
Commitments have been terminated, each Specified Loan Party covenants and agrees
with the Lenders, subject to Section 1.08, that:

Section 6.01.    Financial Statements.

The Borrower shall deliver to the Agent, for further distribution to each
Lender:

(a)    within ninety (90) days after the end of each Fiscal Year of the Parent
(or, if earlier, by the date that the annual report on Form 10-K of the Parent
for such Fiscal Year would be required to be filed under the rules and
regulations of the SEC, giving effect to any extension available thereunder for
the filing of such form), the Parent’s audited consolidated balance sheet and
related statements of income, changes in equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous Fiscal Year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit (except for qualifications pertaining to debt maturities
occurring within 15 months of such audit or a breach or anticipated breach of
financial covenants)) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP;

 

70



--------------------------------------------------------------------------------

(b)    within sixty (60) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year of the Parent (or, if earlier, by the date that the
quarterly report on Form 10-Q of the Parent for such Fiscal Quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any extension available thereunder for the filing of such form), the Parent’s
unaudited consolidated balance sheet and related statements of income, changes
in equity and cash flows as of the end of and for such Fiscal Quarter and the
then elapsed portion of the Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous Fiscal Year, all
certified by a Financial Officer of the Parent as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

(c)    within thirty (30) days after filing with the relevant Department, copies
of the unaudited Annual Statement of each Material Insurance Subsidiary, on a
stand-alone basis, all such statements to be prepared in accordance with SAP
consistently applied throughout the periods reflected therein and, if required
by the applicable Department, audited and certified by independent certified
public accountants of recognized national standing (such audited annual
statement to be delivered within thirty (30) days after filing with the relevant
Department); provided that the annual statements required to be delivered under
this clause (c) shall be limited to those annual statements posted on a website
on the Internet by the Parent and its Subsidiaries and, upon such posting, such
annual statements shall be deemed delivered hereunder; and

(d)    within thirty (30) days after filing with the relevant Department, copies
of the Quarterly Statement for the first three Fiscal Quarters of each Material
Insurance Subsidiary, on a stand-alone basis, all such statements to be prepared
in accordance with SAP consistently applied through the period reflected
therein; provided that the quarterly statements required to be delivered under
this clause (d) shall be limited to those quarterly statements posted on a
website on the Internet by the Parent and its Subsidiaries and, upon such
posting, such quarterly statements shall be deemed delivered hereunder.

Notwithstanding the foregoing, the delivery of any such information shall be
subject to the Information Restrictions.

Section 6.02.    Certificates; Other Information.

The Borrower shall furnish to the Agent, for further distribution to each
Lender:

(a)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a) and Section 6.01(b), a Compliance Certificate executed by a
Responsible Officer (i) certifying as to whether a Default exists and, if a
Default exists, specifying the details thereof and any action taken or proposed
to be taken with respect thereto, (ii) setting forth reasonably detailed
calculations with respect to Section 7.11 and 7.13 and, in the case of the
annual Compliance Certificate only, setting forth a reasonably detailed
calculation of Excess Cash Flow and (iii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 5.11(a) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(b)    within five (5) Business Days after the end of each month, commencing
with the first full month after the Closing Date, a certificate executed by a
Responsible Officer setting forth reasonably detailed calculations of the LTV
Ratio as of the end of such month, substantially in the form of Exhibit I
attached hereto (the “LTV Certificate”); and

 

71



--------------------------------------------------------------------------------

(c)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent, the
Borrower or any Restricted Subsidiary of the Parent, or compliance with the
terms of this Agreement, as the Agent may reasonably request, in each case to
the extent (i) not prohibited by (v) applicable law, (w) the provisions of any
confidentiality agreement or other agreement, document or instrument binding
upon the Parent, the Borrower or such Subsidiary, or (x) with respect to GMA,
USMI or MIC or any of their respective subsidiaries, any of the provisions the
Canadian Company Agreements, Australian Company Agreements or other applicable
Organization Documents or (ii) such information (x) is not subject to attorney
client or similar privilege or does not constitute attorney work product or
(y) does not constitute trade secrets or proprietary information of the Parent
and its subsidiaries and/or any customers or suppliers of the foregoing
(clause (i) and (ii), collectively, the “Information Restrictions”).

Documents required to be delivered pursuant to Section 6.01, Section 6.02 or
Section 6.03 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents or provides a link thereto on a website on the Internet at the website
address listed on Schedule 10.02; (ii) on which such documents are posted on the
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent) or (iii) on which such
documents are made publicly available at www.sec.gov. Except for Compliance
Certificates, the Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Agent will make available
information and projections (collectively, “Borrower Materials”) to the Lenders
by posting the Borrower Materials on IntraLinks or another similar secure
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent, its Restricted Subsidiaries
or their respective securities) (each, a “Public Lender”). The Borrower hereby
agrees that (w) it will clearly identify that portion of the Borrower Materials
that may be distributed to the Public Lenders and that all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC,” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Parent, its Restricted Subsidiaries or their respective securities for
purposes of United States federal and other applicable securities laws, it being
understood that such Borrower Materials are subject to Section 10.08; (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Lender”; and (z) the Agent shall
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Lender.”

Section 6.03.    Notices.

The Borrower shall promptly notify the Agent:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted in, or would reasonably be expected to
result in, a Material Adverse Effect, including any of the following that would
reasonably be expected to have a Material Adverse Effect: (i) any dispute,
litigation, investigation, proceeding or suspension between the Parent or

 

72



--------------------------------------------------------------------------------

any Restricted Subsidiary and any Governmental Authority; (ii) the commencement
of, or any material development in, any litigation (including any governmental
proceeding or arbitration proceeding), tax audit or investigative proceeding,
claim, lawsuit, and/or investigation against or involving the Parent or any of
its Restricted Subsidiaries or any of its or their businesses or operations,
including pursuant to any applicable Environmental Laws; (iii) the expiration
without renewal, revocation, suspension or restriction of, or the institution of
any proceedings to revoke, suspend or restrict, any License now or hereafter
held by any Insurance Subsidiary which License is required to conduct its
insurance business in compliance with all applicable laws and regulations;
(iv) the institution of any disciplinary proceedings against or in respect of
any Insurance Subsidiary, or the issuance of any order, the taking of any action
or any request for an extraordinary audit for cause by any Governmental
Authority; or (v) the issuance or adoption of any judicial or administrative
order limiting or controlling the insurance business of any Insurance Subsidiary
(and not the insurance industry generally); and

(c)    of the occurrence of any of the following events that has resulted in, or
would reasonably be expected to result in, a Material Adverse Effect:

(i)    an ERISA Event; or

(ii)    the establishment of or commencement of contributions to any Plan
subject to Title IV of ERISA or Section 412 of the Code by the Parent, the
Borrower or any Restricted Subsidiary; or

(iii)    the adoption of any amendment to a Plan subject to Title IV of ERISA or
Section 412 of the Code that is sponsored or contributed to by the Parent, the
Borrower or any Restricted Subsidiary if such amendment would be reasonably be
expected to result in a material increase in contributions or Unfunded Pension
Liability.

Each notice under this Section shall be accompanied by a written statement by a
Responsible Officer setting forth details of the occurrence referred to therein,
and stating what action the Parent or any affected Restricted Subsidiary
proposes to take with respect thereto and at what time.

Section 6.04.    Preservation of Corporate Existence, Etc.

The Specified Loan Parties shall, and shall cause each Restricted Subsidiary
(other than any Immaterial Subsidiary) to (except as permitted by Section 7.03
or Section 7.07):

(a)    preserve and maintain in full force and effect its existence and, to the
extent relevant, good standing under the laws of its state or jurisdiction of
incorporation or organization, as applicable except (other than with respect to
the existence of the Borrower or MIC) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect; provided no Restricted
Subsidiary (other than the Borrower or MIC) shall be required to preserve any
such existence or good standing if the Borrower shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders; and

(b)    preserve and maintain in full force and effect all governmental rights,
privileges, qualifications, permits, licenses and franchises necessary in the
normal conduct of its business, except, in the case of this clause (b), where
such failure to preserve and maintain would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

73



--------------------------------------------------------------------------------

Section 6.05.    Insurance.

The Specified Loan Parties shall, and shall cause each Restricted Subsidiary to,
maintain with financially sound and reputable independent insurers insurance
against losses or damage of the kinds customarily insured against by Persons
engaged in the same or similar businesses, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Parent and its Restricted Subsidiaries) as are customarily carried under similar
circumstances by such other Persons, except where such failure to maintain such
insurance would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

Section 6.06.    Payment of Tax Obligations.

The Specified Loan Parties shall, and shall cause each Restricted Subsidiary to,
pay and discharge as the same shall become due and payable, all Tax liabilities
imposed upon it or its properties or assets, except those (a) that are not more
than 30 days overdue, (b) are being contested in good faith by appropriate
proceedings and for which adequate reserves have been provided in accordance
with SAP or GAAP (as applicable) or (c) the failure of which to pay would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 6.07.    Compliance with Laws.

The Specified Loan Parties shall, and shall cause each Restricted Subsidiary to,
comply with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business (including the Federal Fair Labor Standards
Act, the Patriot Act and all applicable Environmental Laws), except (a) for such
noncompliance that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (b) as may be contested in good
faith and by appropriate proceedings and with respect to which adequate reserves
are being maintained in accordance with GAAP or SAP (as applicable).

Section 6.08.    Compliance with ERISA.

The Specified Loan Parties shall, and shall cause each Restricted Subsidiary to,
(a) maintain each Plan sponsored by a Specified Loan Party or a Restricted
Subsidiary in compliance in all material respects with the applicable provisions
of ERISA, the Code and other federal and state law; and (b) make all required
contributions to any Plan sponsored or contributed to by a Specified Loan Party
or a Restricted Subsidiary subject to Section 412 of the Code, except where such
failure to maintain as set forth in (a) or to make contributions as set forth in
(b) would not, individually or in the aggregate, be reasonably expected to have
a Material Adverse Effect.

Section 6.09.    Inspection of Property and Books and Records.

The Specified Loan Parties shall, and shall cause each Restricted Subsidiary to,
maintain proper books of record and account, in which full, true and correct
entries in all material respects shall be made of all financial transactions and
matters involving the assets and business of such Specified Loan Party and such
Restricted Subsidiary to permit the preparation of such Persons’ financial
statements required by Section 6.01 in accordance with GAAP or SAP, as
applicable. Not more than once per Fiscal Year, the Specified Loan Parties shall
permit representatives and independent contractors of the Agent or its designees
to visit and inspect any of their respective properties at which their principal
books and records are kept, to examine their respective corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective

 

74



--------------------------------------------------------------------------------

senior management, and independent public accountants, all at such reasonable
times during normal business hours, upon reasonable advance notice to the
Borrower; provided that (i) members of senior management will be notified and
permitted to be present during any such meetings; (ii) when an Event of Default
exists the Agent or any Lender (through coordination with and accompanying the
Agent) may do any of the foregoing as often as requested at any time during
normal business hours and upon reasonable advance notice; (iii) the Borrower
shall not be required to reimburse the costs of more than one such visit per
Fiscal Year, except during the existence of an Event of Default and
(iv) notwithstanding anything to the contrary contained herein, this
Section 6.09 shall be subject to the Information Restrictions.

Section 6.10.     Information Regarding Obligors.

The Borrower will furnish to the Agent prompt written notice of any change in
(i) any Obligor’s legal name or GFIH’s location (determined as provided in
Section 9-307 of the Uniform Commercial Code), (ii) any Obligor’s legal identity
or corporate structure, (iii) any Obligor’s Federal Taxpayer Identification
Number or organizational identification number (or equivalent), if applicable or
(iv) the location of GFIH’s chief executive office.

Section 6.11.    Use of Proceeds.

The proceeds of the Initial Loans shall be used (a)(i) together with cash on
hand of the Parent and its Subsidiaries, to refinance, repurchase or redeem the
2018 Notes or (ii) if the 2018 Notes have been satisfied in full, to refinance,
repay, repurchase or redeem other indebtedness and (b) pay fees and expenses
incurred in connection with the Transactions; provided that the Borrower may, in
lieu of refinancing the 2018 Notes on the Closing Date, deposit the net proceeds
of the Initial Loans into the Specified Account to be applied (x) to refinance
the 2018 Notes, (y) to prepay the Loans then outstanding in accordance with the
terms of this Agreement or (z) if the 2018 Notes are redeemed or repaid at or
prior to maturity, for general corporate purposes (including the refinancing,
repayment, repurchase or redemption of other Indebtedness).

Section 6.12.    Collateral and Guarantees.

(a)    After the Closing Date, if any Restricted Subsidiary of the Parent
provides a full recourse guaranty of the obligations under the Existing Notes
(which, for the avoidance of doubt, shall exclude any limited recourse guaranty
in connection with granting Liens on any property of such Subsidiary to secure
such obligations), then, within ten (10) Business Days (or such later date as
the Agent shall agree) after such Subsidiary provides such a guaranty, the
Borrower shall cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary, whereupon such Subsidiary will become an
“Obligor” and a “Guarantor” for purposes of the Loan Documents.

(b)    After the Closing Date, if the Parent (or any Restricted Subsidiary of
the Parent) pledges to third-party creditors any USMI Equity Interest that,
together with the aggregate amount of USMI Equity Interests subject to an Asset
Sale, or previously pledged to third-party creditors, by Parent or its
Restricted Subsidiaries, exceeds 50% of the outstanding common stock of USMI,
the Parent and the Borrower shall, or shall cause any applicable Person to,
grant an equal and ratable security interest in such excess of USMI Equity
Interests to the Agent for the benefit of the Lenders subject to security
documentation (including customary intercreditor arrangements) as reasonably
agreed between the Borrower and the Agent.

(c)    Upon (x) the formation or Acquisition by the Parent of any new direct or
indirect Subsidiary that is a direct or indirect parent of the Borrower, within
thirty (30) days (or such later date as the Agent shall agree) after such
formation or Acquisition, the Parent shall cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary whereupon such
Subsidiary will become an “Obligor” and a “Guarantor” for the purposes of the
Loan Documents.

 

75



--------------------------------------------------------------------------------

Section 6.13.     Further Assurances.

(a)    Each Specified Loan Party will, and will cause each other Obligor to, at
the request of the Agent, execute and deliver any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that may be required under any applicable law to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
Borrower’s expense in accordance with Section 10.04. The Borrower will provide
to the Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Agent as to the perfection and priority of the Transaction
Liens created or intended to be created by the Security Documents.

(b)    With respect to any property acquired after the Closing Date by any
Obligor that is intended to be subject to the Lien created by any of the
Security Documents but is not so subject, promptly (and in any event within 30
days after the acquisition thereof (or such later date acceptable to the Agent
in its discretion)) (i) execute and deliver to the Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Agent shall reasonably deem necessary or advisable to grant to the Agent, for
the benefit of the Secured Parties, a Lien on such property subject to no Liens
other than Liens permitted or not prohibited by this Agreement, and (ii) take
all actions reasonably necessary to cause such Lien to be duly perfected to the
extent required by such Security Document in accordance with all applicable
Requirements of Law, including, but not limited to, the filing of financing
statements in such jurisdictions as may be reasonably requested by the Agent, at
the Borrower’s expense in accordance with Section 10.04. The Borrower shall
otherwise take such actions and execute and/or deliver to the Agent such
documents as the Agent shall reasonably require to confirm the validity,
perfection and priority of the Lien of the Security Documents on such
after-acquired properties, including actions described in Section 6.13(a), all
at the Borrower’s expense in accordance with Section 10.04.

Section 6.14.    Maintenance of Ratings.

Use commercially reasonable efforts to maintain a credit rating of the Term Loan
Facility and (i) a corporate family credit rating of the Borrower by Moody’s and
(ii) an issuer credit rating of the Borrower by S&P.

Section 6.15.    Designation of Subsidiaries.

The board of directors (or similar governing body) of the Parent may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) immediately after giving
effect to such designation, the Parent and its Restricted Subsidiaries shall be
in pro forma compliance with the Financial Covenants, (iii) none of the
Borrower, GFIH nor MIC may be designated as an Unrestricted Subsidiary, (iv) the
Borrower shall deliver to the Agent written notice that such Subsidiary has been
designated as an “Unrestricted Subsidiary” and (v) at least one day prior to the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary, the Agent
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, reasonably
requested by the Agent with respect to such Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by the
Parent therein at the date of designation in an amount equal to the fair

 

76



--------------------------------------------------------------------------------

market value of the Parent’s Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

Section 6.16.     Maintenance of Properties.

The Specified Loan Parties will, and will cause each of its Restricted
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear and casualty or condemnation
excepted, all material properties used or useful in the business of such
Specified Loan Party and their Restricted Subsidiaries and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof, except where such failure would not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect.

Section 6.17.    Post-Closing Matters.

The Obligors will execute and deliver the documents and complete the tasks set
forth on Schedule 6.17, in each case within the time limits specified on such
schedule (unless the Agent, in its discretion, shall have agreed to any longer
period).

Section 6.18.    Sanctions Laws and Regulations.

(a)    The Specified Loan Parties shall not, and shall ensure that none of their
Restricted Subsidiaries will, directly or, to their knowledge, indirectly use
the proceeds of the Loans (i) for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, anyone acting on behalf of a government or department, agency,
or instrumentality of a government, any officer or employee of a company or
business owned in whole or part by a government, or anyone else acting in an
official capacity, in order to obtain, retain, or direct business, or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, or any similar legislation applicable to such Persons; (ii) to
fund, finance or facilitate any activities, business or transaction of or with
any Designated Person or in any Sanctioned Country, except to the extent
permissible for a Person required to comply with Sanctions; or (iii) in any
other manner that will result in the material violation of any Sanctions by any
Specified Loan Party applicable to such Person.

(b)    The Specified Loan Parties shall not, and shall ensure that none of their
Restricted Subsidiaries will, use funds or assets obtained directly or, to their
knowledge, indirectly from transactions with or otherwise relating to
(i) Designated Persons; or (ii) any Sanctioned Country, to pay or repay any
amount owing to the Lenders under this Agreement.

(c)    The Specified Loan Parties shall, and shall ensure that their Restricted
Subsidiaries will, maintain policies and procedures designed to promote and
achieve compliance with Anti-Corruption Laws and Anti-Money Laundering Laws
applicable to such Persons.

ARTICLE 7

NEGATIVE COVENANTS

Until all principal of and interest on each Loan and all fees and other amounts
payable hereunder have been paid in full (other than unmatured, contingent,
surviving indemnification obligations not yet due and payable) and all
Commitments have been terminated, the Specified Loan Parties covenant and agree
with the Lenders, subject to Section 1.08, that:

 

77



--------------------------------------------------------------------------------

Section 7.01.    Limitation on Indebtedness and Disqualified Capital Stock.

The Specified Loan Parties shall not, and shall not permit any of their
Restricted Subsidiaries to, incur, issue or at any time be liable with respect
to any Indebtedness or Disqualified Capital Stock, except:

(a)    (i) Indebtedness under the Loan Documents and (ii) Refinancing
Indebtedness in respect thereof that is (A) Permitted First Priority Refinancing
Debt, (B) Permitted Second Priority Refinancing Debt or (C) Permitted Unsecured
Refinancing Debt in each case, issued, incurred or otherwise obtained (including
by means of the extension or renewal of existing Indebtedness) in exchange for,
or to extend, renew, replace or refinance, in whole or part, existing Loans;

(b)    Indebtedness consisting of (A) the financing of insurance premiums
payable by the Parent or any of its Subsidiaries or (B) take-or-pay obligations,
in each case in the ordinary course of business;

(c)    (i) the Existing Notes outstanding as of the Closing Date and
(ii) Refinancing Indebtedness in respect thereof;

(d)    Indebtedness incurred by the Parent or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other reimbursement-type obligations regarding workers
compensation claims;

(e)    Permitted Swap Obligations;

(f)    Indebtedness (i) existing on the date hereof and, in the case of
Indebtedness with an outstanding principal amount in excess of $20,000,000 owing
by the Parent or any of its Restricted Subsidiaries to any Person other than the
Parent or its Restricted Subsidiaries, which are listed in Schedule 7.01, and
(ii) Refinancing Indebtedness in respect thereof;

(g)    Indebtedness of USMI and its Restricted Subsidiaries so long as the
consolidated debt to total capital of USMI and its Restricted Subsidiaries
(determined in a manner consistent with the definition of Capitalization Ratio,
mutatis mutandis) does not exceed 25.0% on a Pro Forma Basis; provided that,
with respect to any Indebtedness incurred prior to the consummation of a USMI
Equity Offering (i) the proceeds of such Indebtedness are used for (x) the
repayment of Indebtedness of the Parent and its Restricted Subsidiaries, (y) the
purchase by GFIH of the Capital Stock of MIC owned by USMI and its Subsidiaries
and/or (z) fees, expenses, interest and premiums incurred or payable in
connection therewith, including an amount held by USMI and its Restricted
Subsidiaries (or such parent company) as an interest reserve as determined by
USMI in good faith and (ii) the Borrower is in compliance with the Financial
Covenants on a Pro Forma Basis;

(h)    (i) Capitalized Lease Liabilities and Purchase Money Debt in an aggregate
principal amount not to exceed at any time outstanding the greater of (x)
$50,000,000 and (y) 0.05% of Consolidated Total Assets and (ii) Refinancing
Indebtedness in respect thereof (but disregarding the requirements of
clauses (b) through (d) of the definition thereof);

(i)    Indebtedness (including Surplus Debentures) owed by the Parent, the
Borrower or any Restricted Subsidiary (other than any Excluded Subsidiary) to
the Parent, the Borrower or any Restricted Subsidiary; provided that, for the
avoidance of doubt, with respect to Indebtedness owing by Restricted
Subsidiaries of the Parent pursuant to this clause (i) (other than
(x)(1) Indebtedness incurred among the

 

78



--------------------------------------------------------------------------------

USMI Companies and their Restricted Subsidiaries, (2) Indebtedness incurred
among the GMA Companies and their Restricted Subsidiaries and (3) Indebtedness
incurred among the MIC Companies and their Restricted Subsidiaries and
(y) Surplus Debentures incurred by the USMI Companies prior to a USMI Equity
Offering) shall be subject to the limitations set forth in Sections 7.01(g), (t)
and (w), as applicable;

(j)    Indebtedness (including Surplus Debentures) (i) owed by any Excluded
Subsidiary to any other Excluded Subsidiary or (ii) owed by any Excluded
Subsidiary to the Parent, the Borrower or any other Restricted Subsidiary that
is not an Excluded Subsidiary; provided that the aggregate outstanding principal
amount of Indebtedness under this clause (ii) at any time outstanding shall not
exceed the amount permitted as an Investment under Section 7.09;

(k)    Indebtedness in respect of letters of credit issued in connection with
any Operating Indebtedness;

(l)    Indebtedness in respect of surety and other similar bonds in the ordinary
course of business;

(m)    other Indebtedness in an aggregate principal amount not to exceed at any
time outstanding the greater of (i) $200,000,000 and (ii) 0.19% of Consolidated
Total Assets;

(n)    Indebtedness constituting (i) indemnification obligations, obligations in
respect of purchase price or other similar adjustments or obligations under
deferred compensation or other similar arrangements incurred in connection with
an Acquisition, any other Investment or any Disposition, in each case permitted
under this Agreement and (ii) settlement obligations in connection with
Specified Stock Buyback Programs;

(o)    Contingent Obligations of any Person in respect of Indebtedness otherwise
permitted to be incurred under this Section 7.01 (including the Existing Notes
but excluding Incremental Equivalent Debt (which, for the avoidance of doubt,
shall not limit the incurrence of Contingent Obligations pursuant to
Section 7.01(v)));

(p)    Indebtedness consisting of the deferred purchase price of equity
interests (or option or warrants or similar instruments) of any future, present
or former employee, officer, director, manager or consultant of the Parent or
any Subsidiary (or any direct or indirect parent thereof) issued (whether in the
form of notes or otherwise) for the purchase or redemption thereof pursuant to
the terms of any compensation plan or employment contract;

(q)    Cash Management Obligations incurred in the ordinary course of business;

(r)    any Operating Indebtedness;

(s)    any Indebtedness constituting “day-light” loans for MIC and its
subsidiaries which is outstanding for not longer than five (5) Business Days;

(t)    any Indebtedness of GMA and its Restricted Subsidiaries so long as the
consolidated debt to total capital of GMA and its Restricted Subsidiaries
(determined in a manner consistent with the definition of Capitalization Ratio,
mutatis mutandis) does not exceed 20.0% on a Pro Forma Basis;

 

79



--------------------------------------------------------------------------------

(u)    obligations of the Parent or any Restricted Subsidiary to maintain the
capital or solvency of any of its Restricted Subsidiaries in accordance with the
requirements of or under any agreement with their respective Department;

(v)    secured or unsecured notes and/or loans (and/or commitments in respect
thereof) issued or incurred by the Borrower in lieu of any New Incremental Term
Loan Facility (such notes or loans, “Incremental Equivalent Debt”) in an
unlimited amount so long as the LTV Ratio, determined on a Prom Forma Basis (but
excluding the cash proceeds of such incurrence) does not exceed 37.69%; provided
that (i) any Incremental Equivalent Debt shall (A) have a final maturity date no
earlier than the Latest Maturity Date applicable to the Initial Loans then in
effect, (B) have a Weighted Average Life to Maturity that is no shorter than the
remaining Weighted Average Life to Maturity of the then-existing Initial Loans,
and (C) to the extent such Incremental Equivalent Debt is a “loan” that is pari
passu in right of payment and pari passu in right of security, be subject to the
limitations set forth in Section 2.15(b)(i)(iii) as if each reference therein to
the New Term Loans was a reference to the Incremental Equivalent Debt, (ii) such
Incremental Equivalent Debt may participate on a pro rata basis or less than pro
rata basis (but not on a greater than pro rata basis) in any voluntary
prepayments pursuant to Section 2.09(a) or any mandatory prepayments of the
Initial Loans under Section 2.09(d) and (iii) such Incremental Equivalent Debt
shall (A) to the extent secured or subordinated, be subject to customary
intercreditor and/or subordination arrangements reasonably satisfactory to the
Borrower and the Agent and (B) be guaranteed solely by the Guarantors and, to
the extent secured, be secured solely by the Collateral; provided, that (1) both
before and after giving effect to any incurrence of Incremental Equivalent Debt,
no Event of Default shall have occurred and be continuing and (2) the Parent and
its Restricted Subsidiaries shall be in pro forma compliance with the Financial
Covenants as of the last day of the most recently ended Fiscal Quarter for which
financial statements are available after giving effect to such Incremental
Equivalent Debt.

(w)    any Indebtedness of MIC and its Restricted Subsidiaries so long as the
debt to total capital (as described in Section 2.01(a)(vi) of the MIC
Shareholder Agreement but excluding the “day-light” loans permitted pursuant to
Section 7.01(s)) of MIC and its Restricted Subsidiaries does not exceed 20.0% on
a Pro Forma Basis;

(x)    any Indebtedness among the Parent and its Subsidiaries in connection with
any Permitted Insurance Subsidiary Transactions; and

(y)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in the clauses above

It is understood and agreed that any exception from this Section 7.01 that
allows the incurrence or existence of Indebtedness will also permit the issuance
and existence of Disqualified Capital Stock.

Section 7.02.    Liens.

The Specified Loan Parties shall not, and shall not permit any of their
Restricted Subsidiaries to create, assume or suffer to exist any Lien on any
property now owned or hereafter acquired by it, except for the following:

(a)    Transaction Liens;

(b)    Liens securing obligations in an aggregate amount not to exceed, at any
time outstanding, the greater of (i) $200,000,000 and (ii) 0.19% of Consolidated
Total Assets;

 

80



--------------------------------------------------------------------------------

(c)    Liens on cash, Cash Equivalents, other securities or deposits, accounts
or investment property (in each case, other than Collateral) securing Permitted
Swap Obligations and Liens securing Cash Management Obligations permitted by
Section 7.01;

(d)    Permitted Encumbrances;

(e)    Liens existing on the date hereof and, to the extent such Lien is on
property of the Parent or any Restricted Subsidiary (other than an Immaterial
Subsidiary) or such Lien secures Indebtedness for borrowed money in excess of
$20,000,000, listed in Schedule 7.02, including extensions, renewals and
replacements of such Liens; provided that (i) such Lien shall not apply to any
additional property (other than after-acquired title in or on such property and
related assets and proceeds of the collateral in accordance with the document
creating such Lien); it being understood that individual financings of the type
permitted under Section 7.01(h) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its Affiliates and (ii) to the extent securing Indebtedness, the Indebtedness
secured thereby is not increased except as otherwise permitted under
Section 7.01;

(f)    Liens on cash or Cash Equivalents securing letters of credit issued in an
aggregate amount at any time outstanding not to exceed the greater of
(x) $40,000,000 and (y) 0.04% of Consolidated Total Assets;

(g)    [Reserved];

(h)    Liens arising in the ordinary course of business for sums being contested
in good faith and by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP, or for sums not due, and
in either case not involving any deposits or advances for borrowed money or the
deferred purchase price of property or services;

(i)    Liens securing Indebtedness permitted by Section 7.01(h); provided that
such Liens are limited to the assets financed by the relevant Capitalized Lease
Liabilities or Purchase Money Debt or any Refinancing Indebtedness in respect
thereof (it being understood that individual financings of the type permitted
under Section 7.01(h) provided by any lender may be cross-collateralized to
other financings of such type provided by such lender or its Affiliates);

(j)    Liens consisting of deposits of cash or other assets of Insurance
Subsidiaries and Subsidiaries thereof as required by any Governmental Authority;

(k)    Liens securing Indebtedness of Restricted Subsidiaries that are not
Obligors, to the extent such Indebtedness is permitted under Section 7.01;

(l)    Replacements of any Liens permitted under this Section 7.02 when
incurred, provided that (i) such Lien shall not apply to any additional property
(other than after acquired title in or on such property and related assets and
proceeds of the existing collateral in accordance with the document creating
such Lien); it being understood that individual financings of the type permitted
under Section 7.01(h) provided by any lender may be cross-collateralized to
other financings of such type provided by such lender or its Affiliates and
(ii) if such Lien secures Indebtedness, the Indebtedness secured thereby is not
increased except as otherwise permitted under Section 7.01 or by amounts of the
type described under clause (a) of the proviso to the definition of “Refinancing
Indebtedness”;

(m)    Liens granted by a Restricted Subsidiary that is not an Obligor in favor
of the Parent or any Restricted Subsidiary and Liens granted by any Obligor in
favor of any other Obligor;

 

81



--------------------------------------------------------------------------------

(n)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(o)    Liens securing Indebtedness under any Existing Notes or any Indebtedness
incurred to refinance or replace such Indebtedness; provided that the property
subject to such Liens is limited to (i) the Capital Stock of the GMA Companies
and the USMI Companies, (ii) the Capital Stock of Genworth Life and Annuity
Insurance Company, Genworth Life Insurance Company of New York, Genworth
Insurance Company or any of their Subsidiaries and (iii) the Capital Stock of
any Foreign Subsidiary of GFIH (other than the Capital Stock of MIC), including,
in each case, the proceeds thereof and related assets;

(p)    Liens securing or arising in connection with any Permitted Insurance
Subsidiary Transaction;

(q)    any Lien on any asset of any Person existing at the time such Person
becomes a Restricted Subsidiary of the Parent, is merged, amalgamated or
consolidated with or into the Parent or a Restricted Subsidiary of the Parent
and not created in contemplation of such event;

(r)    Liens attaching solely to cash earnest money deposits required to be made
under the terms of any letter of intent or purchase agreement for a permitted
Acquisition;

(s)    Liens incurred in connection with the collection or disposition of
delinquent accounts receivable in the ordinary course of business;

(t)    Liens securing Indebtedness permitted by Section 7.01(a)(ii) and subject
to customary intercreditor arrangements reasonably satisfactory to the Borrower
and the Agent;

(u)    Liens securing Incremental Equivalent Debt, subject to customary
intercreditor arrangements reasonably satisfactory to the Borrower and the
Agent;

(v)    Liens consisting of restrictions imposed by applicable law (including
regulations) or imposed by any Government Sponsored Enterprise (including, for
the avoidance of doubt, “financial requirements” imposed pursuant to PMIERs and
similar restrictions imposed by any Government-Sponsored Enterprise);

(w)    (i) Liens securing any reinsurance transactions under Reinsurance
Agreements (or securing any letters of credit issued in respect thereof), (ii)
Liens arising out of deposits or pledges by any Restricted Subsidiary of cash,
securities, portfolio investments or other property into collateral trusts,
reinsurance trusts or other collateral or escrow accounts with or for the
benefit of ceding companies or insurance regulators of such Restricted
Subsidiary and (iii) collateralization of risk in force;

(x)    any Lien on margin stock (other than on any USMI Equity Interests) within
the meaning of Regulation U of the Board;

(y)    Liens securing repayment of funds advanced to the Parent and its
Restricted Subsidiaries under custody agreements, securities lending
arrangements, securities clearing agreements and similar arrangements entered
into in the ordinary course of business;

(z)    Liens in connection with any repurchase agreement, buy/sell agreement or
similar agreement or instrument on assets or property transferred by the Parent
or any of its Restricted Subsidiaries thereunder, securing the obligation of the
Parent or such Restricted Subsidiary to repurchase or buy such assets or
property as well as its other obligations under such repurchase agreement,
buy/sell agreement or similar agreement or instrument;

 

82



--------------------------------------------------------------------------------

(aa)    Liens on any real property securing Indebtedness of the Parent or any
Restricted Subsidiary in respect of which (i) the recourse of the holder of such
Indebtedness (whether direct or indirect and whether contingent or otherwise)
under the instrument creating the Lien or providing for the Indebtedness secured
by the Lien is limited to such real property directly securing such Indebtedness
and (ii) such holder may not under the instrument creating the Lien or providing
for the Indebtedness secured by the Lien collect by levy of execution or
otherwise against assets or property of the Parent or such Restricted Subsidiary
(other than such real property directly securing such Indebtedness) if the
Parent or such Restricted Subsidiary fails to pay such Indebtedness when due and
such holder obtains a judgment with respect thereto, except for recourse
obligations that are customary in “nonrecourse” real estate transactions;

(bb)    Liens constituting lock-up arrangements and rights of first refusal in
respect of certain Capital Stock entered into in connection with the sale or
transfer of such Capital Stock;

(cc)    Liens arising as a result of the segregation and deposit of certain
Capital Stock in connection with securities disposition plans in respect of such
Capital Stock otherwise permitted hereunder (including any Specified Stock
Buyback Programs);

(dd)    Liens securing or arising in connection with any Operating Indebtedness
or any Investment permitted under Section 7.09 (or any letters of credit
securing or arising in connection with any Operating Indebtedness or such
Investment);

(ee)    Liens arising from pledges or deposits of cash, securities or portfolio
investments made by any Restricted Subsidiary that is an Insurance Subsidiary
(A) as a condition to obtaining or maintaining any licenses issued to it by any
Department or (B) as otherwise required to comply with the requirement of
applicable insurance laws; and

(ff)    rights of first refusal, preemptive rights and tag, drag and similar
rights or encumbrances and restrictions on sale or transfer in joint venture
agreements and agreements with respect to any non-Wholly Owned Subsidiary,
including any right of first refusal in respect of the Capital Stock of MIC
owned by USMI and its Subsidiaries.

Notwithstanding the foregoing, in no event shall any other Indebtedness for
borrowed money be secured by any Lien on the Capital Stock of MIC owned by GFIH
other than the Transaction Liens and Liens permitted pursuant to
Section 7.02(u).

Section 7.03.    Disposition of Assets.

The Specified Loan Parties shall not, and shall not permit any of their
Restricted Subsidiaries to Dispose of (whether in one or a series of
transactions) any property (including accounts and notes receivable with or
without recourse and Capital Stock of any Restricted Subsidiary whether newly
issued or otherwise), except:

(a)    (i) Dispositions of inventory and equipment in the ordinary course of
business, (ii) Dispositions of cash and Cash Equivalents and (iii) Dispositions
of assets obtained through foreclosure or otherwise through the exercise of
remedies in respect of obligations owed by a third party to the Parent or any of
its Restricted Subsidiaries or otherwise in respect of mortgage loans insured by
the Parent or any of its Restricted Subsidiaries;

 

83



--------------------------------------------------------------------------------

(b)    the sale of property to the extent that such property is exchanged for
credit against the purchase price of replacement property or the proceeds of
such sale are reasonably promptly applied to the purchase price of such
replacement property;

(c)    Dispositions of Investments by any Insurance Subsidiary (other than
Capital Stock of Restricted Subsidiaries engaged in insurance lines of business)
and Dispositions by the Parent or any of its Restricted Subsidiaries of
Investments permitted under this Agreement, in each case, consistent with the
investment policy of such Insurance Subsidiary, the Parent or such Restricted
Subsidiary in effect from time to time, as the case may be; provided that, for
the avoidance of doubt, this clause (c) would not permit the Disposition of
Investments in any Subsidiary, including any Specified Disposition;

(d)    Dispositions (i) by the Parent or any Restricted Subsidiary to the Parent
or any Restricted Subsidiary (other than any Excluded Subsidiary), (ii) by any
Excluded Subsidiary to any other Excluded Subsidiary or to the Parent or any
Restricted Subsidiary, and (iii) by the Parent or any Restricted Subsidiary
(other than any Excluded Subsidiary) to Excluded Subsidiaries in an aggregate
amount not to exceed the greater of (x) $150,000,000 and (y) 0.14% of
Consolidated Total Assets;

(e)    Dispositions by the Parent or any Restricted Subsidiary in connection
with a Specified Stock Buyback Program; provided that (i) any such Disposition
of common shares of MIC constituting Collateral and, if after a USMI Equity
Offering the Asset Sale Trigger Event has occurred or would result therefrom,
any such Disposition by the Parent or its Restricted Subsidiaries of USMI Equity
Interests, shall be subject to Section 2.09(d)(ii), (ii)(A) if after a USMI
Equity Offering the Asset Sale Trigger Event has not occurred, the aggregate
amount of net proceeds received by the Parent or its Restricted Subsidiaries
from the Disposition of USMI Equity Interests under this clause (e) exceeds
$100,000,000 in any Fiscal Year or (B) the aggregate amount of net proceeds
received by the Parent or its Restricted Subsidiaries from the Disposition of
the Capital Stock of GMA under this clause (e) exceeds $75,000,000 in any Fiscal
Year, in the case of clauses (A) and (B), the excess shall be applied to
permanently prepay Senior Notes or other Indebtedness of the Parent and its
Restricted Subsidiaries; provided further, that (x) such excess proceeds may be
used for general corporate purposes of the Parent and its Restricted
Subsidiaries (other than Restricted Payments by the Parent) if the Borrower is
in compliance on a Pro Forma Basis with the Financial Covenants (calculated on
the date such Disposition is consummated) and (y) to the extent the Borrower is
not in compliance with the Maximum LTV Ratio on a Pro Forma Basis on the date of
such repurchase or redemption, the Borrower shall be required to apply such
proceeds to the prepayment of Loans then outstanding such that, after giving
effect thereto, the Borrower shall be in compliance with the Maximum LTV
Covenant on a Pro Forma basis;

(f)    any Disposition pursuant to a Reinsurance Agreement that is not a
Non-Conforming Reinsurance Transaction;

(g)    obsolete, surplus or worn out property disposed of by the Parent or any
of its Restricted Subsidiaries in the ordinary course of business of the Parent
and such Restricted Subsidiaries;

(h)    transfers resulting from any casualty or condemnation or expropriation of
property or assets;

(i)    licenses or sublicenses of intellectual property and general intangibles
and licenses, leases or subleases of other property in the ordinary course of
business of the Parent and its Restricted Subsidiaries and which do not
materially interfere with the business of the Parent or any of its Restricted
Subsidiaries;

 

84



--------------------------------------------------------------------------------

(j)    Dispositions consisting of (A) any transaction permitted by Section 7.07
(other than Section 7.07(a)(i)), (B) the making of any Investments permitted by
Section 7.09, (C) the creation, incurrence or assumption of any Lien permitted
under Section 7.02, and (D) the making of any Restricted Payments permitted by
Section 7.08;

(k)    (i) Dispositions of shares of Capital Stock in order to qualify members
of the board of directors or equivalent governing body of any Restricted
Subsidiary or such other nominal shares required to be held other than by the
Parent or such Restricted Subsidiary, as required by applicable law and
(ii) issuances of Capital Stock pursuant to and in accordance with equity
compensation plans or programs and other benefit and compensation plans,
programs or agreements for directors, officers, employees, managers or
consultants of the Parent and its Subsidiaries;

(l)    the sale, discount, forgiveness or other compromise of notes or other
accounts in the ordinary course of business or in connection with collection
thereof;

(m)    issuances of Capital Stock (i) by the Parent, (ii) by a direct or
indirect Wholly- Owned Subsidiary of a Specified Loan Party to such Specified
Loan Party or to one or more Wholly-Owned Subsidiaries of such Specified Loan
Party or (iii) by a non-Wholly-Owned Subsidiary of a Specified Loan Party (A) to
the respective equity holders of such non-wholly Owned Subsidiary, on a pro rata
basis or (B) to the extent not in violation of any applicable Shareholder
Agreement or other Organization Document;

(n)    Dispositions in a transaction or series of related transactions of all or
substantially all of the assets of the GMA Companies and their Subsidiaries,
taken as a whole, or Dispositions of any of the Capital Stock of the GMA
Companies (excluding any repurchase or redemption of such Capital Stock by the
issuer thereof), solely to the extent the net cash proceeds of any such
Disposition received by the Parent or its Restricted Subsidiaries (other than
the GMA Companies or any of their Subsidiaries) are applied to permanently
prepay Senior Notes or other Indebtedness of the Parent and its Restricted
Subsidiaries or to pay ordinary course expenses of the Parent or its Restricted
Subsidiaries; provided that (i) such proceeds may be used for general corporate
purposes (other than Restricted Payments by the Parent) if the Borrower is in
compliance on a Pro Forma Basis with the Financial Covenants (calculated on the
date such Disposition is consummated) and (ii) to the extent the Borrower is not
in compliance with the Maximum LTV Ratio on a Pro Forma Basis on the date such
Disposition is consummated, the Borrower shall be required to apply such
proceeds to the Loans then outstanding such that, after giving effect thereto,
the Borrower shall be in compliance with the Maximum LTV Covenant on a Pro Forma
Basis; provided that such Dispositions shall be for fair market value as
determined by the Borrower in good faith and at least 75% of the consideration
received in connection therewith at closing shall consist of cash or Cash
Equivalents (provided that for the purposes of this clause (n), (A) any
liabilities assumed by the transferee with respect to the applicable Disposition
shall be deemed to be cash, (B) any securities received from such transferee
that are converted into cash or Cash Equivalents within 180 days following the
closing of the applicable Disposition shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate fair market value (as determined by the Borrower in good faith),
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (n) that is at that time outstanding, not in excess of
the greater of (x) $75,000,000 and (y) 0.07% of Consolidated Total Assets at the
time of the receipt of such Designated Non-Cash Consideration, shall be deemed
to be cash);

(o)    Dispositions in a transaction or series of related transactions of all or
substantially all of the assets of the USMI Companies and their Subsidiaries,
taken as a whole, or Dispositions of any of the USMI Equity Interests, including
any USMI Equity Offering (excluding any repurchase or redemption of such Capital
Stock by the issuer hereof), solely to the extent the net cash proceeds of any
such Disposition

 

85



--------------------------------------------------------------------------------

received by the Parent or its Restricted Subsidiaries (other than the USMI
Companies or any of their Subsidiaries) are applied to permanently prepay Senior
Notes or other Indebtedness of the Parent and its Restricted Subsidiaries or to
pay ordinary course expenses of the Parent or its Restricted Subsidiaries;
provided that (i) if an Asset Sale Trigger Event has not occurred, such proceeds
may be used for general corporate purposes (other than Restricted Payments by
the Parent) if the Borrower is in compliance on a Pro Forma Basis with the
Financial Covenants (calculated on the date such Disposition is consummated),
(ii) to the extent the Borrower is not in compliance with the Maximum LTV Ratio
on a Pro Forma Basis on the date such Disposition is consummated, the Borrower
shall be required to apply such proceeds to the Loans then outstanding such
that, after giving effect thereto, the Borrower shall be in compliance with the
Maximum LTV Covenant on a Pro Forma Basis and (iii) notwithstanding anything
else under this Section 7.03(o) to the contrary and solely to the extent an
Asset Sale Trigger Event has occurred or would result therefrom, the Net
Proceeds of any Disposition of USMI Equity Interests received by the Parent or
its Restricted Subsidiaries (other than the USMI Companies or any of their
Subsidiaries) shall be applied in accordance with Section 2.09(d)(ii) and any
non-cash consideration received in connection with any such Disposition shall be
required to become Collateral pursuant to the Collateral and Guarantee
Requirement; provided that such Dispositions shall be for fair market value as
determined by the Borrower in good faith and at least 75% of the consideration
received in connection therewith at closing shall consist of cash or Cash
Equivalents (provided that for the purposes of this clause (o), (A) any
liabilities assumed by the transferee with respect to the applicable Disposition
shall be deemed to be cash, (B) any securities received from such transferee
that are converted into cash or Cash Equivalents within 180 days following the
closing of the applicable Disposition shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate fair market value (as determined by the Borrower in good faith),
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (o) that is at that time outstanding, not in excess of
the greater of (x) $75,000,000 and (y) 0.07% of Consolidated Total Assets at the
time of the receipt of such Designated Non-Cash Consideration, shall be deemed
to be cash);

(p)    Dispositions in a transaction or series of related transactions of all or
substantially all of the assets of the MIC Companies and their Subsidiaries,
taken as a whole, or Dispositions of any of the Capital Stock of MIC (excluding
any repurchase or redemption of such Capital Stock by the issuer thereof),
subject to any mandatory prepayment required pursuant to Section 2.09(d)(ii);
provided that such Dispositions shall be for fair market value as determined by
the Borrower in good faith and 100% of the consideration received in connection
therewith at closing shall consist of cash or Cash Equivalents;

(q)    Dispositions not otherwise permitted hereunder (other than
(x) Dispositions pursuant to Reinsurance Agreements, which shall be subject to
the limitations in clause (f) above and (y) any Specified Dispositions, which
shall be subject to the limitations in clauses (e), (n), (o) and (p) above, as
applicable); provided that (i) with respect to any Disposition pursuant to this
clause (q) for consideration in excess of the greater of (x) $75,000,000 and
(y) 0.07% of Consolidated Total Assets, such Dispositions shall be for fair
market value as determined by the Borrower in good faith and at least 75% of the
consideration received in connection therewith at closing shall consist of cash
or Cash Equivalents (provided that for the purposes of this clause (q), (A) any
liabilities assumed by the transferee with respect to the applicable Disposition
shall be deemed to be cash, (B) any securities received from such transferee
that are converted into cash or Cash Equivalents within 180 days following the
closing of the applicable Disposition shall be deemed to be cash and (C) any
Designated Non-Cash Consideration received in respect of such Disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (q) that is at that time
outstanding, not in excess of the greater of (x) $75,000,000 and (y) 0.07% of
Consolidated Total Assets at the time of the receipt of such Designated Non-Cash
Consideration, shall be deemed to be cash);

 

86



--------------------------------------------------------------------------------

(r)    sale and lease back transactions in respect of any property acquired
after the Closing Date, and consummated within 365 days after the acquisition of
such property;

(s)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(t)    Dispositions of property (other than any Specified Disposition) to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
promptly applied to the purchase price of such replacement property;

(u)    Dispositions (other than any Specified Disposition) required by, or made
to comply with any order of, any Governmental Authority or pursuant to any
applicable Requirement of Law (including pursuant to the China Oceanwide
Acquisition);

(v)    Dispositions consisting of the China Oceanwide Acquisition;

(w)    other Dispositions (other than Specified Dispositions) for consideration
not in excess of the greater of (x) $125,000,000 and (y) 0.12% of Consolidated
Total Assets;

(x)    Dispositions occurring in connection with Permitted Insurance Subsidiary
Transactions; and

(y)    Dispositions of Capital Stock of MIC owned by the USMI Companies and
their Subsidiaries to the Parent or any of its Restricted Subsidiaries.

Upon consummation of a sale, transfer or other Disposition permitted under this
Section 7.03, any Liens created under the Security Documents in respect of the
assets Disposed of, as applicable, shall be automatically released and the Agent
shall (to the extent applicable) deliver to the Borrower, upon the Borrower’s
request and at the Borrower’s expense in accordance with Section 10.04, such
documentation as necessary to evidence the release of the Agent’s security
interests, if any, in the assets being Disposed of, including amendments or
terminations of Uniform Commercial Code or PPSA financing statements, if any,
the return of stock certificates, if any, and the release of any Restricted
Subsidiary being Disposed of in its entirety from all of its obligations, if
any, under the Loan Documents; provided that the Borrower shall have provided to
the Agent such certificates evidencing compliance with the Loan Documents as the
Agent shall reasonably request.

Notwithstanding the foregoing, for the avoidance of doubt, nothing in this
Section 7.03 shall be deemed to limit, prohibit or restrict the Parent or any
Restricted Subsidiary from entering into any Policy or any Reinsurance Agreement
(other than a Non-Conforming Reinsurance Transaction) or providing collateral
security in connection with any Policy or any Reinsurance Agreement.

Section 7.04.    [Reserved].

Section 7.05.    Transactions with Affiliates.

The Specified Loan Parties shall not, and shall not suffer or permit any
Restricted Subsidiary to, enter into any transaction with any Affiliate of the
Borrower involving the payment or transfer of any property in excess of
$20,000,000, other than (a) transactions no less favorable in any material
respect to such Specified Loan Party or such Restricted Subsidiary than would be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of such Specified Loan Party or such Restricted

 

87



--------------------------------------------------------------------------------

Subsidiary, (b) insurance transactions, intercompany pooling and reinsurance
transactions under Reinsurance Agreements, (c) transactions between or among the
Obligors and their Subsidiaries, (d) any transactions permitted or approved by
the applicable Department, (e) any Restricted Payment permitted by Section 7.08,
(f) arrangements for indemnification payments for directors and officers of the
Specified Loan Parties and their Subsidiaries, (g) intercompany transactions
between or among the Specified Loan Parties, their Subsidiaries and any joint
venture, that are (x) relating to the (i) provision of management services and
other corporate overhead services, (ii) provision of personnel to other
locations within the Parent’s consolidated group on a temporary basis and
(iii) provision, purchase or lease of services, cash management services,
operational support, assets, equipment, data, information and technology, that,
in the case of any such intercompany transaction referred to in this clause (g),
are subject to reasonable reimbursement or cost-sharing arrangements (as
determined in good faith by the Borrower), which reimbursement or cost-sharing
arrangements may be effected through transfers of cash or other assets or
through book-entry credits or debits made on the ledgers of each involved
Subsidiary; provided that any such intercompany transaction is either
(1) entered into in the ordinary course of business or (2) otherwise entered
into pursuant to the reasonable requirements of the business of the Parent, the
Subsidiaries or such joint venture or (y) otherwise permitted pursuant to this
Article 7, (h) ordinary course business transactions (other than transactions of
the type described in clause (c) or (g) above) that (A) do not involve the sale,
transfer or other Disposition of operations or assets and (B) do not materially
and adversely affect the Lenders, (i) Indebtedness and Investments among the
Specified Loan Parties and their Subsidiaries to the extent permitted under
Article 7), (j) employment and severance arrangements for and compensation,
bonuses, stock options and stock ownership plans and indemnification
arrangements and benefit plans (and the making of payments, awards or grants in
cash, securities or otherwise pursuant thereto or the funding thereof) for
officers, directors, employees, managers and consultants of the Parent and its
Subsidiaries approved by the board of directors or equivalent body of the Parent
or its Subsidiary, (k) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, directors,
officers, employees, managers and consultants of the Parent and its Subsidiaries
in the ordinary course of business, (l) the furnishing of services by the Parent
or any Subsidiary to or for the benefit of the Parent or any other Subsidiary in
the ordinary course of business, (m) transactions pursuant to the China
Oceanwide Acquisition, (n) transactions contemplated by the Applicable
Organization Documents and (o) the Permitted Insurance Subsidiary Transactions.

Section 7.06.    Change in Business.

The Specified Loan Parties shall not, and shall not suffer or permit any
Restricted Subsidiary to, engage in any material line of business except for the
businesses conducted or proposed to be conducted by the Specified Loan Parties
and their Restricted Subsidiaries on the date of this Agreement or any business
similar, related, incidental, complementary or ancillary thereto or a reasonable
expansion, development, or extension thereof.

Section 7.07.    Fundamental Changes.

The Specified Loan Parties shall not, and shall not suffer or permit any of
their Restricted Subsidiaries to, enter into any merger, consolidation,
amalgamation, or sale of all or substantially all of the assets of the Specified
Loan Parties and their Restricted Subsidiaries taken as a whole, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), except
(a) in connection with (i) a Disposition otherwise permitted by Section 7.03
(other than Section 7.03(j)(A)), (ii) an Investment permitted by Section 7.09 or
(iii) a Restricted Payment permitted by Section 7.08 and (b)(i) any Restricted
Subsidiary (other than MIC) may merge, consolidate or amalgamate into the Parent
or the Borrower in a transaction in which the Parent or the Borrower, as
applicable, is the surviving or continuing entity, as applicable, (ii) any
Guarantor that is a Subsidiary may merge, consolidate or amalgamate into any
Restricted Subsidiary in a transaction in which the surviving entity is a
Specified Loan Party or a

 

88



--------------------------------------------------------------------------------

Guarantor, (iii) any Restricted Subsidiaries that are not Guarantors may merge,
consolidate or amalgamate into Parent or any other Restricted Subsidiary;
provided that, with respect to any merger, consolidation or amalgamation entered
into by MIC, such merger, consolidation or amalgamation shall be with a
Subsidiary of MIC and MIC shall be the surviving entity, (iv) any Restricted
Subsidiary that is not a Guarantor (other than MIC) may liquidate, wind up or
dissolve so long as the assets of such Restricted Subsidiaries are distributed
or transferred to the Parent or any of the Parent’s Restricted Subsidiaries or
to an Unrestricted Subsidiary in a transaction permitted by Section 7.09,
(v) the Parent or any Subsidiary may merge, consolidate or amalgamate with any
other Person in order to effect (A) the designation of a Restricted Subsidiary
as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with Section 6.15, (B) any Acquisition or Investment
permitted under Section 7.09, and (C) any Disposition permitted under
Section 7.03, (vi) the China Oceanwide Acquisition shall be permitted and
(vii) the Permitted Insurance Subsidiary Transactions shall be permitted.
Notwithstanding the foregoing, in no event shall the Specified Loan Parties be
permitted to reorganize in a jurisdiction outside of the United States.

Section 7.08.    Restricted Payments.

The Specified Loan Parties shall not, and shall not suffer or permit any
Restricted Subsidiary to, declare or pay any dividend on (or make any payment to
a related trust for the purpose of paying a dividend), or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of such Specified Loan Party or such Restricted Subsidiary (or any
related trust), whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of such Specified Loan Party or such Restricted
Subsidiary (collectively, “Restricted Payments”) (it being understood, for the
avoidance of doubt, that payments by the Parent or any of its Restricted
Subsidiaries pursuant to intercompany loans or notes, intercompany tax and
expense-sharing arrangements, and intercompany services agreements shall not
constitute Restricted Payments), except that:

(a)    any Restricted Subsidiary may declare or pay dividends, distributions and
make any other payments with respect to its Capital Stock to the Specified Loan
Parties and to any Wholly-Owned Subsidiary and, in the case of any Restricted
Subsidiary that is a non-Wholly-Owned Subsidiary, to the Specified Loan Parties,
to any Restricted Subsidiary and to each other owner of Capital Stock or other
equity interests of such Restricted Subsidiary on a pro rata basis based on
their relative ownership interests);

(b)    the Parent and its Restricted Subsidiaries may pay dividends solely in
the form of shares of its Capital Stock (other than Disqualified Capital Stock),
including through stock splits, reverse stock splits, share consolidations and
similar transactions;

(c)    any Restricted Subsidiary may conduct a Specified Stock Buyback Program;

(d)    the Specified Loan Parties may make any Restricted Payment (i) in an
amount not to exceed the Available Amount, so long as, in the case of any
Restricted Payment made in reliance on clause (a), (b) and (h) of the definition
of Available Amount, no Default or Event of Default shall have occurred and be
continuing or would result therefrom plus (ii) any additional amount so long as
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (B) the Borrower is in compliance with the Financial
Covenants (other than the Maximum Capitalization Ratio) (calculated on a Pro
Forma Basis) and (C) the Capitalization Ratio of the Borrower is no greater than
22.5% calculated on Pro Forma Basis; provided that, on and after the
consummation of the China Oceanwide Acquisition, the Capitalization Ratio
required by this clause (C) shall be reset to 37.5%;

 

89



--------------------------------------------------------------------------------

(e)    the Specified Loan Parties may make Restricted Payments, so long as
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (ii) the aggregate amount of Restricted Payments
pursuant to this Section 7.08(e), together with the aggregate amount of any
prepayments of Junior Financing pursuant to Section 7.10(a)(vi), shall not
exceed the greater of (x) $100,000,000 and (y) 0.09% Consolidated Total Assets;

(f)    the Parent and each Restricted Subsidiary may make cash payments in lieu
of fractional shares in connection with the exercise of warrants, options or
other securities, convertible into or exchangeable for Capital Stock or arising
out of stock dividends, splits, combinations or business combinations and may
exchange debt securities for other debt securities provided that there is no
cash payment made in connection therewith;

(g)    the Parent and each Restricted Subsidiary may pay (or make Restricted
Payments to allow the Parent or any other direct or indirect parent thereof to
pay) for the repurchase, redemption or other acquisition or retirement for value
of Capital Stock of the Parent or such Restricted Subsidiary (or any other such
direct or indirect parent thereof) from any future, present or former employee,
officer, director, manager or consultant of the Parent or such Restricted
Subsidiary (or any other direct or indirect parent thereof) or any of their
respective Subsidiaries upon the death, disability, retirement or termination of
employment of any such Person or pursuant to any employee or director equity
plan, employee, manager or director stock option plan or any other employee or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any employee, officer, director, manager or
consultant of the Parent or such Restricted Subsidiary (or any other direct or
indirect parent thereof) or any of their respective Subsidiaries; provided that
the aggregate amount of Restricted Payments made pursuant to this clause
(g) shall not exceed in any Fiscal Year an amount equal to the greater of (x)
$20,000,000 and (y) 0.02% Consolidated Total Assets, with unused amounts carried
forward to the next succeeding Fiscal Year, which amount shall be increased by:

(i)    to the extent contributed to the Parent or such Restricted Subsidiary,
the net cash proceeds from the sale after the Closing Date of Capital Stock
(other than Disqualified Capital Stock) of the Parent or such Restricted
Subsidiary (or any other direct or indirect parent thereof), in each case to any
employee, officer, director, manager or consultant of the Parent or any of its
Subsidiaries or any direct or indirect parent thereof; plus

(ii)    the net cash proceeds of key man life insurance policies received after
the Closing Date by the Parent or its Restricted Subsidiaries;

(h)    the Parent and each Restricted Subsidiary may (i) purchase and repurchase
Capital Stock issued by it upon the vesting of equity awards pursuant to the
Parent and its Subsidiaries’ equity incentive plans or programs, (ii) make
Restricted Payments in the form of equity pursuant to and in accordance with
equity compensation plans or programs and other benefit and compensation plans,
programs or agreements for any employee, officer, director, manager or
consultant of the Parent and its Subsidiaries, (iii) make non-cash repurchases
of its Capital Stock occurring upon exercise of stock options or warrants or the
settlement or vesting of other awards if such Capital Stock represents a portion
of the exercise price of such options or warrants or similar equity incentive
awards, (iv) purchase, redeem or otherwise acquire Capital Stock issued by it
with the proceeds received from the substantially concurrent issue of new shares
of its Capital Stock (other than Disqualified Capital Stock), (v) distribute
rights pursuant to a stockholder rights plan or redeem such rights in accordance
with the terms of such plan and (vi) engage in net-settled share transactions
involving Capital Stock of the Parent or such Restricted Subsidiary in
connection with the payment of withholding taxes in connection with equity
compensation plans or programs and other benefit and compensation plans,
programs or agreements for any employee, officer, director, manager or
consultant;

 

90



--------------------------------------------------------------------------------

(i)    the Parent and each Restricted Subsidiary may make any Restricted Payment
pursuant to the China Oceanwide Acquisition;

(j)    any Restricted Subsidiary may make Restricted Payments constituting
Permitted Insurance Subsidiary Transactions; and

(k)    the Parent may pay any dividend within 60 days after the date of
declaration thereof; provided that on the date of declaration such payment shall
comply with one of the exceptions to the Section 7.08 listed in clauses
(a) through (j) thereof.

Section 7.09.    Investments and Acquisitions.

The Specified Loan Parties shall not, and shall not suffer or permit any
Restricted Subsidiary to make any Acquisition or hold or make any other
Investment in any other Person, except:

(a)    Investments in existence on the Closing Date and commitments to make
Investments existing on the Closing Date and, in the case of any Investment or
commitment in excess of $20,000,000 (other than Investments in the Parent and
its Subsidiaries on the Closing Date), which are listed on Schedule 7.09;

(b)    Investments consisting of non-cash consideration received in connection
with a Disposition not prohibited by the Loan Documents;

(c)    Investments (i) constituting deposits, prepayments and other credits to
suppliers in the ordinary course of business, (ii) made in connection with
obtaining, maintaining or renewing client and customer contracts in the ordinary
course of business, (iii) in the form of advances made to distributors,
suppliers, licensors and licensee in the ordinary course of business,
(iv) received in connection with the bankruptcy or reorganization of customers
and suppliers in the ordinary course of business or as a result of the
settlement, compromise, resolution of litigation, arbitration or other disputes
and (v) obtained through foreclosure or otherwise through the exercise of
remedies in respect of obligations owed by a third party to the Parent or any of
its Restricted Subsidiaries or otherwise in respect of mortgage loans insured by
the Parent or any of its Restricted Subsidiaries;

(d)    (i) Investments consisting of Contingent Obligations permitted by
Section 7.01, (ii), Investments consisting of Contingent Obligations in respect
of obligations other than Indebtedness, or (iii) Investments consisting of
Indebtedness (including Operating Indebtedness) permitted by Section 7.01 (other
than Section 7.01(j)(ii));

(e)    Investments that were Cash Equivalents when made;

(f)    Investments (other than any Investment in US Life) by (i) any Insurance
Subsidiary (including by any Subsidiary of such Insurance Subsidiary that is not
itself an Insurance Subsidiary) consistent with the investment policies of such
Insurance Subsidiary in effect from time to time and (ii) the Parent and its
Restricted Subsidiaries consistent with the investment policies of the Parent or
such Restricted Subsidiary, as applicable, in effect from time to time;

(g)    (i) Investments by the Parent or any Restricted Subsidiary in the Parent
or any Restricted Subsidiary (other than any Excluded Subsidiary or US Life),
(ii) Investments by any Excluded Subsidiary in any other Excluded Subsidiary or
(iii) Investments by any member of US Life in any other member US Life;

 

91



--------------------------------------------------------------------------------

(h)    Investments (i) in Excluded Subsidiaries in an aggregate amount at any
time outstanding not to exceed the greater of (x) $150,000,000 and (y) 0.14% of
Consolidated Total Assets and (ii) in any Restricted Subsidiary to enable such
Restricted Subsidiary to make such Investments in Excluded Subsidiaries;

(i)    security deposits or pledges held or made in the ordinary course of
business;

(j)    loans and advances in the ordinary course of business to employees for
moving, relocation or travel purposes, in each case subject to compliance with
the Requirements of Law;

(k)    Permitted Swap Obligations;

(l)    (i) Acquisitions for aggregate consideration in an amount not to exceed
the greater of (x) $200,000,000 and (y) 0.19% of Consolidated Total Assets in
any Fiscal Year; provided that (i) at the time of such Acquisition no Default or
Event of Default shall be continuing or shall result therefrom (including any
failure to be in compliance with the Financial Covenants calculated on a Pro
Forma Basis); and (ii) any consideration in the form of Capital Stock of the
Parent (or any direct or indirect parent thereof) shall be disregarded from the
limits referred to above and (ii) Investments in any Restricted Subsidiary to
enable such Restricted Subsidiary to make such Acquisitions;

(m)    Investments (i) (A) in an amount not to exceed the Available Amount plus
(B) any additional amount so long as (x) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (y) the Borrower is
in compliance with the Financial Covenants (other than the Maximum
Capitalization Ratio) (calculated on a Pro Forma Basis) and (z) the
Capitalization Ratio of the Borrower is no greater than 25% calculated on Pro
Forma Basis; provided that, on and after the consummation of the China Oceanwide
Acquisition, the Capitalization Ratio required by this clause (z) shall be reset
to 40.0% and (ii) in a Subsidiary to enable such Subsidiary to make such
Investments;

(n)    Investments (i) not otherwise permitted hereby in an aggregate amount not
to exceed at any time outstanding the greater of (x) $250,000,000 and (y) 0.24%
of Consolidated Total Assets and (ii) in a Restricted Subsidiary to enable such
Restricted Subsidiary to make such Investments;

(o)    any Investment constituting “day-light” loans for MIC and its
subsidiaries permitted pursuant to Section 7.01;

(p)    any Investment required pursuant to any Requirement of Law;

(q)    any Investments pursuant to the China Oceanwide Acquisition;

(r)    Investments (i) in joint ventures in an aggregate outstanding amount not
to exceed the greater of (x) $100,000,000 and (y) 0.09% of Consolidated Total
Assets and (ii) in any Restricted Subsidiary to enable such Restricted
Subsidiary to make such Investments;

(s)    Investments (i) in any Restricted Subsidiary in connection with
reorganizations and related activities related to tax or other corporate
planning; provided that, after giving effect to any such reorganization and
related activities, the security interest of the Agent in the Collateral is not
materially impaired and (ii) by any Restricted Subsidiary in any Excluded
Subsidiary consisting of the contribution of Capital Stock of any Person that is
an Excluded Subsidiary;

(t)    Investments constituting Permitted Insurance Subsidiary Transactions
(other than Investments in US Life); and

 

92



--------------------------------------------------------------------------------

(u)    Investments in US Life in connection with restructuring activities by the
Parent or its Restricted Subsidiaries in an amount not to exceed $300,000,000 in
the aggregate.

Section 7.10.    Prepayment of Certain Indebtedness; Modifications of Certain
Agreements.

(a)    The Specified Loan Parties shall not, and shall not permit any of their
Restricted Subsidiaries to, make any payment or other distribution (whether in
cash, securities or other property, and including optional prepayments and open
market purchases) of or in respect of principal of the Existing Notes or any
Indebtedness of the Parent or the Borrower that is or is required to be
contractually subordinated in right of payment or with respect to security to
the Obligations (collectively, the “Junior Financing”) other than (i) payment of
regularly scheduled interest payments as and when due in respect thereof,
(ii) the payment of principal as and when due in respect thereof, (iii) to the
extent funded with Refinancing Indebtedness thereof, (iv) to the extent the
consideration thereof consists of Capital Stock (other than Disqualified Capital
Stock) of the Parent or any Restricted Subsidiary, (v) to the extent the
Borrower could make a Restricted Payment under Section 7.08(d) in an equal
amount (with any payment pursuant to this clause (v) being deemed to be a
Restricted Payment under Section 7.08(d)), (vi) to the extent the Borrower could
make a Restricted Payment under Section 7.08(e) in an equal amount (with any
payment pursuant to this clause (vi) being deemed to be a Restricted Payment
under Section 7.08(e)), (vii) payment of Indebtedness owed to the Parent or any
Subsidiary, (viii) to the extent the Borrower is in compliance on a Pro Forma
Basis with the Financial Covenants, (ix) prepayments of Indebtedness from the
proceeds of Dispositions pursuant to Section 7.03(e), Section 7.03(n) or
Section 7.03(o), (x) to the extent not in excess of the greater of (x)
$100,000,000 and (y) 0.09% of Consolidated Total Assets per Fiscal Year, or
(xi) to the extent not prior to the date that is 24 months prior to the
applicable maturity date for such Indebtedness;

(b)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, the Senior Notes
Documents or the documents or instruments governing or evidencing any other
Junior Financing in excess of the Threshold Amount in any manner adverse in any
material respect to the Secured Parties (it being understood that any
amendments, modifications, waivers or other changes made in connection with any
Refinancing Indebtedness incurred in respect of such Junior Financing shall not
be adverse to the Secured Parties);

(c)    The Specified Loan Parties shall not, and shall not permit any of their
Restricted Subsidiaries (other than Immaterial Subsidiaries) to, amend or modify
its respective Organization Documents (including the GMA Shareholder Agreement
and the MIC Shareholder Agreement), other than any amendments or modifications
(i) which are not adverse in any material respect to the interests of the
Lenders and (ii) in connection with any USMI Equity Offering, to the
Organization Documents of the USMI Companies which amendments shall be customary
for public company subsidiaries as determined by the Parent in good faith.

Section 7.11.    Maximum Capitalization Ratio.

Parent will not permit the ratio (the “Capitalization Ratio”), determined as of
the end of each Fiscal Quarter ending on and after June 30, 2018, of
(i) Consolidated Total Indebtedness to (ii) Consolidated Total Capitalization,
all calculated for the Parent and its Restricted Subsidiaries on a consolidated
basis, to be greater than 35.0% (the “Maximum Capitalization Ratio”); provided
that, on and after the consummation of the China Oceanwide Acquisition, the
Maximum Capitalization Ratio shall be reset to 65.0%.

 

93



--------------------------------------------------------------------------------

Section 7.12.    Maximum LTV Ratio.

The Borrower shall not permit the LTV Ratio to exceed 50.0% as of the end of any
month ending on and after April 30, 2018 (the “Maximum LTV Covenant”); provided
that, (i) if as of the last day of any such month, the Borrower is not in
compliance with the Maximum LTV Covenant, the Borrower may, within 15 Business
Days (the “Cure Period”) after the day on which an LTV Certificate for such is
required to be delivered, at its option (1) prepay the Term Loan Facility,
(2) deposit cash or Cash Equivalents into the Cash Collateral Account or
(3) pledge Other Collateral to the Agent, in any case such that, after giving
effect thereto, the Borrower shall be in compliance with the Maximum LTV
Covenant and (ii) the Maximum LTV Covenant shall be reset after any Asset Sale
Mandatory Prepayment with a cushion of 24.7% (it being understood and agreed
that (A) in no event shall the Maximum LTV Covenant be set at greater than 50.0%
or less than 37.69%, (B) such cushion shall be calculated as a percentage of the
Maximum LTV Covenant, after giving effect to such reset and (C) such calculation
shall ignore any prepayments or other reductions of the Loans occurring after
the Closing Date, other than Asset Sale Mandatory Prepayments). For the
avoidance of doubt, no Default or Event of Default shall be deemed to have
occurred as a result of non-compliance with the Maximum LTV Covenant unless the
foregoing actions shall not have been taken on or prior to the last day of the
Cure Period.

Section 7.13.    MIC Covenant.

The Borrower shall not permit the Minimum Capital Test of Genworth Financial
Mortgage Insurance Company Canada to be less than (a) 155% as of (x) the last
day of two consecutive Fiscal Quarters ending after the Closing Date or (y) the
last day of each of six Fiscal Quarters ending after the Closing Date or (b)
150% as of the last day of the Fiscal Quarter ending after the Closing Date.

Section 7.14.    Restrictive Agreements.

The Specified Loan Parties will not, and will not permit any of their Restricted
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Specified Loan Party or any such
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any such Restricted Subsidiary to
pay dividends or other distributions with respect to holders of its Capital
Stock or to make or repay loans or advances to the Specified Loan Parties or any
other Restricted Subsidiary (including GFIH); provided that (i) the foregoing
shall not apply to restrictions and conditions imposed by law or Governmental
Authority, regulations or regulatory directives (including, for the avoidance of
doubt, “financial requirements” imposed pursuant to PMIERs and similar
restrictions imposed by any Government-Sponsored Enterprise and agreements or
other arrangements with regulatory authorities)) or by any Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements or other arrangements relating to the sale of assets
pending such sale, provided such restrictions and conditions apply only to such
assets that are to be sold and such agreement is not prohibited hereunder,
(iii) the foregoing shall not apply to restrictions or conditions imposed by, or
rights arising under, any Swap Agreement permitted or not restricted by this
Agreement, any Reinsurance Agreement permitted or not restricted by this
Agreement, any agreement relating to Indebtedness permitted or not restricted by
this Agreement, or any transaction giving rise to a Lien permitted or not
restricted by this Agreement, (iv) clause (a) of the foregoing shall not apply
to customary provisions in leases and other contracts restricting the assignment
thereof, (v) this Section 7.14 shall not apply to (A) any Restricted Subsidiary
that is not a Wholly-Owned Subsidiary with respect to restrictions and
conditions imposed by such Restricted Subsidiary’s organizational documents or
any related joint venture or similar agreement or other arrangement so long as
any such restriction or condition applies only to such Subsidiary and to any
Capital Stock in such Restricted Subsidiary, (B) restrictions and conditions
imposed on any Restricted Subsidiary in existence at the time such Restricted
Subsidiary became a

 

94



--------------------------------------------------------------------------------

Subsidiary (but shall apply to any amendment or modification expanding the scope
of any such restriction or condition which makes such restrictions and
conditions, taken as a whole, materially more restrictive); provided that such
restrictions and conditions (x) apply only to such Restricted Subsidiary and
(y) were not imposed in anticipation of this Agreement, (C) customary provisions
contained in leases, sub-leases, licenses, sub-licenses or similar agreements or
other arrangement, including with respect to intellectual property and other
agreements or other arrangements, in each case entered into in the ordinary
course of business; provided that such provisions apply only to the assets that
are the subject of such lease, sub-lease, license, sub license or other
agreement or other arrangement and shall not apply to any other assets of the
Parent or any Restricted Subsidiary, (D) restrictions on pledging joint venture
interests included in customary provisions in joint venture agreements or
arrangements and other similar agreements and arrangements applicable to joint
ventures. (E) collateralization of risk in force or (F) any restrictions arising
in connection with any Permitted Insurance Subsidiary Transactions, and (vi) the
foregoing shall not apply to the Organization Documents of the Parent or any
Restricted Subsidiary, the Australian Company Agreements, the Canadian Company
Agreements, any agreements that may be entered into with respect to USMI and
those agreements and other arrangements set forth on Schedule 7.14 hereto and
other agreements and arrangements, to the extent approved by the Agent for
purposes of this Section 7.14, entered into by the Specified Loan Parties or any
of their Restricted Subsidiaries from time to time.

Section 7.15.    PMIERs Compliance

For so long as Genworth Mortgage Insurance Corporation is a Subsidiary of the
Parent, the Parent agrees that Genworth Mortgage Insurance Corporation shall
maintain “approved insurer” status for purposes of PMIERs.

Section 7.16.    Fiscal Year.

The Parent shall not change the last day of its fiscal year from December 31 of
each year.

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01.    Events of Default.

Subject to Section 1.08, each of the following shall constitute an “Event of
Default”:

(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise, any amount of principal of any Loan, (ii) within five days
after the same becomes due, any interest or fee payable hereunder or under any
other Loan Document or (iii) any other amount payable hereunder or under any
other Loan Document when due and such failure continues for a period of ten
(10) days after the date upon which written notice thereof is given to the
Borrower by the Agent or the Required Lenders; or

(b)    Representation or Warranty. Any representation or warranty made or deemed
made by or on behalf of the Parent or any of its Restricted Subsidiaries
pursuant to any Loan Document or in any certificate or other document furnished
by (or on behalf of) the Borrower pursuant to any Loan Document shall prove to
have been incorrect in any material respect when made or deemed made, subject,
in the case of representations and warranties that are capable of being cured,
to a grace period of 30 days following the Borrower’s receipt of written notice
of any inaccuracy of the relevant representation, warranty or certification; or

 

95



--------------------------------------------------------------------------------

(c)    Specific Defaults. Any Specified Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a),
Section 6.04 (with respect to any Specified Loan Party’s or MIC’s corporate
existence) or Article 7; or

(d)    Other Defaults. The Parent or any of its Restricted Subsidiaries fails to
perform or observe any other term or covenant contained in this Agreement or any
other Loan Document, and such default shall continue unremedied for a period of
30 days after the date upon which written notice thereof is given to the
Borrower by the Agent or the Required Lenders; or

(e)    Cross-Default. (i) The Parent or any Restricted Subsidiary (A) fails to
make any payment in respect of any Indebtedness (other than the Obligations)
having an aggregate outstanding principal amount of more than the Threshold
Amount (in the aggregate for all such Indebtedness), when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise)
after giving effect to any applicable grace period; or (B) fails to perform or
observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness (and, in each case, such failure or event continues after the
applicable grace or notice period, if any, specified in the relevant document)
if the effect of such failure, event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, such Indebtedness to be declared to be
due and payable prior to its stated maturity; or (ii) (w) an Event of Default
(as defined in an applicable Swap Contract) occurs under any Swap Contract as to
which the Parent or any Restricted Subsidiary is the Defaulting Party (as
defined in such Swap Contract) and the Non-defaulting Party (as defined under
such Swap Contract) has designated an Early Termination Date (as defined in such
Swap Contract) for all outstanding transactions under such Swap Contract as a
result of such Event of Default and (x) the Swap Termination Value is greater
than the Threshold Amount (in the aggregate for all such Swap Contracts);
provided that (A) any failure, event or condition described in this
Section 8.01(e) shall not at any time constitute an Event of Default unless, at
such time, such failure, event or condition is unremedied and not waived by the
holders of such Indebtedness or Swap Contract and (B) this clause (e) shall not
apply to (1) secured Indebtedness that becomes due as a result of the
Disposition of the property or assets (as permitted hereunder) securing such
Indebtedness or that are the subject of such Swap Contract, (2) any Guarantee
that is satisfied promptly upon demand, (3) any voluntary prepayment,
redemption, repurchase, conversion or settlement permitted hereunder with
respect to any debt security, debt instrument or Swap Contract pursuant to its
terms unless such prepayment, redemption, repurchase, conversion or settlement
results from a default thereunder or an event of the type that otherwise
constitutes an Event of Default or (4) any payment coming due or payable as a
result of a change of control not constituting an Event of Default pursuant to
subsection (k) below; or

(f)    Insolvency; Voluntary Proceedings. The Specified Loan Parties or any
Restricted Subsidiary (other than (x) an Immaterial Subsidiary or (y) US Life
(other than Genworth Life and Annuity Insurance Company if it is no longer a
subsidiary of US Life and not an Immaterial Subsidiary)) (i) generally fails to
pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any, whether at stated maturity or
otherwise; (ii) commences any Insolvency Proceeding with respect to itself;
(iii) applies for or consents to the appointment of a receiver, interim
receiver, trustee, monitor, custodian, conservator, liquidator, mortgagee in
possession (or agent therefor), or other similar Person for itself or for a
substantial and material part of its assets, or (iv) takes any action to
effectuate or authorize any of the foregoing; provided that, for purposes of
clarity, no liquidation, dissolution, reorganization or winding up of any Person
(whether pursuant to a corporate or similar statute or a proceeding before a
Governmental Authority or otherwise) for purposes other than a settlement or
compromise for the benefit of creditors shall constitute an Event of Default to
the extent permitted by Section 7.07; or

 

96



--------------------------------------------------------------------------------

(g)    Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Parent or any Restricted Subsidiary (other than
(x) an Immaterial Subsidiary or (y) US Life (other than Genworth Life and
Annuity Insurance Company if it is no longer a Subsidiary of US Life and not an
Immaterial Subsidiary)), or any writ, judgment, warrant of attachment, execution
or similar process, is issued or levied against a substantial part of the
Parent’s or any Restricted Subsidiary’s (other than (x) an Immaterial
Subsidiary’s or (y) US Life (other than Genworth Life and Annuity Insurance
Company if it is no longer a subsidiary of US Life and not an Immaterial
Subsidiary’s)) properties, and any such proceeding or petition shall not be
dismissed, or such writ, judgment, warrant of attachment, execution or similar
process shall not be released, vacated or fully bonded within sixty (60) days
after commencement, filing or levy; (ii) the Parent or any Restricted Subsidiary
(other than (x) an Immaterial Subsidiary or (y) US Life (other than Genworth
Life and Annuity Insurance Company if it is no longer a subsidiary of US Life
and not an Immaterial Subsidiary)) admits the material allegations of a petition
against it in any Insolvency Proceeding, or an order for relief (or similar
order under non-U.S. law) is ordered in any Insolvency Proceeding; (iii) the
Parent or any Restricted Subsidiary (other than (x) an Immaterial Subsidiary or
(y) US Life (other than Genworth Life and Annuity Insurance Company if it is no
longer a Subsidiary of US Life and not an Immaterial Subsidiary)) acquiesces in
the appointment of a receiver, interim receiver, trustee, monitor, custodian,
conservator, liquidator, mortgagee in possession (or agent therefor), or other
similar Person for itself or a substantial and material portion of its property
or business; or (iv) any Restricted Subsidiary (other than an (x) Immaterial
Subsidiary or (y) US Life (other than Genworth Life and Annuity Insurance
Company if it is no longer a Subsidiary of US Life and not an Immaterial
Subsidiary)) shall become subject to any conservation, rehabilitation or
liquidation order, directive or mandate issued by any Governmental Authority;
provided that, for purposes of clarity, no liquidation, dissolution,
reorganization or winding up of any Person (whether pursuant to a corporate or
similar statute or a proceeding before a Governmental Authority or otherwise)
for purposes other than a settlement or compromise for the benefit of creditors
shall constitute an Event of Default to the extent permitted by Section 7.07; or

(h)    Pension Plans. With respect to any Single Employer Pension Plan or
Multiemployer Plan, any ERISA Event has occurred, that would reasonably be
expected to result in a Material Adverse Effect or steps are taken to terminate
any Multiemployer Plan and such termination would reasonably be expected to
result in a Material Adverse Effect; or

(i)    Material Judgments. One or more judgments or decrees shall be entered
against the Parent or any of its Restricted Subsidiaries involving in the
aggregate a liability (to the extent not paid or covered by insurance as to
which the relevant insurance company has not denied coverage) of the Threshold
Amount or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof, or any action shall be taken by a judgment creditor to attach or levy
upon a substantial and material part of the assets of any Specified Loan Parties
or any of their Restricted Subsidiaries to enforce any such judgment or decree;
or

(j)    [Reserved]; or

(k)    Change of Control. There occurs any Change of Control; or

(l)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all Obligations (other than contingent Obligations), ceases to be in full force
and effect; or any Obligor contests in writing the validity or enforceability of
any provision of any Loan Document; or any Obligor denies in writing that it has
any or further liability or obligation under any material provision of any Loan
Document, or purports to revoke, terminate or rescind any material provision of
any Loan Document; or

 

97



--------------------------------------------------------------------------------

(m)    Liens. Any Lien on the material assets of the Obligors purported to be
created under any Security Document shall cease to be, or shall be asserted by
any Obligor in writing not to be, a valid and perfected Lien on any Collateral
covered thereby, with the priority required by the applicable Security Document
(except as a result of a sale or other disposition of the applicable Collateral
in a transaction permitted under the Loan Documents or as a result of the
Agent’s failure to maintain possession of any stock certificates, promissory
notes or other documents or possessory collateral delivered to it under the
Pledge Agreement or to file or continue any UCC or similar statements); or

(n)    Licenses. Any Governmental Authority revokes, fails to renew or suspends
any License of any Insurance Subsidiary of the Parent (other than (x) an
Immaterial Subsidiary and (y) US Life (other than Genworth Life and Annuity
Insurance Company if it is no longer a Subsidiary of US Life and not an
Immaterial Subsidiary)), which revocation, failure or suspension would
reasonably be expected to have a Material Adverse Effect, or any Insurance
Subsidiary of the Parent (other than (x) an Immaterial Subsidiary and (y) US
Life (other than Genworth Life and Annuity Insurance Company if it is no longer
a Subsidiary of US Life and not an Immaterial Subsidiary)) for any reason loses
any License which loss would reasonably be expected to have a Material Adverse
Effect, or any Insurance Subsidiary of the Parent (other than (x) an Immaterial
Subsidiary and (y) US Life (other than Genworth Life and Annuity Insurance
Company if it is no longer a Subsidiary of US Life and not an Immaterial
Subsidiary)) suffers the imposition of any restraining order, escrow, suspension
or impound of funds in connection with any proceeding (judicial or
administrative) with respect to any License which imposition has had or would
reasonably be expected to have a Material Adverse Effect; or

(o)    Insurance Matters. Any insurance commissioner or any other insurance
regulatory official having jurisdiction issues a corrective order that is
material to the business of the Parent and its Restricted Subsidiaries taken as
a whole or initiates any regulatory proceeding to oversee or direct the
management of the business of any Insurance Subsidiary of the Parent (other than
(x) an Immaterial Subsidiary and (y) US Life (other than Genworth Life and
Annuity Insurance Company if it is no longer a Subsidiary of US Life and not an
Immaterial Subsidiary)), and such order or proceeding shall continue undismissed
for sixty (60) days.

Section 8.02.    Remedies.

If any Event of Default shall have occurred and be continuing, the Agent shall,
at the request of, or may, with the consent of, the Required Lenders,

(a)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
whereupon such Loans, all interest accrued and unpaid thereon and all other
amounts owing or payable hereunder or under any other Loan Document shall become
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

(b)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided that upon the occurrence of any event specified in Section 8.01(f) or
Section 8.01(g) with respect to the Obligors (upon the expiration of the 60-day
period mentioned therein, if applicable), the obligation of each Lender to make
Loans shall automatically terminate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrower.

 

98



--------------------------------------------------------------------------------

Section 8.03.    Rights Not Exclusive.

The rights provided for in this Agreement and the other Loan Documents are
cumulative and are not exclusive of any other rights, powers, privileges or
remedies provided by law or in equity, or under any other instrument, document
or agreement now existing or hereafter arising.

ARTICLE 9

THE AGENT

Section 9.01.    Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Goldman Sachs to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article (other than as set forth in Section 9.05, Section 9.06, Section 9.09 and
Section 9.10) are solely for the benefit of the Agent and the Lenders, and
neither the Borrower nor any other Obligor shall have rights as a third party
beneficiary of any of such provisions.

Section 9.02.    Rights as a Lender.

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if such Person were not the Agent hereunder and without any duty to
account therefor to the Lenders.

Section 9.03.    Exculpatory Provisions.

No Agent-Related Person shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, no Agent-Related Person:

(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that, with respect to the
Agent, is required to exercise as directed in writing by the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that no
Agent-Related Person shall be required to take any action that, in its opinion
or the opinion of its counsel, may expose such Agent-Related Person to liability
or that is contrary to any Loan Document or applicable law; and

(c)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent, any
Agent-Related Person or any of their respective Affiliates in any capacity.

 

99



--------------------------------------------------------------------------------

No Agent-Related Person shall be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as such
Agent-Related Person shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.02 and 10.01) or (ii) in the absence of
such Agent-Related Person’s own gross negligence or willful misconduct. No
Agent-Related Person shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent-Related Person by
the Borrower or a Lender.

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent-Related Person.

Section 9.04.    Reliance by the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 9.05.    Delegation of Duties.

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Term Loan Facility as well as activities as the Agent.

Section 9.06.    Resignation of the Agent.

The Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, subject to the consent of the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders, appoint a
successor Agent

 

100



--------------------------------------------------------------------------------

meeting the qualifications set forth above with the consent of the Borrower;
provided that if the Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as a successor Agent shall
be appointed as provided for above in this Section 9.06. Upon the acceptance of
a successor’s appointment as the Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) the Agent, and the retiring Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as the Agent.

Section 9.07.    Non-Reliance on the Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent- Related Person or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon any
Agent-Related Person or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08.    No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Arrangers, joint
bookrunners, syndication agents or documentation agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Agent or a Lender hereunder.

Section 9.09.    The Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 2.10, 10.04 and
10.05) allowed in such judicial proceeding; and

 

101



--------------------------------------------------------------------------------

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.10, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

Section 9.10.    Collateral and Guaranty Matters.

The Lenders irrevocably authorize and instruct the Agent to:

(a)    release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon payment in full of all Obligations (other than
contingent indemnification obligations for which no claim has been made) and the
expiration or termination of all Commitments, (ii) that is transferred, sold or
otherwise disposed of or to be transferred, sold or otherwise disposed of (other
than to the Borrower or a Guarantor) as part of or in connection with any
transfer, sale or other disposal permitted hereunder or under any other Loan
Document, (iii) in the case of any Lien on any Other Collateral, as and when the
release thereof is provided for in the Security Documents; or (iv) subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders; and

(b)    subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.02(i), and execute and deliver any intercreditor
agreement necessary or desirable to permit the incurrence by the Parent and its
Restricted Subsidiaries of secured indebtedness permitted to be incurred
hereunder (including, for the avoidance of doubt, Extended Loans, Incremental
Equivalent Debt, New Incremental Term Loan Facilities, Permitted First Priority
Refinancing Debt and Permitted Second Priority Refinancing Debt, and the Liens
securing such Indebtedness), in each case with the priority permitted hereunder,
and perform its obligations and duties and exercise its rights and remedies
thereunder.

Upon request by the Agent at any time, the Required Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guarantee pursuant to this Section 9.10. In each case as
specified in this Section 9.10, upon the receipt of a certificate of a
Responsible Officer of the Borrower certifying that such release or
subordination described in (a) and (b) above what is permitted hereunder (on
which the Agent may conclusively rely without any further inquiry) the Agent
will (and each of the Lenders irrevocably authorizes and directs the Agent to),
at the Borrower’s expense, execute and deliver to the applicable Obligor such
documents or take any action as such Obligor may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Subsidiary Guarantor from its obligations under the
Secured Guarantee, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

 

102



--------------------------------------------------------------------------------

Section 9.11.    Indemnification of Agent-Related Persons.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Borrower and without limiting the obligation
of the Borrower to do so), ratably according to their respective portions of the
total Loans held on the date on which indemnification is sought, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; and provided, further, that
no action taken in accordance with the directions of the Required Lenders shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this Section 9.11. Without limitation of the foregoing, each Lender shall
reimburse each Agent-Related Person upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by such
Agent-Related Person in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document or any
document contemplated by or referred to herein, to the extent that such
Agent-Related Person is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section 9.11 shall survive the payment of all
other Obligations and the resignation of the Agent or any Agent-Related Person.

Section 9.12.    Withholding Tax.

To the extent required by any applicable law, the Agent shall withhold from any
payment to any Lender an amount equal to any applicable withholding Tax. If the
IRS or any Governmental Authority asserts a claim that the Agent did not
properly withhold Tax from any amount paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective), such Lender shall indemnify and hold harmless the
Agent (to the extent that the Agent has not already been reimbursed by the
Borrower and without limiting or expanding the obligation of the Borrower to do
so) for all amounts paid, directly or indirectly, by the Agent as tax or
otherwise, including any penalties, additions to Tax or interest thereon,
together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Government Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the Agent under
this Article 9. The agreements in this Article 9 shall survive the resignation
and/or replacement of the Agent, any assignment of rights by, or the replacement
of, a Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement. Unless required by applicable
laws, at no time shall the Agent have any obligation to file for or otherwise
pursue on behalf of a Lender any refund of Taxes withheld or deducted from funds
paid for the account of such Lender.

 

103



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

Section 10.01.    Amendments and Waivers.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Obligor
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower or the applicable Obligor, as the case may be, and acknowledged
by the Agent, and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
such amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(b)    postpone or delay the maturity of the Loans, or any scheduled date of
payment of the principal amount of the Loans, or any date for the payment of any
interest, premium or fees due to the Lenders (or any of them) hereunder or under
any other Loan Document, or reduce the amount of, waive or excuse any such
payment, without the written consent of each Lender directly and adversely
affected thereby (other than as a result of (i) waiving an Event of Default in
accordance with the terms hereof, (ii) waiving default interest hereunder to the
extent a waiver of the underlying default giving rise to such default interest
does not require a vote of all Lenders, (iii) rescinding the acceleration of the
Loans under Section 8.02 or (iv) waiving a mandatory prepayment to be made
hereunder);

(c)    amend the definition of “Required Lenders” or “Pro Rata Share” without
the consent of each Lender directly and adversely affected thereby; provided
that with the consent of Required Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Required Lenders” or
“Pro Rata Share” on substantially the same basis as the Commitment, the Loans,
are included on the Closing Date without the written consent of each Lender;

(d)    amend the definition of “Interest Period” to permit Interest Periods with
a duration of longer than six months without the written consent of each Lender
directly affected thereby;

(e)    release all or substantially all of the Collateral from the Transaction
Liens or all or substantially all of the value of the Guarantee, except as
expressly permitted under the Loan Documents (in which case such release shall
be automatic) and except in connection with a “credit bid” undertaken by the
Agent at the direction of the Required Lenders pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of title 11 of the United States Code or
other sale or disposition of assets in connection with an enforcement action
with respect to the Collateral permitted pursuant to the Loan Documents (in
which case only the consent of the Required Lenders will be needed for such
release), without the written consent of each Lender;

(f)    amend this Section 10.01 without the written consent of each Lender;

(g)    subject to Section 2.17(d), change Section 2.14, in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly and adversely;

(h)    consent to the assignment or transfer by the Borrower of any of its
rights and obligations under any Loan Document without the written consent of
each Lender;

 

104



--------------------------------------------------------------------------------

(i)    amend, modify, terminate or waive any provision of the Loan Documents as
the same applies to the Agent or any Arranger, or any other provision hereof as
the same applies to the rights or obligations of the Agent or any Arranger, in
each case without the consent of the Agent or Arranger, as applicable;

provided, further, that any fee agreement referred to in Section 2.11 may be
amended, or rights or privileges thereunder waived, in a writing executed by the
parties thereto.

Notwithstanding anything to the contrary in this Agreement (including, without
limitation, this Section 10.01) or any other Loan Document to the contrary,
(i) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except for any amendment, waiver or
consent pursuant to Section 10.01(a), (b) or (c); (ii)this Agreement and the
other Loan Documents may be amended, restated, amended and restated,
supplemented, or otherwise modified (A) to effect any Incremental Term Loan
Facility pursuant to Section 2.15, any Extension pursuant to Section 2.17 or any
Refinancing Indebtedness (and the Agent and the Borrower may effect such
amendments to this Agreement and the other Loan Documents without the consent of
any other party as may be necessary or appropriate, in the reasonable opinion of
the Agent and the Borrower, to effect the terms of any such Incremental Term
Loan Facility , Extension or Refinancing, including any technical and conforming
modifications to the Loan Documents to the extent necessary), (B) to effect any
changes contemplated by Section 3.08, including any LIBOR Successor Rate
Conforming Changes (and the Agent and the Borrower may effect such amendments to
this Agreement and the other Loan Documents without the consent of any other
party as may be necessary or appropriate, in the reasonable opinion of the Agent
and the Borrower, in accordance with Section 3.08, including any technical and
conforming modifications to the Loan Documents to the extent necessary) and
(C) with the consent of the Required Lenders and the Borrower to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans and the accrued interest and fees in
respect thereof and to include the Lenders holding such credit facilities in any
determination of the Required Lenders (including any corresponding changes which
provide for certain class voting mechanics agreed by the Borrower and such
Lenders); (iii) no Lender consent is required to effect any amendment or
supplement to any intercreditor or subordination agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
any Indebtedness as expressly contemplated by the terms of such intercreditor or
subordination agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor or subordination agreement
as, in the good faith determination of the Agent, are required to effectuate the
foregoing so long as such other changes are not materially adverse to the
interests of the Lenders) (iv) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by the Borrower
and the Agent only to cure any ambiguity, omission, mistake, defect or
inconsistency; and (v) guarantees, collateral documents and related documents
executed by the Obligors in connection with this Agreement may be in a form
reasonably determined by the Agent and may be, together with any other Loan
Document, entered into, amended, restated, amended and restated, supplemented,
waived or otherwise modified, without the consent of any other Person, by the
applicable Obligor or Obligors and the Agent in its sole discretion, to
(A) effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit the Secured Parties, (B) as required by local law to give effect
to, or protect any security interest for the benefit of the Secured Parties, in
any property or so that the security interests therein comply with applicable
requirements of law, or (C) to cure ambiguities, omissions, mistakes, defects or
inconsistencies or to cause such guarantee, collateral security document or
other document to be consistent with this Agreement and the other Loan
Documents; provided that with respect to clause (ii)(A), (iii), (iv) and
(v) above, the Agent may in its discretion seek approval for such changes from
the Lender and such

 

105



--------------------------------------------------------------------------------

amendment shall be deemed approved by the Lenders if the Lenders shall have
received at least five (5) Business Days’ prior written notice of such change
and the Agent shall not have received, within five (5) Business Days of the date
of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

Section 10.02.    Notices.

(a)    Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile or electronic transmission). All such written notices shall be mailed,
emailed, faxed or delivered to the applicable address, facsimile number
(provided that any matter transmitted by facsimile (1) shall be immediately
confirmed by a telephone call to the recipient at the number specified on
Schedule 10.02, and (2) shall be followed promptly by delivery of a hard copy
original thereof) or (subject to subsection (b) below) electronic mail address,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower or the Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its administrative questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the U.S. mails, via certified mail, return receipt requested, postage
prepaid; (C) if delivered by facsimile or electronic mail, when sent and receipt
has been confirmed by telephone; and (D) if delivered by electronic mail (which
form of delivery is subject to the provisions of subsection (b) below), when
delivered; provided that notices and other communications to the Agent pursuant
to Article 2 shall not be effective until actually received by such Person. In
no event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

(b)    Electronic Communications:

(i)    Notices and other communications to the Agent and the Lenders hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
the Agent or, any Lender pursuant to Article 2 if such Person has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgment
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgment); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such

 

106



--------------------------------------------------------------------------------

notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(ii)    The Parent and each of its Subsidiaries understands that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent that such losses, costs, expenses or
liabilities are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, willful
misconduct or bad faith of the Agent or its Related Persons or material breach
of the Loan Documents by the Agent or its Related Persons.

(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of Agent-Related Persons warrant the accuracy,
adequacy, or completeness of the Approved Electronic Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non- infringement of third party rights or
freedom from viruses or other code defects is made by Agent-Related Persons in
connection with the Platform or the Approved Electronic Communications.

(iv)    The Parent, each of its Subsidiaries and each Lender agrees that the
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with the Agent’s customary document
retention procedures and policies.

(v)    Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

(c)    The Agent-Related Persons and the Lenders shall be entitled to rely and
act upon any notices purportedly given by or on behalf of the Borrower.

Section 10.03.    No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the Agent or
any Lender, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

Section 10.04.    Costs and Expenses.

The Borrower agrees (a) to pay or reimburse each Agent-Related Person for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated) and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, which Attorney Costs shall be limited to
the reasonable, documented, out-of-pocket fees and disbursements of (x) one
primary counsel for Agent-Related Persons taken as a whole and (y) if reasonably
necessary, one firm of additional local counsel in each relevant material
jurisdiction (which may be a single firm for multiple

 

107



--------------------------------------------------------------------------------

jurisdictions) and (b) to pay or reimburse each Agent-Related Person and each
Lender for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement, attempted enforcement or
preservation of any rights or remedies under this Agreement (including, but not
limited to this Section 10.04) or the other Loan Documents (including all such
costs and expenses incurred during any “workout” or restructuring in respect of
the Obligations and during any legal proceeding, including in any Insolvency
Proceeding or appellate proceeding), including all reasonable, documented,
out-of-pocket fees and expenses of external legal counsel, which legal counsel
shall be limited to the reasonable, documented, out-of-pocket fees and expenses
of (x) one primary counsel for Agent-Related Persons taken as a whole, (y) if
reasonably required by the Agent, one additional firm of local counsel for
Agent-Related Persons in each relevant material jurisdiction (which may be a
single firm for multiple jurisdictions) and (z) solely in the case of a conflict
of interest, one additional firm of counsel to all other Indemnified Persons,
taken as a whole and if reasonably requested by the Required Lenders, one
additional firm of local counsel in each relevant material jurisdiction for the
Lenders taken as a whole. The foregoing costs and expenses shall include all
search, filing, recording, title insurance and appraisal charges and fees and
taxes related thereto and other reasonable out-of-pocket expenses incurred by
each Agent-Related Person and, to the event consented to by the Borrower, the
cost of independent public accountants and other outside experts (subject to the
limitations above) retained by the Agent. All amounts due under this
Section 10.04 shall be payable within thirty (30) days after written demand
therefor together with, backup documentation supporting such payment or
reimbursement request. The agreements in this Section 10.04 shall survive the
repayment of the Loans and the other Obligations.

Section 10.05.    Borrower Indemnification; Damage Waiver.

Whether or not the transactions contemplated hereby are consummated, the
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Related Persons involved with the refinancing or the
Transactions (collectively the “Indemnified Persons”) from and against any and
losses, claims, damages or liabilities and the reasonable and documented and
invoiced out-of-pocket expenses (including reasonable out-of-pocket Attorney
Costs but solely to the extent set forth below) of any kind or nature whatsoever
that may at any time be imposed on, incurred by or asserted against any such
Indemnified Person by any third party or by the Borrower or any other Obligor in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment or Loan or the use or proposed use of
the proceeds therefrom, (c) any Environmental Liability related to the Parent or
any of its Subsidiaries or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnified Person is a party thereto
(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnified Person; provided that such indemnity shall not, as to any
Indemnified Person, be available to the extent that such losses, claims,
damages, liabilities or expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) the
bad faith, gross negligence or willful misconduct of such Indemnified Person or
its Related Persons or (B) a material breach of the obligations of such
Indemnified Person or its Related Persons or (y) arise out of or is in
connection with any claim, litigation, loss or proceeding not involving an act
or omission of the Obligors and that is brought by an Indemnified Person against
another Indemnified Person (other than against the Agent in its capacity as
such) provided, further that such indemnity shall be limited, in the case of
legal fees and expenses, to the reasonable out-of-pocket fees and expenses of
(a) one firm of counsel for all Indemnified Persons, taken as a whole, and,
solely in the case of a conflict of interest, one additional firm of counsel to
all other Indemnified Persons, taken as a whole, and (b) if reasonably

 

108



--------------------------------------------------------------------------------

necessary, one firm of local counsel to such Persons, taken as a whole, in any
relevant material jurisdiction (which may be a single firm for multiple
jurisdictions) and, solely in the case of a conflict of interest where the
Indemnified Person(s) affected by such conflict retains their own counsel, one
additional firm of local counsel in such relevant material jurisdiction (which
may be a single firm for multiple jurisdictions) to all other Indemnified
Persons, taken as a whole. No Person party to this Agreement or its Related
Persons shall be liable for any damages arising from the use by others (other
than its Related Persons) of any information or other materials obtained through
IntraLinks or other similar information transmission systems in connection with
this Agreement, nor shall any such Person have any liability for any indirect,
special, punitive or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 10.05 shall be payable within thirty (30) days after written demand
therefor together with backup documentation supporting such indemnification
request. The agreements in this Section 10.05 shall survive the resignation of
the Agent, the replacement of any Lender and the repayment, satisfaction or
discharge of all the other Obligations.

Section 10.06.    Marshalling; Payments Set Aside.

Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Obligor or any other Person or against or in payment of
any or all of the Obligations. To the extent that the Borrower makes a payment
to the Agent or the Lenders (or to the Agent, on behalf of Lenders), or any
Agent or Lender enforces any security interests or exercises any right of
setoff, and such payment or the proceeds of such enforcement or the proceeds of
such set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
Insolvency Proceeding or otherwise, then (a) to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred and (b) each Lender severally agrees to pay to the
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Agent.

Section 10.07.    Assignments, Successors, Participations, Etc.

(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, provided that the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
(except as otherwise permitted under Section 7.07) without the prior written
consent of the Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.07(b), or (ii) by way
of participation in accordance with the provisions of Section 10.07(e) (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (as defined below) to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan));
provided that:

 

109



--------------------------------------------------------------------------------

(i)    in the case of assignments of Loans (or any Commitment therefor), except
in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans (or any Commitment therefor) at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Loans (or any
Commitment therefor) of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000, unless each of the Agent and, so long as no Event of Default has
occurred and is continuing pursuant to Section 8.01(a), (f) or (g), the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have consented unless it
shall object thereto by written notice to the Agent within ten (10) Business
Days after having received notice thereof;

(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned under the
Term Loan Facility;

(iii)    the parties to each assignment shall execute and deliver to the Agent
an Assignment and Assumption; such Assignment and Assumption to be
(A) electronically executed and delivered to the Agent via an electronic
settlement system then acceptable to the Agent (or, if previously agreed with
the Agent, manually), and (B) delivered together with a processing and
recordation fee of $3,500, unless waived or reduced by the Agent in its sole
discretion; and

(iv)    the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Agent an administrative questionnaire, in the form prescribed by the Agent.

Subject to acceptance and recording thereof by the Agent pursuant to
Section 10.07(d), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
(provided that, with respect to circumstances in effect on the effective date of
such Assignment and Assumption, an Eligible Assignee shall not be entitled to
receive any greater payment under Section 3.01 than the applicable Lender would
have been entitled to receive had the assignment not taken place) and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.03, 3.04, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

 

110



--------------------------------------------------------------------------------

(c)    Assignments to Affiliated Lenders. Notwithstanding anything to the
contrary contained in this Section 10.07 or any other provision of this
Agreement, each Lender shall have the right at any time to sell, assign or
transfer all or a portion of its Loans owing to it to Affiliated Lenders on a
non-pro rata basis (provided, however, that each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Loan) through (x) Dutch auctions (each, an “Auction”)
open to all applicable Lenders on a pro rata basis; provided that, (A) notice of
the Auction shall be made to all relevant Lenders and (B) the Auction shall be
conducted pursuant to such procedures as the Auction Manager may establish which
are consistent with this Section 10.07(c) and are otherwise reasonably
acceptable to the Borrower, the Auction Manager and the Agent and/or (y) open
market purchases, subject to the following limitations:

(i)    following repurchase by Parent or any of its Subsidiaries pursuant to
this Section 10.07(c), the Loans so repurchased shall, without further action by
any Person, be deemed cancelled for all purposes and no longer outstanding (and
may not be resold by the Parent or any of its Subsidiaries), for all purposes of
this Agreement and all other Loan Documents, including, but not limited to
(A) the making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document or (C) the determination of Required Lenders, or for any
similar or related purpose, under this Agreement or any other Loan Document. In
connection with any Loans repurchased and cancelled pursuant to this
Section 10.07(c), the Agent is authorized to make appropriate entries in the
Register to reflect any such cancellation;

(ii)    in connection with an assignment to an Affiliated Lender other than the
Parent and its Subsidiaries, (A) such Affiliated Lender shall have identified
itself in writing as an Affiliated Lender to the assigning Lender and the Agent
prior to the execution of such assignment and (B) the Affiliated Lender shall
represent and warrant to the assigning Lender and the Agent that the
requirements set forth in clause (iv) below, shall have been satisfied upon
consummation of the applicable assignment;

(iii)    (A) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Agent or any Lender to undertake any action (or refrain from taking any
action) under, this Agreement or any other Loan Document, each Affiliated Lender
will be deemed to have consented in the same proportion as the Lenders that are
not Affiliated Lenders consented to such matter, unless such matter (x) requires
the consent of all or all affected Lenders, (y) would reasonably be expected to
deprive such Affiliated Lender of its pro rata share of any payments to which
such Affiliated Lender is entitled under the Loan Documents, or (z) adversely
affects such Affiliated Lender differently than other Lenders in any material
respect, (B) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Bankruptcy Plan”), each
Affiliated Lender solely in its capacity as such hereby agrees (x) not to vote
on such Bankruptcy Plan, (y) if such Affiliate does vote on such Bankruptcy Plan
notwithstanding the restriction in the foregoing clause (x), such vote shall be
“designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any similar
provision in any other Debtor Relief Laws), and such vote shall not be counted
in determining whether the applicable class has accepted or rejected such
Bankruptcy Plan in accordance with Section 1126(c) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws) and (z) not to contest
any request by any party for a determination by a U.S. Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (y), in each case under this clause (iii)(B) unless such Bankruptcy Plan
proposes to treat Loans or claims held by such Affiliated Lender in a manner
that is less favorable to such Affiliated Lender than the proposed treatment of
Loans or claims held by other Lenders or otherwise adversely affects such
Affiliated Lender differently than other Lenders in any material respect;

(iv)    the aggregate principal amount of Term Loans made or acquired at any one
time by Affiliated Lenders shall not when made or acquired exceed 25%
(determined after giving effect to any substantially simultaneous cancellations
thereof or contributions thereof to the equity of the Borrower by such
Affiliated Lender) of the aggregate principal amount of all Term Loans
(including any New Term Loans and or any Extended Loans) outstanding at such
time under this Agreement, after giving effect to any substantially simultaneous
cancellations thereof;

 

111



--------------------------------------------------------------------------------

(v)    Affiliated Lenders in their respective capacities as such will not be
entitled to receive information provided solely to Lenders by the Agent (except
to the extent such information or materials have been made available by or to
any Loan Party or constitute administrative notices in respect of such
Affiliated Lender’s Term Loans or any Lender) and will not be permitted to
attend or participate in meetings or conference calls attended solely by the
Lenders and the Agent;

(vi)    in the case of any purchase by the Parent or any of its Subsidiaries, no
Default or Event of Default shall have occurred and be continuing at the time of
offer for the Dutch auction or trade date of such open market purchase; and

(vii)    no Affiliated Lender in its capacity as such will be entitled to bring
actions against the Agent, in its role as such, or receive advice of counsel or
other advisors to the Agent or any other Lenders or challenge the attorney
client privilege of their respective counsel.

No Affiliated Lender shall be required to represent or warrant that it is not in
possession of material non-public information with respect to Parent or any of
its Subsidiaries and/or their respective securities in connection with any
assignment or purchase permitted by this Section 10.07.

(d)    Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and each Lender (with respect to its own interests in the Term Loan Facility
only) at any reasonable time and from time to time upon reasonable prior notice.
No assignment shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph.

(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement; provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that directly affects such Participant. Except to the extent limited by
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.03 and 3.04 (subject to the limitations and
requirements of such Sections (including Section 3.01(e) and Section 3.01(f))
and Section 3.07, as if such Participant were a Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender.

 

112



--------------------------------------------------------------------------------

Each Lender that sells a participation pursuant to this Section 10.07(e) shall,
acting solely for U.S. federal income tax purposes as a non-fiduciary agent of
the Borrower, maintain a register on which it records the name and address of
each participant and the principal amounts of each participant’s participation
interest with respect to the Loans or other obligations under the Loan Documents
(each, a “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Loans or its other obligations under this
Agreement) except to the extent that the relevant parties, acting reasonably and
in good faith, determine that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.03 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.

(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(h)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.08.    Confidentiality.

Each Agent-Related Person and each Lender shall maintain the confidentiality of
all information provided to it by or on behalf of the Parent or any Subsidiary,
or by the Agent on the Parent’s or such Subsidiary’s or Affiliate’s behalf,
under this Agreement or any other Loan Document, it being understood and agreed
by the Borrower that, in any event, the Agent may disclose such information to
the Lenders and each Lender may make disclosures thereof to the extent such
information (i) was or becomes generally available to the public other than as a
result of improper disclosure by the Lender or its Related Persons or was in the
Agent’s or such Lender’s possession (not in violation of any other provision of
this Section 10.08) or (ii) was or becomes available on a non-confidential basis
from a source (other than the Borrower or any of its Related Persons) not known
after due inquiry by such Person to be prohibited from disclosing such
information to such Person by a legal, contractual or fiduciary obligation;
provided that any Lender may disclose such information (a) at the request or
pursuant to any requirement of any Governmental Authority or representative
thereof to which the Lender is subject (including the NAIC) or

 

113



--------------------------------------------------------------------------------

in connection with an examination of such Lender by any such authority (in which
case, except with respect to any audit or examination conducted by bank
accountants or any regulatory authority exercising examination or regulatory
authority and to the extent practicable and not prohibited by law, such Person
agrees to (i) use commercially reasonable efforts to notify the Borrower of the
proposed disclosure in advance of such disclosure and if unable to notify the
Borrower in advance of such disclosure, such notice shall be delivered to the
Borrower promptly thereafter to the extent permitted by law and (ii) use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment); (b) pursuant to subpoena or other court
process; (c) when required to do so in accordance with the provisions of any
applicable Requirement of Law (in which case, except with respect to any audit
or examination conducted by bank accountants or any regulatory authority
exercising examination or regulatory authority and to the extent practicable and
not prohibited by law, such Person agrees to (i) use commercially reasonable
efforts to notify the Borrower of the proposed disclosure in advance of such
disclosure and if unable to notify the Borrower in advance of such disclosure,
such notice shall be delivered to the Borrower promptly thereafter to the extent
permitted by law and (ii) use commercially reasonable efforts to ensure that any
such information so disclosed is accorded confidential treatment); (d) to the
extent reasonably required in connection with any litigation or proceeding
involving the Obligors to which the Agent or any Lender or their respective
Affiliates may be party; (e) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Loan Document;
(f) to such Lender’s independent auditors and other professional advisors on a
confidential basis; (g) to any Participant, Lender or Eligible Assignee, actual
or potential; provided that such Person agrees in writing to keep such
information confidential to the same extent required of the Lenders hereunder or
on terms no less restrictive than those set forth in this Section 10.08;
provided, however, that such writing may take the form of a “click-through”
agreement on the part of the recipient to access such information; (h) to its
Affiliates and to their respective officers, directors, employees, legal
counsel, independent auditors and other advisors, or agents who need to know
such information in connection with the transactions contemplated hereby and are
informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential;
provided, that such Person shall be responsible for its Affiliates’ and such
other Persons’ compliance with this subsection (h) and that such Affiliates and
other Persons are not insurance companies; (i) to any other party to this
Agreement; (j) to any pledgee referred to in Section 10.07(g) or any direct or
indirect contractual counterparty or prospective counterparty (or such
counterparty’s or prospective counterparty’s professional advisor) to any swap
or derivative transaction relating to obligations of the Parent or any of its
Subsidiaries (so long as all parties, including all counterparties and advisors
agree to be bound by the provisions of this Section 10.08 or other provisions at
least as restrictive as this Section 10.08); (k) to any rating agency when
required by it; provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Parent or any Subsidiary received by it from the
Agent or any Lender; and (l) on a confidential basis to the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Loans. In addition, the Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agent and the Lenders in connection with
the administration and management of this Agreement and the other Loan
Documents. In the case of confidential information received from the Parent or
any Subsidiary after the date hereof, such information shall be treated as
confidential unless clearly identified at the time of delivery as
non-confidential.

Section 10.09.    Set-off.

In addition to any rights and remedies of the Lenders provided by law, if an
Event of Default shall have occurred and be continuing, each Lender and each of
its Affiliates is authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general

 

114



--------------------------------------------------------------------------------

or special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender or Affiliate to or for the credit
or the account of the Borrower against any and all Obligations owing to such
Lender, now or hereafter existing, irrespective of whether or not the Agent or
such Lender shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured; provided that
(a) neither any Lender nor any of its Affiliates shall be entitled to exercise
any such set off with respect to any trust, tax reserve or payroll account and
(b) such rights may be exercised only at the direction of the Agent or the
Required Lenders. Each Lender agrees to promptly notify the Borrower and the
Agent after any such set-off and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such set-off
and application.

Section 10.10.    Notification of Addresses, Lending Offices, Etc.

Each Lender shall notify the Agent in writing of any changes in the address to
which notices to the Lender should be directed, of addresses of any Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Agent shall
reasonably request.

Section 10.11.    Effectiveness; Counterparts.

This Agreement shall become effective upon the execution of a counterpart hereof
by each of the parties hereto and receipt by the Borrower and the Agent of
written notification of such execution and authorization of delivery thereof.
This Agreement may be executed in any number of separate counterparts, each of
which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument. Delivery of an executed counterpart of this Agreement by facsimile
transmission or other electronic transmission (e.g., “.pdf” or “.tif”) shall be
effective as delivery of a manually executed counterpart hereof.

Section 10.12.    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf, and shall continue in full force and effect as long as any Loan
or any other Obligation hereunder shall remain unpaid or unsatisfied.

Section 10.13.    Severability.

If any provision of any Loan Document is invalid, illegal or unenforceable in
any jurisdiction then, to the fullest extent permitted by law, (i) such
provision shall, as to such jurisdiction, be ineffective to the extent (but only
to the extent) of such invalidity, illegality or unenforceability, (ii) the
other provisions of the Loan Documents shall remain in full force and effect in
such jurisdiction and shall be liberally construed in favor of the Lenders in
order to carry out the intentions of the parties thereto as nearly as may be
possible and (iii) the invalidity, illegality or unenforceability of any such
provision in any jurisdiction shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction.

 

115



--------------------------------------------------------------------------------

Section 10.14.    Replacement of Defaulting Lenders and Non-Consenting Lenders.

If any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, (i) replace such Lender by causing such Lender to assign its Loans (with
the assignment fee to be paid by the Borrower in such instance) pursuant to
Section 10.07(b) to one or more other Lenders or Eligible Assignees identified
by the Borrower or (ii) notwithstanding Section 2.14, terminate the applicable
Commitments of such Lender and repay all Obligations of the Borrower owing to
such Lender relating to the Loans and participations held by such Lender as of
such termination date; provided that such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Sections 2.09(c), 3.01,
303 and 3.04) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)).

With respect to clause (i) above, no action by or consent of a Defaulting Lender
or a Non-Consenting Lender shall be necessary in connection with such
assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment the Borrower, the
Agent, such Defaulting Lender or such Non-Consenting Lender and the replacement
Lender shall otherwise comply with this Section 10.14; provided that if such
Defaulting Lender or such Non-Consenting Lender does not comply with this
Section 10.14 within one Business Day after the Borrower’s request, compliance
with this Section 10.14 shall not be required to effect such assignment.

Section 10.15.    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)    Each of the parties hereto irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any relevant appellate
court, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each party
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that any Lender or the Agent may otherwise have to bring any action or
proceeding relating to any Loan Document against any Obligor or its properties
in the courts of any jurisdiction.

(c)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
subsection (b) of this Section 10.15. Each party hereto irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.

(d)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.02. Nothing in any Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

116



--------------------------------------------------------------------------------

Section 10.16.    Waiver of Jury Trial.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.

Section 10.17.    USA PATRIOT Act Notice.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
each Obligor, which information includes the name and address of each Obligor
and other information that will allow such Lender or the Agent, as applicable,
to identify each Obligor in accordance with the Patriot Act.

Section 10.18.    Entire Agreement.

This Agreement, together with the other Loan Documents and any separate
agreements with respect to fees payable to the Agent, embodies the entire
agreement and understanding among the Borrower, the Lenders and the Agent and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof.

Section 10.19.    Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists.

Section 10.20.    Obligations Several; Independent Nature of Lenders’ Right.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

117



--------------------------------------------------------------------------------

Section 10.21.    No Fiduciary Duty.

The Agent, each Lender and their Affiliates (collectively, solely for purposes
of this paragraph, the “Lenders”), may have economic interests that conflict
with those of the Obligors, their stockholders and/or their affiliates. Each
Obligor agrees that nothing in the Loan Documents or otherwise will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Lender, on the one hand, and such Obligor, its
stockholders or its affiliates, on the other. The Obligors acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Obligors,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Obligor, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Obligor, its
stockholders or its Affiliates on other matters) or any other obligation to any
Obligor except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Obligor, its management, stockholders, creditors or any other Person.
Each Obligor acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Obligor agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Obligor, in connection with
such transaction or the process leading thereto.

Section 10.22.    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions

Solely to the extent any Lender is an EEA Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

118



--------------------------------------------------------------------------------

Section 10.23.    Lender Action.

Each Lender (and each Secured Party by accepting the benefits of the Collateral)
agrees that it shall not take or institute any actions or proceedings, judicial
or otherwise, for any right or remedy against any Obligor or any other obligor
under any of the Loan Documents or any other document secured by the Collateral)
(including the exercise of any right of set off, rights on account of any
bankers’ liens or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan party, without
the prior written consent of the Agent or Required Lenders.

[SIGNATURE PAGES FOLLOW ON NEXT PAGE]

 

119



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their proper and duly authorized officers as of the day and year
first above written.

 

GENWORTH HOLDINGS, INC. By:  

/s/ Kelly L. Groh

Name:   Kelly L. Groh Title:   Executive Vice President and
Chief Financial Officer GENWORTH FINANCIAL, INC. By:  

/s/ Kelly L. Groh

Name:   Kelly L. Groh Title:   Executive Vice President and
Chief Financial Officer



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDER PARTNERS

LLC, as Lender and the Agent

By:  

/s/ Thomas M. Manning

Name:   Thomas M. Manning Title:   Authorized Signatory



--------------------------------------------------------------------------------

Appendix A-1

APPENDIX A-1

 

Lenders    Commitments  

Goldman Sachs Lending Partners LLC

   $ 450,000,000  



--------------------------------------------------------------------------------

Schedule 5.05

 

Schedule 5.05

Litigation

        None.

 

Schedule 5.05-1



--------------------------------------------------------------------------------

Schedule 5.07

 

Schedule 5.07

ERISA

None.

 

Schedule 5.07-1



--------------------------------------------------------------------------------

Schedule 5.14(a)

 

Schedule 5.14(a)

Options, Warrants, Calls, Rights, Commitments or Other Agreements

None.

 

Schedule 5.14(a)-1



--------------------------------------------------------------------------------

Schedule 5.14(b)

Schedule 5.14(b)

Subsidiaries

 

Subsidiary    Owner    % Ownership    Type of Subsidiary* Balmoral Insurance
Company Limited    Genworth Mortgage Insurance Australia Limited    100%   
Bermuda insurance company Genworth Insurance Company    Genworth Financial, Inc.
   100%    North Carolina insurance company Genworth Holdings, Inc.    Genworth
Financial, Inc.    100%    Delaware corporation Genworth Mortgage Holdings, Inc.
   Genworth Financial, Inc.    100%    Delaware corporation Genworth Financial
International Holdings, LLC    Genworth Holdings, Inc.    100%    Delaware
limited liability company Genworth North America Corporation    Genworth
Holdings, Inc.    100%    Washington corporation Genworth Seguros de Credito a
la Vivienda, S.A. de C.V.    Genworth Financial International Holdings, LLC   
99.99%    Mexico insurance company    Genworth Mortgage Insurance Corporation   
.01%    Genworth Servicios, S. de R.L. de C.V.    Genworth Financial
International Holdings, LLC    99.9%    Mexico company    Genworth Mortgage
Insurance Corporation    1 share    Genworth Financial Mauritius Holdings
Limited    Genworth Financial International Holdings, LLC    >99.9%    Mauritius
company    Genworth Holdings, Inc.    <0.1%.    Genworth MI Canada Inc.   
Genworth Financial International Holdings, LLC    40.55%    Canada corporation
   Genworth Mortgage Insurance Corporation    14.80%       Genworth Mortgage
Insurance of North Carolina    1.75%       Publicly owned    Remainder   
Genworth Canada Holdings I Company    Genworth Canada Holdings I Company    100%
Class A    Canada corporation    Genworth Canada Holdings II Company    100%
Class B    Genworth Canada Holdings II Company    Genworth MI Canada Inc.   
100%    Canada corporation Genworth Financial Mortgage Insurance Company Canada
   Genworth Canada Holdings I Company    100%    Canada insurance company

 

Schedule 5.14(b)-1



--------------------------------------------------------------------------------

Schedule 5.14(b)

 

Subsidiary    Owner    % Ownership    Type of Subsidiary* MIC Insurance Company
Canada    Genworth Financial Mortgage Insurance Company Canada    100%    Canada
insurance company

Genworth Seguros

Vida, S.A. de C.V.

   Genworth Financial International Holdings, LLC    99.99%    Mexico
corporation    Genworth Life Insurance Company    0.01%    Genworth Financial
Asia Limited    Genworth Financial International Holdings, LLC    100%    Hong
Kong limited company Genworth Financial Participações Ltda    Genworth Financial
International Holdings, LLC    99.9999%    Brazil limited liability company   
Genworth Holdings, Inc.    .0001%    Genworth Australian General Partnership   
Genworth Financial International Holdings, LLC    >99.9%    Australia general
partnership    Genworth Holdings, Inc.    <0.1%.    Genworth Mortgage Insurance
Australia Limited    Genworth Australian General Partnership    52%    Australia
corporation    Publicly owned    Remainder    Genworth Financial Mortgage
Insurance Pty Limited    Genworth Mortgage Insurance Australia Limited    100%
   Australia propriety limited company Genworth Financial Mortgage Indemnity
Limited    Genworth Financial Mortgage Insurance Pty Limited    100%   
Australia insurance company Genworth Financial Agency, Inc.    Genworth North
America Corporation    100%    Virginia corporation Genworth Life Insurance
Company    Genworth North America Corporation    100%    Delaware insurance
company HGI Annuity Service Corporation    Genworth North America Corporation   
100%    Delaware corporation United Pacific Structured Settlement Company   
Genworth North America Corporation    100%    Florida corporation Capital
Brokerage Corporation    Genworth North America Corporation    100%   
Washington corporation Genworth Financial India Private Limited    Genworth
North America Corporation    99.99%    India limited company    Genworth
Holdings, Inc.    0.01%   

 

Schedule 5.14(b)-2



--------------------------------------------------------------------------------

Schedule 5.14(b)

 

Subsidiary    Owner    % Ownership    Type of Subsidiary* National Eldercare
Referral Systems, LLC    Genworth Life Insurance Company    100%    Delaware
limited liability company Genworth Life and Annuity Insurance Company   
Genworth Life Insurance Company    100%    Virginia insurance company GLIC Real
Estate Holding, LLC    Genworth Life Insurance Company    100%    Delaware
limited liability company Genworth Annuity Service Corporation    Genworth Life
Insurance Company    100%    Delaware corporation GFCM LLC    Genworth Life
Insurance Company    100%    Delaware limited liability company River Lake
Insurance Company XI    Genworth Life Insurance Company    100%    Delaware
corporation Jamestown Life Insurance Company    Genworth Life and Annuity
Insurance Company    100%    Virginia insurance company Genworth Life Insurance
Company of New York    Genworth Life Insurance Company    65.5%    New York
insurance company    Genworth Life and Annuity Insurance Company    34.5%   
Assigned Settlement, Inc.    Genworth Life and Annuity Insurance Company    100%
   Virginia corporation GNWLAAC Real Estate Holding, LLC    Genworth Life and
Annuity Insurance Company    100%    Delaware limited liability company Newco
Properties, Inc.    Genworth Life and Annuity Insurance Company    100%   
Virginia corporation Mayflower Assignment Corporation    Genworth Life Insurance
Company of New York    100%    New York corporation MIC Holdings H Company
Limited    Genworth MI Canada Inc.    100%    Canada corporation MIC Holdings I
Company Limited    Genworth MI Canada Inc.    100%    Canada corporation GLICNY
Real Estate Holding, LLC    Genworth Life Insurance Company of New York    100%
   Delaware limited liability company Rivermont Life Insurance Company I   
Genworth Life and Annuity Insurance Company    100%    South Carolina insurance
company River Lake Insurance Company VI    Genworth Life and Annuity Insurance
Company    100%    Delaware insurance company River Lake Insurance Company VII
   Genworth Life and Annuity Insurance Company    100%    Vermont insurance
company

 

Schedule 5.14(b)-3



--------------------------------------------------------------------------------

Schedule 5.14(b)

 

Subsidiary    Owner    % Ownership    Type of Subsidiary* River Lake Insurance
Company VIII    Genworth Life and Annuity Insurance Company    100%    Vermont
insurance company River Lake Insurance Company IX    Genworth Life and Annuity
Insurance Company    100%    Vermont insurance company River Lake Insurance
Company X    Genworth Life and Annuity Insurance Company    100%    Vermont
insurance company Sponsored Captive Re, Inc.    Genworth Mortgage Holdings, LLC
   100%    North Carolina insurance company Genworth Mortgage Holdings, LLC   
Genworth Mortgage Holdings, Inc.    100%    North Carolina limited liability
company Genworth Financial Services, Inc.    Genworth Mortgage Holdings, LLC   
100%    Delaware corporation Genworth Mortgage Insurance Corporation    Genworth
Mortgage Holdings, LLC    100%    North Carolina insurance company Genworth
Financial Assurance Corporation    Genworth Mortgage Holdings, LLC    100%   
North Carolina insurance company Genworth Mortgage Insurance Corporation of
North Carolina    Genworth Mortgage Holdings, LLC    100%    North Carolina
insurance company Genworth Mortgage Services, LLC    Genworth Financial
Services, Inc.    100%    North Carolina limited liability company Genworth
Mortgage Reinsurance Corporation    Genworth Mortgage Insurance Corporation   
100%    North Carolina insurance company

 

* Includes any relevant sub-divisions of these foreign countries, if required.

 

Schedule 5.14(b)-4



--------------------------------------------------------------------------------

Schedule 5.15

 

Schedule 5.15

Insurance Licenses

None.

 

Schedule 5.15-1



--------------------------------------------------------------------------------

Schedule 6.17

 

Schedule 6.17

Post-Closing Matters

None.

 

Schedule 6.17-1



--------------------------------------------------------------------------------

Schedule 7.01

 

Schedule 7.01

Existing Indebtedness

 

1. Genworth MI Canada Inc.:

 

  a. Series 1 Notes:

Principal Amount Outstanding: CAD $275 million

Maturity: June 15, 2020

 

  b. Series 3 Notes:

Principal Amount Outstanding: CAD $160 million

Maturity: April 1, 2024

 

  c. Credit Facility:

Type: Unsecured, Revolving

Size: CAD $200 million

Maturity: September 29, 2022

 

2. Genworth Mortgage Insurance Australia Limited:

 

  a. Subordinated Notes:

Principal Amount Outstanding: AUD $200 million

Maturity: July 3, 2025

 

3. Guarantees:

 

  a. Guarantee by Genworth Holdings, Inc. for the benefit of policyholders of
the mortgage insurance business in Mexico.

 

  b. Guarantee by Genworth Holdings, Inc. for the benefit of policyholders of
the European mortgage insurance subsidiary, which was sold in May 2016.

 

  c. Guarantee by Genworth Holdings, Inc. of obligations under auto lease
contracts of Genworth Servicios S. de R.L. de C.V. in Mexico.

 

  d. Guarantee by Genworth Holdings, Inc. of obligations owed to Credit Agricole
Corporate Investment Bank under subleases of Genworth North America Corporation.

 

  e. Guarantee by Genworth Holdings, Inc. of obligations under auto lease
contracts of Genworth North America Corporation.

 

  f. Guarantee by Genworth Financial, Inc. of obligations owed to Liberty Mutual
Insurance under insurance policies.

 

  g. Rivermont Liquidity Commitment by Genworth Financial, Inc. and Genworth
Holdings, Inc. of obligations of Rivermont subsidiary in respect of certain
reinsurance arrangements.

 

Schedule 7.01-1



--------------------------------------------------------------------------------

Schedule 7.01

 

  h. Guarantee by Genworth North America of obligations under the Sirva
Relocation Agreement.

 

  i. Guarantee by Genworth Life and Annuity Company pursuant to the terms of
that certain Structured Settlement Agreement with Assigned Settlement Inc.

 

  j. Guarantee by Genworth Life Insurance Company of obligations under the
National Eldercare Lease.

 

  k. Guarantee by Genworth Life Insurance Company of obligations under the
reinsurance agreements with Travelers.

 

  l. Guarantee by Genworth Seguros de Credito a la Vivienda S.A. De C.V.,
reassigned to Genworth Servicios, S. de R.L. de C.V. of building lease
agreement.

 

  m. Guarantee by Genworth Life and Annuity Company of Mayflower Assignment
Corporation Annuity Contract Claims.

 

4. The Tax Sharing Agreement.

 

5. Any Indebtedness secured by a Lien disclosed on Schedule 7.02.

 

Schedule 7.01-2



--------------------------------------------------------------------------------

Schedule 7.02

 

Schedule 7.02

Existing Liens

 

    

Debtor

  

Secured Party

  

Collateral

1.   

GE FINANCIAL ASSURANCE HOLDINGS, INC.

6630 WEST BROAD STREET

RICHMOND, VA 23230

 

Amended Debtor:

GENWORTH

FINANCIAL, INC.

6604 W. BROAD STREET

RICHMOND, VA 23230

 

Amended Debtor:

GNA CORPORATION

  

DELL FINANCIAL

SERVICES, L.P.

12234 N. IH-35 BLDG B

AUSTIN, TX 78753

 

Amended Secured Party:

DELL FINANCIAL

SERVICES L.L.C.

   Lease (more clarity not provided); this statement was transferred from
Virginia under file date 01/17/00, no. 01-0110 due to revised Article 9 2.   
GENWORTH FINANCIAL, INC. 6620 W. BROAD STREET RICHMOND, VA 23230    GELCO
CORPORATION DBA GE FLEET SERVICES 3 CAPITAL DRIVE EDEN PRAIRIE, MN 55344   
Lease of 2009 Ford 3.    GENWORTH FINANCIAL, INC. 1655 GRANT STREET 11TH FLOOR
CONCORD, CA 94520    AVIDEX INDUSTRIES, LLC 13555 BEL RED RD STE 226 BELLEVUE,
WA 98005    Audio visual systems

 

Schedule 7.02-1



--------------------------------------------------------------------------------

Schedule 7.02

 

    

Debtor

  

Secured Party

  

Collateral

4.    GENWORTH FINANCIAL, INC.1655 GRANT STREET 11TH FLOOR CONCORD, CA 94520   
AVIDEX INDUSTRIES, LLC 13555 BEL RED RD STE 226 BELLEVUE, WA 98005    Audio
visual systems 5.   

GENWORTH FINANCIAL

MORTGAGE INSURANCE

COMPANY CANADA

   RICOH CANADA INC.    EQUIPMENT - PHOTOCOPIERS, MULTIFUNCTION DEVICES,
PRINTERS, PRODUCTION PRINTERS, FAX MACHINES, PROJECTORS, VIDEO CONFERENCING,
INTERACTIVE WHITEBOARDS, SERVERS, AND SOFTWARE MANUFACTURED, DISTRIBUTED, OR
SOLD BY RICOH CANADA INC. 6.    GENWORTH FINANCIAL MORTGAGE INSURANCE COMPANY
CANADA   

GE VEHICLE AND EQUIPMENT LEASING

 

Amended Secured Party:

ELEMENT FLEET MANAGEMENT INC.

   Lease of vehicles and trailers 7.    GENWORTH FINANCIAL MORTGAGE INSURANCE
COMPANY CANADA    DELL FINANCIAL SERVICES CANADA LIMITED    Lease of computer
equipment 8.    GENWORTH FINANCIAL MORTGAGE INSURANCE    ELEMENT FLEET
MANAGEMENT INC.    Lease of motor vehicles

 

Schedule 7.02-2



--------------------------------------------------------------------------------

Schedule 7.02

 

    

Debtor

  

Secured Party

  

Collateral

9.    GENWORTH FINANCIAL MORTGAGE INSURANCE PTY LIMITED    VALIANT HIRE PTY.
LIMITED    All goods supplied by the secured party to the grantor including but
not limited to furniture and related goods. 10.    GENWORTH FINANCIAL MORTGAGE
INSURANCE PTY LIMITED    CUSTOM SERVICE LEASING PTY LTD    Collateral class:
motor vehicle (PMSI) 11.    GENWORTH FINANCIAL MORTGAGE INSURANCE PTY LIMITED   
CUSTOM SERVICE LEASING PTY LTD    Collateral class: motor vehicle 12.   
GENWORTH FINANCIAL MORTGAGE INSURANCE PTY LIMITED    LEASEPLAN AUSTRALIA LIMITED
   All leased vehicles subject to novation agreements between grantor, secured
party and grantor’s employees. 13.    GENWORTH FINANCIAL MORTGAGE INSURANCE PTY
LIMITED    LEASEPLAN AUSTRALIA LIMITED    All motor vehicles or other goods
leased or bailed to the grantor (including, without limitation, under novated
lease arrangements). The grantor breaches the security agreement which provides
for the lease or bailment if, without the secured party’s consent or agreement,
it disposes of the collateral (including, without limitation, by selling or
leasing it).

 

Schedule 7.02-3



--------------------------------------------------------------------------------

Schedule 7.02

 

    

Debtor

  

Secured Party

  

Collateral

14.    GENWORTH FINANCIAL MORTGAGE INSURANCE PTY LIMITED    NORTHERN MANAGED
FINANCE PTY LTD    Office Machines and Equipment 15.    GENWORTH FINANCIAL
MORTGAGE INSURANCE PTY LIMITED    UPSTREAM PRINT SOLUTIONS PTY LTD PRINT
SOLUTIONS FINANCE PTY LTD    Printer and/or copier equipment and any other goods
which are the subject of one or more lease, rental or other supply agreements.

 

Schedule 7.02-4



--------------------------------------------------------------------------------

Schedule 7.09

 

Schedule 7.09

Existing and Committed Investments

 

1. 38.5% interest in India Mortgage Guarantee Corporation Private Limited
(“IMGC”).

 

2. Commitment by Genworth Financial Mauritius Holdings Limited to invest up to
an additional $15 million in IMGC.

 

3. $175 million committed pursuant to the agreement with the Virginia Bureau of
Insurance to facilitate the separation and isolation of the long term care
business by unstacking GLAIC from GLIC.

 

4. All Investments described on Schedule 5.14(b).

 

 

Schedule 7.09-1



--------------------------------------------------------------------------------

Schedule 7.14

 

Schedule 7.14

Restrictive Agreements

 

1. Restrictions pursuant to the CO Merger Agreement.

 

2. Restrictions pursuant to joint venture arrangements for IMGC.

 

3. The following Subsidiaries of the Company have granted rights of first
refusal to Genworth Financial International Holdings, LLC (“GFIH”) with regard
to the shares in Genworth Canada held by these Subsidiaries (collectively, the
“Genworth Canada ROFR Agreements”):

 

  a. Genworth Mortgage Insurance Corporation (“GMIC”) pursuant to the Right of
First Refusal/Purchase Option Agreement dated August 9, 2011 with Brookfield
Life Assurance Company Limited (subsequently assigned to GFIH).

 

  b. Genworth Mortgage Insurance Corporation of North Carolina (“GMIC-NC”),
pursuant to the Right of First Refusal/Purchase Option Agreement dated August 9,
2011 with Brookfield Life Assurance Company Limited (subsequently assigned to
GFIH).

 

Schedule 7.14-1



--------------------------------------------------------------------------------

Schedule 10.02

Addresses for Notices

Borrower:

To:

Genworth Holdings, Inc.

6620 West Broad Street, Richmond, Virginia 23230,

Attention: Chief Financial Officer

Telephone Number (804) 281-6321; Facsimile Number (804) 662-2404)

With CC To:

Genworth Holdings, Inc.

6620 West Broad Street, Richmond, Virginia 23230,

Attention: General Counsel

Telephone Number: (804) 662-2560; Facsimile Number (804) 647-4051)

Borrower Website:

http://investor.genworth.com/investors/default.aspx

Agent:

To:

Goldman Sachs Lending Partners LLC

200 West Street

New York, New York 10282-2198

Attention: SBD Operations

Email: gs-dallas-adminagency@ny.email.gs.com and
gs-sbdagency-borrowernotices@ny.email.gs.com

Telephone: (212) 902-1099

Facsimile: (917) 977-3966

 

Schedule 10.02-1



--------------------------------------------------------------------------------

Exhibit A

 

Exhibit A

Form of Compliance Certificate

Date:                 

Financial Statement Date:                 

To:    Goldman Sachs Lending Partners LLC, as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of March 7, 2018 (as
amended, restated, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among GENWORTH
HOLDINGS, INC., a Delaware corporation (the “Borrower”), GENWORTH FINANCIAL,
INC., a Delaware corporation (the “Parent”), the lenders from time to time party
thereto (collectively, the “Lenders”; individually, each a “Lender”), and
GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent for the Lenders (in
such capacity, including any successor thereto, the “Agent”). Capitalized terms
used but not defined herein have the meanings given to such terms in the Credit
Agreement.

The undersigned Responsible Officer of the Borrower hereby certifies, solely as
a Responsible Officer of the Borrower and not in his/her individual capacity, as
of the date hereof that he/she is the [                ] of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Agent on behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements for each
fiscal year]

1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of the Parent ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements for the
first three fiscal quarters of each fiscal year]

1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
the Parent ended as of the above date. Such financial statements present fairly
in all material respects, the financial condition and results of operations of
the Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes as at such date and for such period.

2.     The undersigned has reviewed and/or is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by the attached
financial statements, and

[select one.]

[as of the date hereof, no Default exists]

--or--

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit A

 

[as of the date hereof, the following is a list of each Default, including the
details thereof and any action taken or proposed to be taken with respect
thereto:]

3.    [Attached hereto as Schedule 2(a) are reasonably detailed calculations of
the Maximum Capitalization Ratio pursuant to Section 7.11 of the Credit
Agreement.]1

4.     Attached hereto as Schedule 2[(b)] are reasonably detailed calculations
of the Minimum Capital Test pursuant to Section 7.13 of the Credit Agreement.

5.     [Attached hereto as Schedule 3 is a reasonably detailed calculation of
Excess Cash Flow pursuant to the definition thereof and Section 2.09(d)(iii) of
the Credit Agreement]2.

6.     [No change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 5.11(a) of the
Credit Agreement]

[or]

[Since the date of the audited financial statements referred to in
Section 5.11(a) of the Credit Agreement, there has been a change in GAAP or in
the application thereof, the effect of which is [specify effects of changes]]

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

1  Include only in connection with delivery of financial statements for the
fiscal quarter ending June 30, 2018 and all financial statements delivered
thereafter.

2  Include only in connection with the delivery of annual financial statements,
commencing with the fiscal year ending December 31, 2019.

 

Exhibit A-2



--------------------------------------------------------------------------------

Exhibit A

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate in
his/her capacity as a Responsible Officer of the Borrower.

 

GENWORTH HOLDINGS, INC.

By:

 

                          

Name:

 

Title:

 

 

Exhibit A-3



--------------------------------------------------------------------------------

Exhibit A

 

SCHEDULE 1

TO THE COMPLIANCE CERTIFICATE

 

Exhibit A-4



--------------------------------------------------------------------------------

Exhibit A

 

SCHEDULE 2(a)

TO THE COMPLIANCE CERTIFICATE

For the Fiscal Quarter/Year ended                  (“Statement Date”)

Section 7.11 — Maximum Capitalization Ratio

 

(a)   Maximum permitted:

     35 %3 

(b)   Actual (measured as of the Statement Date):

  

(i) Consolidated Total Indebtedness4:

     

 

 

 

(A)  Aggregate outstanding principal amount of Indebtedness of the Parent and
Restricted Subsidiaries calculated on a consolidated basis as of such time in
accordance with GAAP for (x) indebtedness for borrowed money or in respect of
loans or advances, (y) indebtedness evidenced by bonds, debentures, notes or
other similar instruments, and (z) Capitalized Lease Liabilities:

     

 

 

 

(B)  Aggregate amount of Indebtedness of the Parent and its Restricted
Subsidiaries in respect of amounts drawn and not reimbursed within five
(5) Business Days of the date of such drawing under letters of credit and
bankers acceptances:

     

 

 

 

(C)  Indebtedness of the type referred to in clauses (A) or (B) above of another
Person guaranteed by the Parent or any of its Restricted Subsidiaries:

     

 

 

 

(D)  = (A) + (B) + (C)

   $                      

 

 

 

(ii)  Consolidated Total Capitalization:

     

 

 

 

(A)  The consolidated stockholders’ equity of the Parent and its Restricted
Subsidiaries determined on a consolidated basis in accordance with GAAP, but
excluding the effects of accumulated other comprehensive income:

     

 

 

 

(B)  Consolidated Total Indebtedness

     

 

 

 

(C)  = (A) + (B)

   $     

 

 

  LOGO [g534747g0308213508206.jpg]      %     

 

 

 

(c)   Is the Actual £ Maximum permitted?

     [Yes]/[No]   

 

 

 

 

3  On and after the China Oceanwide Acquisition, the Maximum Capitalization
Ratio shall be reset to 65%.

4  Consolidated Total Indebtedness shall exclude (x) all Operating Indebtedness
of the Parent and its Restricted Subsidiaries and (y) Indebtedness owing to the
Parent or any Subsidiary thereof.

 

Exhibit A-5



--------------------------------------------------------------------------------

Exhibit A

 

SCHEDULE 2[(b)]

TO THE COMPLIANCE CERTIFICATE

For the Fiscal Quarter/Year ended                  (“Statement Date”)

Section 7.13 — Minimum Capital Test (MIC) 5

 

(a)   Minimum permitted:

     155% / 150%6  

(b)   Actual (measured as of the Statement Date):

  

(A)  Capital Available:

  

(B)  Minimum Capital Required:

  

(C)  = (A) / (B)*100%

                     %     

 

 

 

(b) Is the Actual ³ Minimum permitted?

     [Yes]/[No]     

 

 

 

 

 

 

5  Calculated in accordance with applicable Requirement of Law, including OSFI’s
guidelines relating to the minimum capital test, as in effect from time to time.

6  The Borrower shall not permit the Minimum Capital Test of Genworth Financial
Mortgage Insurance Company Canada to be less than (a) 155% as of (x) the last
day of two consecutive Fiscal Quarters ending after the Closing Date or (y) the
last day of each of six Fiscal Quarters ending after the Closing Date or (b)
150% as of the last day of the Fiscal Quarter ending after the Closing Date.

 

Exhibit A-6



--------------------------------------------------------------------------------

Exhibit A

 

SCHEDULE 3

TO THE COMPLIANCE CERTIFICATE

For the Fiscal Year ended                 7

Excess Cash Flow

See Attached

 

 

7  Commencing with the Fiscal Year ending December 31, 2019

 

Exhibit A-7



--------------------------------------------------------------------------------

Exhibit B

 

Exhibit B

Form of Note

[●] [●], 20[●]

FOR VALUE RECEIVED, GENWORTH HOLDINGS, INC., a Delaware corporation (the
“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of $[    ,    ,    ] in the installments referred
to below.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, from the date hereof until paid in full, at the rates and at the times
which shall be determined in accordance with the provisions of that certain
Credit Agreement dated as of March 7, 2018 (as amended, restated, amended and
restated, replaced, refinanced, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, GENWORTH FINANCIAL, INC., a
Delaware corporation (the “Parent”), the lenders from time to time party thereto
(collectively, the “Lenders”; individually, each a “Lender”), and GOLDMAN SACHS
LENDING PARTNERS LLC, as administrative agent for the Lenders (in such capacity,
including any successor thereto, the “Agent”). Capitalized terms used but not
defined herein have the meanings given to such terms in the Credit Agreement.

The Borrower shall make principal payments on this Note as set forth in
Section 2.08 of the Credit Agreement.

This Note is issued pursuant to and entitled to the benefits of the Credit
Agreement, to which reference is hereby made for a more complete statement of
the terms and conditions under which the Loan evidenced hereby was made and is
to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Agent’s
Office or at such other place as shall be designated in writing for such purpose
in accordance with the terms of the Credit Agreement. Unless and until an
Assignment and Assumption effecting the assignment or transfer of the
obligations evidenced hereby shall have been accepted by the Agent and recorded
in the Register, the Borrower, the Agent and Lenders shall be entitled to deem
and treat Payee as the owner and holder of this Note and the obligations
evidenced hereby. Payee hereby agrees, by its acceptance hereof, that before
disposing of this Note or any part hereof it will make a notation hereon of all
principal payments previously made hereunder and of the date to which interest
hereon has been paid; provided, the failure to make a notation of any payment
made on this Note shall not limit or otherwise affect the obligations of the
Borrower hereunder with respect to payments of principal of or interest on this
Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
the Borrower, each as provided in the Credit Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

Exhibit B-1



--------------------------------------------------------------------------------

Exhibit B

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency herein
prescribed.

The Borrower promises to pay costs and expenses, including Attorney Costs, as
provided in the Credit Agreement, incurred in the collection and enforcement of
this Note. The Borrower and any endorsers of this Note hereby consent to
renewals and extensions of time at or after the maturity hereof, without notice,
and hereby waive diligence, presentment, protest, demand notice of every kind
and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

[Signature page to follow]

 

Exhibit B-2



--------------------------------------------------------------------------------

Exhibit B

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

GENWORTH HOLDINGS, INC.

By:  

 

Name:   Title:  

 

Exhibit B-3



--------------------------------------------------------------------------------

Exhibit C-1

Exhibit C-1

Form of Loan Notice

Date:                     , 2018

To: Goldman Sachs Lending Partners LLC, as Agent

Ladies and Gentlemen:

To: Goldman Sachs Lending Partners LLC, as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of March 7, 2018 (as
may be amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among GENWORTH HOLDINGS, INC., a Delaware corporation (the “Borrower”), GENWORTH
FINANCIAL, INC., a Delaware corporation (the “Parent”), the lenders from time to
time thereto (collectively, the “Lenders”; individually, each a “Lender”), and
GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent for the Lenders (in
such capacity, including any successor thereto, the “Agent”). Capitalized terms
used but not defined herein have the meanings given to such terms in the Credit
Agreement.

Pursuant to Section 2.01(b) of the Credit Agreement, the Borrower hereby gives
notice to the Lenders of its request for the following Initial Loans to the
Borrower in accordance with the applicable terms and conditions of the Credit
Agreement on [        ] (the “Borrowing Date”):

Initial Loans

 

  ☐    Base Rate Loans:    $[        ,        ,        ]      ☒    Eurodollar
Rate Loans with an initial Interest Period of    $450,000,000        

[one][two][three][six] months:

     

The Borrower requests that the proceeds of such Initial Loans be distributed in
accordance with the letter of direction provided separately to the Agent.

 

Exhibit C-1-1



--------------------------------------------------------------------------------

Exhibit C-1

 

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
as of the date first above written.

 

GENWORTH HOLDINGS, INC.

By:  

 

Name:   Title:  

 

Exhibit C-1-2



--------------------------------------------------------------------------------

Exhibit C-2

 

Exhibit C-2

Form of Continuation/Conversion Notice

Date: [●] [●], 20[●]

Reference is made to that certain Credit Agreement dated as of March 7, 2018 (as
amended, restated, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among GENWORTH
HOLDINGS, INC., a Delaware corporation (the “Borrower”), GENWORTH FINANCIAL,
INC., a Delaware corporation (the “Parent”), the lenders from time to time party
thereto (collectively, the “Lenders”; individually, each a “Lender”), and
GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent for the Lenders (in
such capacity, including any successor thereto, the “Agent”). Capitalized terms
used but not defined herein have the meanings given to such terms in the Credit
Agreement.

Pursuant to Section 2.06 of the Credit Agreement, the Borrower desires to
convert or to continue the following Loans, each such conversion and/or
continuation to be effective as of [●]:

Loans

 

  ☐ $[        ,        ,        ] Eurodollar Rate Loans to be continued with
Interest Period of [one][two][three][six] month(s)

 

  ☐ $[        ,        ,        ] Base Rate Loans to be converted to Eurodollar
Rate Loans with Interest Period of [one][two][three][six] month(s)

 

  ☐ $[        ,        ,        ] Eurodollar Rate Loans to be converted to Base
Rate Loans

 

GENWORTH HOLDINGS, INC.

By:  

 

Name:   Title:  

 

Exhibit C-2-1



--------------------------------------------------------------------------------

Exhibit D

 

Exhibit D

Form of Assignment and Assumption

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, replaced, refinanced, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by [the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.

 

  1. Assignor[s]:                        

 

  2. Assignee[s]:                        

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

  3. Borrower: Genworth Holdings, Inc., (the “Borrower”)

 

  4. Agent: Goldman Sachs Lending Partners LLC, as administrative agent (the
“Agent”) under the Credit Agreement

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit D-1



--------------------------------------------------------------------------------

Exhibit D

 

  5. Credit Agreement: Credit Agreement, dated as of March, 7, 2018, among the
Borrower, Genworth Financial, Inc., a Delaware corporation (the “Parent”), the
lenders from time to time party thereto (collectively, the “Lenders”;
individually, each a “Lender”), and the Agent.

 

  6. Assigned Interest[s]:

 

Assignor[s]5    Assignee[s]6    Facility
Assigned7   

Aggregate Amount of
Commitment/Loans

for All Lenders

   Amount of Commitment/
Loans Assigned8   

Percentage Assigned

of

Commitment/Loans9

   CUSIP
Number          $    $    %             $    $    %             $    $    %   

 

  7. [Trade Date: ]10

[Signature pages to follow]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Initial
Loan”)

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit D-2



--------------------------------------------------------------------------------

Exhibit D

 

Effective Date:                            , 20         [TO BE INSERTED BY AGENT
(THE “EFFECTIVE DATE”) AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR][S]]

By:  

 

Title:  

ASSIGNEE [NAME OF ASSIGNEE][S]]

By:  

 

Name:   Title:  

[Consented to and]11 Accepted:

GOLDMAN SACHS LENDING PARTNERS LLC, as the Agent

By:  

 

Name:   Title:  

[Consented to: ]12 Accepted:

GENWORTH HOLDINGS, INC., as the Borrower

By:  

 

Name:   Title:  

 

11  To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

12  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit D-3



--------------------------------------------------------------------------------

Exhibit D

 

Annex 1 to Assignment and Assumption Agreement

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.    

1.1. Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv)it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Agent, [the] [any] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments.

From and after the Effective Date, the Agent shall make all payments in respect
of [the][each] Assigned Interest (including payments of principal, interest,
fees and other amounts) to [the][the relevant] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the][the relevant] Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in

 

Exhibit D-4



--------------------------------------------------------------------------------

Exhibit D

 

any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be construed in accordance with and governed by the law of the State of
New York.

 

Exhibit D-5



--------------------------------------------------------------------------------

Exhibit E

 

Exhibit E

Form of Pledge Agreement

[See attached]

 

Exhibit E-1



--------------------------------------------------------------------------------

LIMITED RECOURSE GUARANTEE AND PLEDGE AGREEMENT

dated as of

March 7, 2018

among

GENWORTH HOLDINGS, INC., as the Borrower,

GENWORTH FINANCIAL INTERNATIONAL HOLDINGS, LLC, as the

Limited Recourse Pledgor,

and

GOLDMAN SACHS LENDING PARTNERS LLC,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

PAGE

 

SECTION 1.

  DEFINITIONS      1  

SECTION 2.

  LIMITED RECOURSE GUARANTEE      5  

SECTION 3.

  GRANT OF TRANSACTION LIENS      7  

SECTION 4.

  GENERAL REPRESENTATIONS AND WARRANTIES      7  

SECTION 5.

  FURTHER ASSURANCES; GENERAL COVENANTS      8  

SECTION 6.

  [RESERVED]      9  

SECTION 7.

  INVESTMENT PROPERTY      9  

SECTION 8.

  DEPOSIT ACCOUNTS      11  

SECTION 9.

  REGULATORY MATTERS      11  

SECTION 10.

  OTHER COLLATERAL      13  

SECTION 11.

  TRANSFER OF RECORD OWNERSHIP      13  

SECTION 12.

  RIGHT TO VOTE SECURITIES      13  

SECTION 13.

  CERTAIN DISTRIBUTIONS      14  

SECTION 14.

  REMEDIES UPON EVENT OF DEFAULT      14  

SECTION 15.

  APPLICATION OF PROCEEDS      15  

SECTION 16.

  [RESERVED]      16  

SECTION 17.

  AUTHORITY TO ADMINISTER COLLATERAL      16  

SECTION 18.

  LIMITATION ON DUTY IN RESPECT OF COLLATERAL      17  

SECTION 19.

  GENERAL PROVISIONS CONCERNING THE AGENT      17  

SECTION 20

  TERMINATION OF TRANSACTION LIENS; RELEASE OF COLLATERAL      18  

SECTION 21.

  [RESERVED]      19  

SECTION 22.

  NOTICES      19  

SECTION 23.

  NO IMPLIED WAIVERS; REMEDIES NOT EXCLUSIVE      19  



--------------------------------------------------------------------------------

SECTION 24.

  SUCCESSORS AND ASSIGNS      19  

SECTION 25.

  AMENDMENTS AND WAIVERS      19  

SECTION 26.

  CHOICE OF LAW      19  

SECTION 27.

  WAIVER OF JURY TRIAL      20  

SECTION 28.

  SEVERABILITY      20  

 

ii



--------------------------------------------------------------------------------

SCHEDULES:

 

  Schedule 1    MIC Shares Owned by the Limited Recourse Pledgor

 

  Schedule 2    Collateral Accounts

 

iii



--------------------------------------------------------------------------------

LIMITED RECOURSE GUARANTEE AND PLEDGE AGREEMENT

AGREEMENT dated as of March 7, 2018 (this “Agreement”) among GENWORTH HOLDINGS,
INC., as the Borrower, GENWORTH FINANCIAL INTERNATIONAL HOLDINGS, LLC, as the
Limited Recourse Pledgor (the “Limited Recourse Pledgor”) and GOLDMAN SACHS
LENDING PARTNERS LLC, as Agent.

WHEREAS, the Borrower is entering into the Credit Agreement (as defined below),
pursuant to which the Borrower intends to borrow funds for the purposes set
forth therein;

WHEREAS, the Limited Recourse Pledgor is willing to guarantee the obligations of
the Borrower under the Credit Agreement on a limited recourse basis pursuant to
the terms hereof and to secure its obligations hereunder by granting Liens on
the MIC Shares (as defined below) held by it and certain related assets to the
Agent as provided herein;

WHEREAS, the Lenders willingness to make loans under the Credit Agreement as a
condition to obligations of the Borrower under the Credit Agreement as described
herein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. DEFINITIONS.

(a)    Terms Defined in Credit Agreement. Terms defined in the Credit Agreement
and not otherwise defined in subsection (b) or (c) of this Section have, as used
herein, the respective meanings provided for therein. The rules of construction
specified in Sections 1.02 through 1.10 (other than Section 1.08) of the Credit
Agreement also apply to this Agreement.

(b)    Terms Defined in UCC. Capitalized terms not otherwise defined herein, as
used herein, shall have the meaning specified in the UCC or STA, as applicable:

(c)    Additional Definitions. The following additional terms, as used herein,
have the following meanings:

“Affected Pledged Equity” has the meaning set forth in Section 9(b).

“Borrower” means Genworth Holdings, Inc., a Delaware corporation.

“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale, redemption or repurchase of
Capital Stock or other dispositions) made or received in cash upon or with
respect to any Collateral.



--------------------------------------------------------------------------------

“Collateral” has the meaning set forth in Section 3(a).

“Collateral Accounts” means the Controlled Deposit Accounts and the Controlled
Securities Accounts as set forth on Schedule 2 hereto, as the same may be
supplemented or amended from time to time by the Limited Recourse Pledgor in a
manner reasonably acceptable to the Agent.

“Control” has the meaning specified in UCC Section 9-104 or Section 9-106, as
applicable, or the meaning specified in the Securities Transfer Act (Ontario) or
equivalent statute under the law of the issuer’s jurisdiction or other
applicable Requirement of Law, as applicable.

“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Agent is the
Depositary Bank’s “customer” (as defined in UCC Section 4-104).

“Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of the Limited Recourse Pledgor at an office of a
Securities Intermediary located in the United States and governed by New York
law (or such other location or governing law, provided that appropriate steps
are taken to perfect the security interest as a matter of applicable law, as
shall be reasonably acceptable to the Agent) and (ii) together with all
Financial Assets credited thereto and all related Security Entitlements, is
subject to a Securities Account Control Agreement among the Limited Recourse
Pledgor, the Agent and such Securities Intermediary.

“Credit Agreement” means the Credit Agreement dated as of March 7, 2018 among
the Borrower, the Parent, the Lenders party thereto and Goldman Sachs Bank USA,
as Agent (as the same may be amended, restated, amended and restated,
refinanced, replaced, supplemented or otherwise modified).

“Deposit Account Control Agreement” means, with respect to any Deposit Account
of the Limited Recourse Pledgor, a Deposit Account Control Agreement in form and
substance reasonably satisfactory to the Agent among the Limited Recourse
Pledgor, the Agent and the relevant Depositary Bank pursuant to which the Agent
shall have “Control” of the applicable Deposit Account.

“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.

“Issuer Control Agreement” means an Issuer Control Agreement in form and
substance reasonably satisfactory to the Agent pursuant to which the Agent shall
be granted “Control” of the applicable uncertificated securities for the
purposes of the STA or equivalent statute under the law of the issuer’s
jurisdiction.

 

2



--------------------------------------------------------------------------------

“Limited Recourse Guarantee” means the Limited Recourse Pledgor’s guarantee of
the Secured Obligations under Section 2 hereof.

“Limited Recourse Pledgor” has the meaning set forth in the introductory
paragraph.

“MIC” has the meaning set forth in Section 3(a)(i).

“MIC Shares” has the meaning set forth in Section 3(a)(i).

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights and “acquisition” refers to taking
by sale, discount, negotiation, mortgage, hypothec, pledge, security interest,
issue or reissue, gift or any other voluntary transaction that creates an
interest in property as contemplated by the STA.

“Parent” means Genworth Financial, Inc., a Delaware corporation.

“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted pursuant to Section 7.02 of the Credit Agreement.

“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time. For example, “Pledged Deposit Account” means a
Deposit Account that is included in the Collateral at such time.

“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the Limited Recourse Pledgor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

“Regulatory Authority” has the meaning set forth in Section 9(b).

“Regulatory Transfer Restrictions” has the meaning set forth in Section 4(f).

“Release Conditions” means the following conditions for releasing the Limited
Recourse Guarantee and terminating all the Transaction Liens:

(i)    all Commitments under the Credit Agreement shall have expired or been
terminated; and

 

3



--------------------------------------------------------------------------------

(ii)    all Secured Obligations shall have been fully and irrevocably paid and
discharged (other than contingent indemnification and expense reimbursement
obligations as to which no claim shall have been asserted);

“Secured Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Borrower arising under any Loan
Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed or
allowable claims in such proceeding. Without limiting the generality of the
foregoing, the Secured Obligations include the obligation to pay principal,
interest, charges, expenses, fees, Attorney Costs, indemnities and other amounts
payable by the Borrower under any Loan Document.

“Secured Parties” means the holders from time to time of the Secured
Obligations.

“Securities Account Control Agreement” means, when used with respect to a
Securities Account, a securities account control agreement in form and substance
reasonably satisfactory to the Agent among the relevant Securities Intermediary,
the Limited Recourse Pledgor and the Agent pursuant to which the Agent shall
have “Control” of the applicable Securities Account.

“Securities Laws” has the meaning set forth in Section 9(a).

“STA” means the Securities Transfer Act as in effect from time to time in the
province of Ontario, Canada; provided that, if perfection or the effect of
perfection or non-perfection or the priority of any Transaction Lien on any
Collateral is governed by the Securities Transfer Act as in effect in a
jurisdiction other than Ontario, “STA” means the Securities Transfer Act as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

“Transaction Liens” means the Liens granted by the Limited Recourse Pledgor
under the Security Documents.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

4



--------------------------------------------------------------------------------

SECTION 2. LIMITED RECOURSE GUARANTEE.

(a)    Limited Recourse Guarantee. The Limited Recourse Pledgor unconditionally
guarantees the full and punctual payment of the Secured Obligations when due
(whether at stated maturity, upon acceleration or otherwise).

(b)    Limited Recourse. Notwithstanding anything else to the contrary contained
or implied herein or in any other Loan Document, (i) the Limited Recourse
Pledgor shall incur no liability (including in respect of any indemnity or costs
and expenses reimbursement obligation) to pay any amount under this Agreement,
the Credit Agreement, or any other Loan Document other than any liability it
expressly assumes under this Agreement (including pursuant to Section 2(a)
above) and then only to the extent that the liability can be satisfied out of
the Collateral, (ii) the Agent’s and all other Secured Parties’ sole recourse
against the Limited Recourse Pledgor in order to satisfy the Secured Obligations
shall be limited to the Collateral that is the subject of this Agreement and
(iii) neither the Agent nor any other Secured Party shall have any right to
payment from the Limited Recourse Pledgor or against any property or assets of
the Limited Recourse Pledgor other than the Collateral that is subject to this
Agreement.

(c)    Limited Recourse Guarantee Unconditional. The obligations of the Limited
Recourse Pledgor under its Limited Recourse Guarantee shall be unconditional and
absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

(i)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of the Borrower, the Parent or any other Person under
any Loan Document, by operation of law or otherwise;

(ii)    any modification or amendment of or supplement to any Loan Document;

(iii)    any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower, the Parent or any other
Person under any Loan Document;

(iv)    any change in the corporate existence, structure or ownership of the
Borrower, the Parent or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower, the Parent or any other Person or any of
their assets or any resulting release or discharge of any obligation of the
Borrower, the Parent or any other Person under any Loan Document;

(v)    the existence of any claim, set-off or other right that the Limited
Recourse Pledgor may have at any time against the Borrower, the Parent, any
Secured Party or any other Person, whether in connection with the Loan Documents
or any unrelated transactions, provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

 

5



--------------------------------------------------------------------------------

(vi)    any invalidity or unenforceability relating to or against the Borrower,
the Parent or any other Person for any reason of any Loan Document, or any
provision of applicable law or regulation purporting to prohibit the payment of
any Secured Obligation by the Borrower, the Parent or any other Person; or

(vii)    other than payment of the Secured Obligations, any other act or
omission to act or delay of any kind by the Borrower, the Parent, any other
party to any Loan Document, any Secured Party or any other Person, or any other
circumstance whatsoever that might, but for the provisions of this clause (vii),
constitute a legal or equitable discharge of or defense to any obligation of the
Limited Recourse Pledgor hereunder.

(d)    Release of Limited Recourse Guarantee. (i) The Limited Recourse Guarantee
will be released automatically when all the Release Conditions are satisfied or
as otherwise provided in Section 9.10 of the Credit Agreement. If at any time
any payment of a Secured Obligation is rescinded or must be otherwise restored
or returned upon the insolvency or receivership of the Borrower or otherwise,
the Limited Recourse Guarantee shall be reinstated with respect thereto as
though such payment had been due but not made at such time.

(i)    In addition to any release permitted by subsection (d)(i), the Agent may
release the Limited Recourse Guarantee with the consent of all the Lenders.

(e)    Waiver by the Limited Recourse Pledgor. The Limited Recourse Pledgor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower, the Parent or any other
Person.

(f)    Subrogation. If the Limited Recourse Pledgor makes a payment with respect
to a Secured Obligation hereunder, the Limited Recourse Pledgor shall be
subrogated to the rights of the payee against the Borrower with respect to such
payment; provided that the Limited Recourse Pledgor shall not enforce any
payment by way of subrogation against the Borrower, or by reason of contribution
against any other guarantor of such Secured Obligation, until all the Release
Conditions have been satisfied.

(g)    Stay of Acceleration. If acceleration of the time for payment of any
Secured Obligation by the Borrower is stayed by reason of the insolvency or
receivership of the Borrower or otherwise, all Secured Obligations otherwise
subject to acceleration under the terms of any Loan Document shall nonetheless
be payable by the Limited Recourse Pledgor hereunder forthwith on demand by the
Agent.

(h)    Continuing Guarantee. The Limited Recourse Guarantee is a continuing
guarantee, shall be binding on the Limited Recourse Pledgor and its successors
and assigns, and shall be enforceable by the Agent in accordance with the terms
hereof. If all or part of any Secured Party’s interest in any Secured Obligation
is assigned or otherwise transferred, the transferor’s rights under the Limited
Recourse Guarantee, to the extent applicable to the obligation so transferred,
shall automatically be transferred with such obligation.

 

6



--------------------------------------------------------------------------------

(i)    Limitation on Obligations of the Limited Recourse Pledgor. The
obligations of the Limited Recourse Pledgor under its Limited Recourse Guarantee
shall be limited to an aggregate amount equal to the lesser of (x) the largest
amount that would not render such Limited Recourse Guarantee subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of applicable law and (y) the value of the Collateral that
is subject to this Agreement.

SECTION 3. GRANT OF TRANSACTION LIENS.

(a)    The Limited Recourse Pledgor, in order to secure its Limited Recourse
Guarantee, grants to the Agent for the benefit of the Secured Parties a
continuing security interest in all the following property of the Limited
Recourse Pledgor, as the case may be, whether now owned or existing or hereafter
acquired or arising and regardless of where located (collectively, the
“Collateral”):

(i)    all of its right, title and interest in, to and under the common shares
of Genworth MI Canada Inc., a Canadian corporation (“MIC”), excluding the
special share of MIC (collectively, the “MIC Shares”);

(ii)    the Limited Recourse Pledgor’s ownership interest in (1) the Collateral
Accounts, (2) all Financial Assets credited to the Collateral Accounts from time
to time and all Security Entitlements in respect thereof and (3) all cash held
in the Collateral Accounts from time to time;

(iii)    all books and records of the Limited Recourse Pledgor pertaining to any
of the Collateral; and

(iv)    all Proceeds of the Collateral described in the foregoing clauses
(i) through (iii);

provided that in no event shall the Collateral include any right, title and
interest in, to and under the MIC Shareholder Agreement.

(b)    The Transaction Liens are granted as security only and shall not subject
the Agent or any other Secured Party to, or transfer or in any way affect or
modify, any obligation or liability of the Limited Recourse Pledgor with respect
to any of the Collateral or any transaction in connection therewith.

SECTION 4. GENERAL REPRESENTATIONS AND WARRANTIES. EACH OF THE LIMITED RECOURSE
PLEDGOR AND THE BORROWER REPRESENTS AND WARRANTS TO THE AGENT AND THE OTHER
SECURED PARTIES THAT: Schedule 1 lists all MIC Shares owned by the Limited
Recourse Pledgor as of the Closing Date except with respect to any MIC Shares
held in a brokerage account pending Disposition in a Specified Stock Buyback
Program. As of the Closing Date, the Limited Recourse Pledgor holds all such MIC
Shares directly in uncertificated form and such MIC Shares are “uncertificated
securities” within the meaning of the STA and the UCC.

 

7



--------------------------------------------------------------------------------

(b)    Schedule 2 lists all Deposit Accounts and/or Securities Accounts into
which proceeds of the MIC Shares owned by the Limited Recourse Pledgor are
deposited.

(c)    All MIC Shares owned by the Limited Recourse Pledgor are owned by it free
and clear of any Lien other than the Transaction Liens and other Permitted
Liens.

(d)    The Limited Recourse Pledgor has good title to all its Collateral
(subject to exceptions that are, in the aggregate, not material), free and clear
of any Lien other than the Transaction Liens and other Permitted Liens.

(e)    The Limited Recourse Pledgor has not performed any acts that might
prevent the Agent from enforcing any of the provisions of the Security Documents
or that would limit the Agent in any such enforcement. The Limited Recourse
Pledgor has not entered into any security agreement or similar or equivalent
document or instrument covering all or part of the Collateral owned by the
Limited Recourse Pledgor that would be effective to grant a Lien, except with
respect to Permitted Liens. After the Closing Date, no Collateral owned by the
Limited Recourse Pledgor will be in the possession or under the Control of any
other Person having a claim thereto or security interest therein, other than as
permitted pursuant to the Credit Agreement.

(f)    Except as otherwise permitted by the Credit Agreement and for
restrictions and limitations imposed by the Loan Documents, (i) the Collateral
is and will continue to be freely transferable and assignable, and (ii) none of
the Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, unduly delay or otherwise affect
(x) the pledge of such Collateral hereunder or (y) the sale or disposition
thereof pursuant hereto or the exercise by the Agent of rights and remedies
hereunder (except for, with respect to clauses (i) and (ii), Requirements of Law
and the Pledge Approvals that are applicable in the case of the transfer of a
direct or indirect interest in shares of, or a controlling interest in MIC,
including pursuant to enforcement of the Lien granted or purported to be granted
to the Agent pursuant to the Security Documents (collectively, the “Regulatory
Transfer Restrictions”)).

SECTION 5. FURTHER ASSURANCES; GENERAL COVENANTS. THE LIMITED RECOURSE PLEDGOR
COVENANTS AS FOLLOWS:

(a)    The Limited Recourse Pledgor will, from time to time (including with
respect to the pledge of Other Collateral) upon the reasonable request of the
Agent, at the Borrower’s expense, execute, deliver, file and record any
statement, assignment, instrument, document, agreement or other paper and take
any other action that from time to time may be necessary, in order to:

(i)    create, preserve, perfect, confirm or validate the Transaction Liens on
the Collateral;

(ii)    in the case of the Collateral Accounts cause the Agent to have Control
thereof;

 

8



--------------------------------------------------------------------------------

(iii)    enable the Agent and the other Secured Parties to obtain the full
benefits of the Security Documents; or

(iv)    other than obtaining any Pledge Approval (provided that it will use
commercially reasonable efforts to cooperate with the Agent to obtain such
approvals, as applicable during the existence of an Event of Default), enable
the Agent to exercise and enforce any of its rights, powers and remedies with
respect to any of the Collateral.

The Limited Recourse Pledgor authorizes the Agent to execute and file such
financing statements or continuation statements in such jurisdictions with such
descriptions of collateral and consistent with this Agreement and other
information set forth therein as the Agent may deem reasonably necessary for the
purposes set forth in the preceding sentence. The Limited Recourse Pledgor also
ratifies its authorization for the Agent to file in any such jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof. The Borrower will pay the costs of, or incidental to any recording or
filing of any financing or continuation statements or other documents recorded
or filed pursuant hereto.

(b)    The Limited Recourse Pledgor will not sell, lease, exchange, assign or
otherwise dispose of any of its Collateral; provided that the Limited Recourse
Pledgor may do any of the foregoing unless (a) doing so would violate a covenant
in the Credit Agreement or (b) an Event of Default shall have occurred and be
continuing and either (A) the Agent shall have notified the Limited Recourse
Pledgor that its right to do so is terminated, suspended or otherwise limited or
(B) the maturity of any or all of the Secured Obligations shall have been
accelerated. Concurrently with any sale, lease or other disposition (except a
sale or disposition to the Limited Recourse Pledgor or a lease) permitted by the
foregoing proviso, the Transaction Liens on the assets sold or disposed of (but
not in any Proceeds arising from such sale or disposition) will cease
immediately without any action by the Agent or any other Secured Party. The
Agent will, at the Borrower’s expense, execute and deliver to the Limited
Recourse Pledgor such documents as the Limited Recourse Pledgor shall reasonably
request to evidence the fact that any asset so sold or disposed of is no longer
subject to a Transaction Lien.

(c)    Subject to the Information Restrictions, the Limited Recourse Pledgor
will, promptly upon request, provide to the Agent all information and evidence
concerning the Collateral that the Agent may reasonably request from time to
time to enable it to enforce the provisions of the Security Documents.

SECTION 6. [RESERVED].

SECTION 7. INVESTMENT PROPERTY. THE LIMITED RECOURSE PLEDGOR REPRESENTS,
WARRANTS AND COVENANTS AS FOLLOWS: Certificated Securities. If at any time the
Limited Recourse Pledgor acquires any certificate in respect of the Pledged MIC
Shares representing a Pledged Certificated Security, the Limited Recourse
Pledgor will promptly deliver such certificate to the Agent as Collateral
hereunder.

 

9



--------------------------------------------------------------------------------

(b)    Uncertificated Securities. On the Closing Date, the Limited Recourse
Pledgor will enter into (and cause the relevant issuer to enter into) an Issuer
Control Agreement in respect of each Pledged Uncertificated Security then owned
by the Limited Recourse Pledgor and deliver such Issuer Control Agreement to the
Agent (which shall enter into the same). Thereafter, if any part of the
Collateral constitutes a Pledged Uncertificated Security (except with respect to
any MIC Shares held in a brokerage account pending Disposition in a Specified
Stock Buyback Program) that is not subject to an Issuer Control Agreement, the
Limited Recourse Pledgor will enter into (and cause the relevant issuer to enter
into) an Issuer Control Agreement in respect of such Pledged Uncertificated
Security and deliver such Issuer Control Agreement to the Agent (which shall
enter into the same).

(c)    Security Entitlements. If at any time the Limited Recourse Pledgor
receives Security Entitlements (except with respect to any MIC Shares held in a
brokerage account pending Disposition in a Specified Stock Buyback Program) with
respect to the Pledged MIC Shares, the Limited Recourse Pledgor shall, as
promptly as reasonably practicable, with respect to such Security Entitlement,
enter into (and cause the relevant Securities Intermediary to enter into) a
Securities Account Control Agreement in respect of such Security Entitlement and
the Securities Account to which the underlying Financial Asset is credited and
will deliver such Securities Account Control Agreement to the Agent (which shall
enter into the same).

(d)    Perfection as to Certificated Securities. When at any time the Limited
Recourse Pledgor delivers any certificate representing any Pledged Certificated
Security owned by it to the Agent pursuant to Section 7(a), (i) the Transaction
Lien on such Pledged Certificated Security will be perfected, subject to no
prior Liens other than Permitted Liens arising by operation of law and (ii) the
Agent will have Control of such Pledged Certificated Security.

(e)    Perfection as to Uncertificated Securities. When the Limited Recourse
Pledgor, the Agent and the issuer of any Pledged Uncertificated Security owned
by the Limited Recourse Pledgor enter into an Issuer Control Agreement with
respect thereto, (i) the Transaction Lien on such Pledged Uncertificated
Security will be perfected, subject to no prior Liens other than Permitted Liens
arising by operation of law and (ii) the Agent will have Control of such Pledged
Uncertificated Security.

(f)    Perfection as to Security Entitlements. When at any time the Financial
Asset underlying any Security Entitlement owned by the Limited Recourse Pledgor
in respect of the MIC Shares pursuant to Section 7(e) is credited to a
Controlled Securities Account, the Transaction Lien on such Security Entitlement
will be perfected, subject to no prior Liens or rights of others (except Liens
that are Permitted Liens).

(g)    Delivery of Pledged Certificates. All certificates, if any, representing
Pledged Certificated Securities, when delivered to the Agent, will be in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, all in form and substance reasonably satisfactory to the Agent.

 

10



--------------------------------------------------------------------------------

SECTION 8. DEPOSIT ACCOUNTS. THE LIMITED RECOURSE PLEDGOR AND THE BORROWER
REPRESENTS, WARRANTS AND COVENANTS AS FOLLOWS:

(a)    In respect of each Controlled Deposit Account, the Depositary Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.

(b)    So long as the Agent has Control of a Controlled Deposit Account, the
Transaction Lien on such Controlled Deposit Account will be perfected, subject
to no prior Liens or rights of others (except the Depositary Bank’s right to
deduct its normal operating charges and any uncollected funds previously
credited thereto or other Permitted Liens arising by operation of law).

(c)    Funds held in any Collateral Account may, until withdrawn, be invested
and reinvested in such Cash Equivalents as the Limited Recourse Pledgor shall
request from time to time; provided that if an Event of Default shall have
occurred and be continuing, the Agent by written notice to the Pledgor may
revoke the Pledgor’s authority to so invest or reinvest, in which case the Agent
may select such Cash Equivalents.

(d)    Notwithstanding anything to the contrary herein or in any Deposit Account
Control Agreement or Securities Account Control Agreement in respect to any
Collateral Account and regardless of the existence of an Event of Default, any
funds on deposit in any Collateral Account may be transferred to any other
Collateral Account pursuant to the terms of any confirmed foreign currency
exchange transaction whereby funds are transferred from an Collateral Account
and settled by the applicable counterparty by payment directly into any other
Account within one Business Day.

SECTION 9. REGULATORY MATTERS.

(a)    In view of the position of the Limited Recourse Pledgor, the Agent and
other Secured Parties in relation to the Collateral (including the possession
from time to time of information with respect to the Collateral that may
constitute material non-public information within the meaning of applicable
Securities Laws (as defined below)), or because of other current or future
circumstances, a question may arise under applicable Canadian and U.S.
securities laws, as now or hereafter in effect, or any similar statute hereafter
enacted analogous in purpose or effect (such Act and any such similar statute as
from time to time in effect being called the “Securities Laws”) with respect to
any disposition of the Collateral permitted under the Credit Agreement or any
exercise of remedies with respect to the Collateral by the Agent. Each of the
Limited Recourse Pledgor, the Agent and the other Secured Parties understand and
acknowledge that compliance with the Securities Laws might very strictly limit
the course of conduct of the Agent if the Agent were to attempt to dispose of
all or any part of the Collateral in connection with exercises remedies
hereunder, and might also limit the extent to which or the manner in which any
subsequent transferee of any Collateral could dispose of the same. Similarly,
there may be other legal restrictions or limitations affecting the Agent in any
attempt to dispose of all or part of the Collateral under applicable Blue Sky or
other state or provincial securities laws or similar laws analogous in purpose
or effect. The Limited Recourse Pledgor recognizes that in light of such
restrictions and limitations the Agent may, with respect to any sale of the

 

11



--------------------------------------------------------------------------------

Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof. The Limited Recourse Pledgor
acknowledges and agrees that in light of such restrictions and limitations, the
Agent, in its sole and absolute discretion but subject to Section 9(b) (a) may
proceed to make such a sale whether or not a registration statement or
prospectus for the purpose of registering or qualifying such Collateral or part
thereof shall have been filed under the Securities Laws and (b) may approach and
negotiate with a single potential purchaser to effect such sale. The Limited
Recourse Pledgor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral at a price that the Agent, in its sole and absolute discretion, may
in good faith deem reasonable under the circumstances, notwithstanding the
possibility that a substantially higher price might have been realized if the
sale were deferred until after registration as aforesaid or if more than a
single purchaser were approached. The provisions of this Section 9(a) will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells.

(b)    Notwithstanding anything herein to the contrary, the Agent, on behalf of
the Secured Parties, acknowledges and agrees that, solely to the extent required
by any Requirement of Law or one or more Governmental Authorities or with
respect to any Insurance Subsidiary, any supervisory agency, state insurance
department other state, Federal or foreign insurance regulatory body (each, a
“Regulatory Authority”), the ownership of any Pledged MIC Shares (the “Affected
Pledged Equity”) and voting rights in such Affected Pledged Equity, shall remain
with the Limited Recourse Pledgor even if an Event of Default has occurred and
is continuing, unless (i) the applicable Regulatory Authority shall have given
its prior consent (solely to the extent such consent is required by law) to the
change in ownership of such Affected Pledged Equity by transfer to an acquirer
whether by purchase at a public or private sale of such Affected Pledged Equity
or by merger or other transfer effecting a change in ownership in such Affected
Pledged Equity, or to the exercise of such rights to effect a change in
ownership of such Affected Pledged Equity by the Agent, a receiver, trustee,
conservator or other agent or designee duly appointed in accordance with
applicable law or (ii) the transferee of such Affected Pledged Equity is
approved (solely to the extent such approval is required by law) as the owner of
such Affected Pledged Equity pursuant to applicable rules and regulations of the
applicable Regulatory Authority. To enforce the provisions of this subsection,
the Agent is empowered to request the appointment of a receiver from any court
of competent jurisdiction. To the extent permitted by applicable Requirements of
Law, such receiver shall be instructed to seek from the applicable Regulatory
Authorities a transfer of any such Affected Pledged Equity for the purpose of
seeking a purchaser or other transferee to whom it will ultimately be
transferred. Upon the occurrence and during the continuance of an Event of
Default, at the Agent’s request, the Limited Recourse Pledgor shall use
their commercially reasonable efforts to cooperate in obtaining the consent or
approval of any applicable Regulatory Authorities, if required, for any action
or transactions contemplated hereby, including, without limitation, the
preparation, execution and filing with such Regulatory Authority of the
assignor’s or transferor’s portion of any application for consent or approval to
the transfer of the Affected Pledged Equity necessary or appropriate under the
applicable Regulatory Authority’s rules and regulations for approval of the
transfer or assignment of any portion of the Affected Pledged Equity.

 

12



--------------------------------------------------------------------------------

SECTION 10. OTHER COLLATERAL.

(a)    The Borrower or Limited Recourse Pledgor will, with respect to any Other
Collateral pledged to the Secured Parties after the Closing Date, take any and
all actions as reasonably requested by the Agent pursuant to Section 6.13 of the
Credit Agreement.

(b)    Notwithstanding anything to the contrary herein or in any other Security
Document, the Agent shall release the Transaction Lien on any Other Collateral
upon the request of Borrower no earlier than the date that is 90 days after the
date on which such Other Collateral has been pledged to (and is subject to a
validly perfected security interest in favor of) the Secured Parties so long as
the Borrower, both prior to and after giving effect to such release, is in
compliance on a pro forma basis with the Maximum LTV Covenant.

SECTION 11. TRANSFER OF RECORD OWNERSHIP. Subject to the Regulatory Transfer
Restrictions, at any time when an Event of Default shall have occurred and be
continuing, in order to further evidence, protect and enforce the Agent’s
security interest hereunder, the Agent may (and to the extent that action by it
is required, the Limited Recourse Pledgor, if directed to do so by the Agent,
will as promptly as practicable) cause each of the Pledged Securities (or any
portion thereof specified in such direction) to be transferred of record into
the name of the Agent or its nominee. The Limited Recourse Pledgor will take any
and all actions reasonably requested by the Agent to facilitate compliance with
this Section. If the provisions of this Section are implemented, Section 7 shall
not thereafter apply to any Pledged Security that is registered in the name of
the Agent or its nominee. The Agent will promptly give to the Limited Recourse
Pledgor copies of any notices and other communications received by the Agent
with respect to Pledged Securities registered in the name of the Agent or its
nominee.

SECTION 12. RIGHT TO VOTE SECURITIES. Subject to the Regulatory Transfer
Restrictions, until such time as the principal amount of all outstanding Loans
and all interest and other amounts have become due and payable pursuant to
Section 8.02 of the Credit Agreement and the Borrower has received two Business
Days’ prior written notice, the Limited Recourse Pledgor and the Borrower (as
applicable) will have the right, from time to time, to vote and to give
consents, ratifications and waivers with respect to any Pledged Security owned
by it and the Financial Asset underlying any Pledged Security Entitlement owned
by it, and the Agent will, upon receiving a written request from the Limited
Recourse Pledgor, deliver to the Limited Recourse Pledgor or as specified in
such request such proxies, powers of attorney, consents, ratifications and
waivers in respect of any such Pledged Security (or MIC Shareholder Agreement,
as applicable) that is registered in the name of the Agent or its nominee or any
such Pledged Security Entitlement as to which the Agent or its nominee is the
Entitlement Holder, in each case as shall be specified in such request and be in
form and substance satisfactory to the Agent. For the avoidance of doubt and
subject to Section 12(b) below, the Limited Recourse Pledgor and the Borrower
(as applicable) shall retain the

 

13



--------------------------------------------------------------------------------

right from time to time, to vote and to give consents, ratifications and waivers
with respect to any Pledged Security notwithstanding the occurrence and
continuance of an Event of Default.

(b)    Subject to the Regulatory Transfer Restrictions, if the principal amount
of all outstanding Loans and all interest and other amounts have become due and
payable pursuant to Section 8.02 of the Credit Agreement, the Agent will have
the exclusive right, upon two Business Days prior written notice to the
Borrower, to the extent permitted by law to vote, to give consents,
ratifications and waivers and to take any other action with respect to the
Pledged Financial Assets, the other Pledged Equity Interests and the Financial
Assets underlying the Pledged Security Entitlements and the Limited Recourse
Pledgor and the Borrower, as applicable, will take all such action as the Agent
may reasonably request from time to time to give effect to such right.

SECTION 13. CERTAIN DISTRIBUTIONS.

(a)    Cash Distributions with respect to assets held in a Collateral Account
shall be deposited therein promptly upon receipt thereof. Cash Distributions
with respect to any MIC Shares that is not held in a Collateral Account (whether
held in the name of the Limited Recourse Pledgor or in the name of the Agent or
its nominee) shall be deposited, promptly upon receipt thereof, in a Collateral
Account.

(b)    Non-cash dividends, interest, principal or other distributions with
respect to the Collateral that would constitute Collateral, whether resulting
from a subdivision, combination or reclassification of the outstanding MIC
Shares or received in exchange for MIC Shares or any part thereof, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such issuer may be a party or otherwise, or as
a result of any liquidation or dissolution, shall be and become part of the
Collateral and such action shall be taken by the Limited Recourse Pledgor as the
Agent may reasonably request to perfect and establish the priority of the
Transaction Lien therein.

SECTION 14. REMEDIES UPON EVENT OF DEFAULT. SUBJECT TO THE REGULATORY TRANSFER
RESTRICTIONS AND APPLICABLE SECURITIES LAWS:

(a)    if an Event of Default shall have occurred and be continuing, the Agent
may exercise (or cause its sub-agents to exercise) any or all of the remedies
available to it (or to such sub-agents) under the Security Documents.

(b)    Without limiting the generality of the foregoing, if an Event of Default
shall have occurred and be continuing, the Agent may exercise on behalf of the
Secured Parties all the rights of a secured party under the UCC and the STA
(whether or not in effect in the jurisdiction where such rights are exercised)
with respect to any Collateral and, in addition, the Agent may, without being
required to give any notice, except as herein provided or as may be required by
mandatory provisions of law, sell or otherwise dispose of the Collateral or any
part thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Agent’s offices or elsewhere, for cash, on
credit or for future delivery, at such time or times and at such price or prices
and upon such other terms as the Agent may deem commercially reasonable,
irrespective of the impact of any such sales on the market price of the
Collateral. To the maximum extent permitted by applicable law, any Secured Party
may be the purchaser of any or all of the

 

14



--------------------------------------------------------------------------------

Collateral at any such sale and (with the consent of the Agent, which may be
withheld in its discretion) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply all of any part of the
Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Upon any sale of Collateral by the Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Agent or of the officer making the sale shall be
a sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid to the Agent or such officer
or be answerable in any way for the misapplication thereof. Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of the Limited Recourse Pledgor, and the Limited Recourse
Pledgor hereby waives (to the extent permitted by law) all rights of redemption,
stay or appraisal that it now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted. The Agent shall
not be obliged to make any sale of Collateral regardless of notice of sale
having been given. The Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. To the maximum extent permitted by law, the Limited Recourse Pledgor
hereby waives any claim against any Secured Party arising because the price at
which any Collateral may have been sold at such a private sale was less than the
price that might have been obtained at a public sale, even if the Agent accepts
the first offer received and does not offer such Collateral to more than one
offeree. The Agent may disclaim any warranty, as to title or as to any other
matter, in connection with such sale or other disposition, and its doing so
shall not be considered adversely to affect the commercial reasonableness of
such sale or other disposition.

(c)    If the Agent sells any of the Collateral upon credit, the Limited
Recourse Pledgor will be credited only with payment actually made by the
purchaser, received by the Agent and applied in accordance with Section 15
hereof. In the event the purchaser fails to pay for the Collateral, the Agent
may resell the same, subject to the same rights and duties set forth herein.

(d)    Notice of any such sale or other disposition shall be given to the
Limited Recourse Pledgor as (and if) required by Section 17.

SECTION 15. APPLICATION OF PROCEEDS.

(a)    If an Event of Default shall have occurred and be continuing, the Agent
may apply (i) any cash held in the Collateral Accounts and (ii) the proceeds of
any sale or other disposition of all or any part of the Collateral, in the
following order of priorities:

first,    to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Agent, and all
expenses, liabilities and advances incurred or made by the Agent in connection
with the Security Documents, and any other amounts then due and payable to the
Agent pursuant to Section 17 or pursuant to Section 10.04 of the Credit
Agreement;

 

15



--------------------------------------------------------------------------------

second,    to pay ratably all interest and fees (including interest and fees
that accrue after the commencement of any proceeding under any Debtor Relief
Laws) on the Secured Obligations payable under the Credit Agreement, until
payment in full of all such interest and fees shall have been made;

third,    to pay the unpaid principal of the Secured Obligations ratably, until
payment in full of the principal of all Secured Obligations shall have been made
(or so provided for);

fourth,    to pay all other Secured Obligations ratably, until payment in full
of all such other Secured Obligations shall have been made (or so provided for);
and

finally,    to pay to the Limited Recourse Pledgor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it.

(b)    In making the payments and allocations required by this Section, the
Agent may rely upon information supplied to it pursuant to Section 19(c). All
distributions made by the Agent pursuant to this Section shall be final (except
in the event of manifest error) and the Agent shall have no duty to inquire as
to the application by any Secured Party of any amount distributed to it.

SECTION 16. [RESERVED]

SECTION 17. AUTHORITY TO ADMINISTER COLLATERAL.

(a)    The Limited Recourse Pledgor and the Borrower irrevocably appoints the
Agent its true and lawful attorney, with full power of substitution, in the name
of the Limited Recourse Pledgor or the Borrower, as applicable, for the sole use
and benefit of the Secured Parties, but at the Borrower’s expense, to the extent
permitted by Requirements of Law (and subject to the Regulatory Transfer
Restrictions) to exercise, at any time and from time to time while an Event of
Default shall have occurred and be continuing, all or any of the following
powers with respect to all or any of the Collateral:

(i)    to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,

(ii)    to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(iii)    to sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Agent were the
absolute owner thereof; and

(iv)    to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto.

 

16



--------------------------------------------------------------------------------

provided that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Agent will give the Limited Recourse Pledgor at least ten days’
prior written notice of the time and place of any public sale thereof or the
time after which any private sale or other intended disposition thereof will be
made. Any such notice shall (i) contain the information specified in UCC
Section 9-613, (ii) be Authenticated and (iii) be sent to the parties required
to be notified pursuant to UCC Section 9-611(c); provided that, if the Agent
fails to comply with this sentence in any respect, its liability for such
failure shall be limited to the liability (if any) imposed on it as a matter of
law under the UCC.

SECTION 18. LIMITATION ON DUTY IN RESPECT OF COLLATERAL. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Agent will have no
duty as to any Collateral in its possession or control or in the possession or
control of any sub-agent or bailee or any income therefrom or as to the
preservation of rights against prior parties or any other rights pertaining
thereto. The Agent will be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession or control if such
Collateral is accorded treatment substantially equal to that which it accords
its own property, and will not be liable or responsible for any loss or damage
to any Collateral, or for any diminution in the value thereof, by reason of any
act or omission of any sub-agent or bailee selected by the Agent in good faith,
except to the extent that such liability arises from the Agent’s bad faith,
gross negligence or willful misconduct.

SECTION 19. GENERAL PROVISIONS CONCERNING THE AGENT.

(a)    The provisions of Article 9 of the Credit Agreement shall inure to the
benefit of the Agent, and shall be binding upon the Borrower, the Limited
Recourse Pledgor and all Secured Parties, in connection with this Agreement and
the other Security Documents. Without limiting the generality of the foregoing,
(i) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing,
(ii) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Security Documents or the other Loan Documents
that the Agent is required in writing to exercise by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.01 of the Credit Agreement), and
(iii) except as expressly set forth in the Loan Documents, the Agent shall not
have any duty to disclose, and shall not be liable for any failure to disclose,
any information relating to the Limited Recourse Pledgor that is communicated to
or obtained by the bank serving as Agent or any of its Affiliates in any
capacity. The Agent shall not be responsible for the existence, genuineness or
value of any Collateral or for the validity, perfection, priority or
enforceability of any Transaction Lien, whether impaired by operation of law or
by reason of any action or omission to act on its part under the Security
Documents. The Agent shall be deemed not to have knowledge of any Event of
Default unless and until written notice thereof is given to the Agent by the
Parent, the Borrower or a Secured Party.

 

17



--------------------------------------------------------------------------------

(b)    Sub-Agents and Related Parties. The Agent may perform any of its duties
and exercise any of its rights and powers through one or more sub-agents
appointed by it. The Agent and any such sub-agent may perform any of its duties
and exercise any of its rights and powers through its Related Parties. The
exculpatory provisions of Section 18 and this Section shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent.

(c)    Information as to Secured Obligations and Actions by Secured Parties. For
all purposes of the Security Documents, including determining the amounts of the
Secured Obligations or whether any action has been taken under any Loan
Document, the Agent will be entitled to rely on information from (i) its own
records for information as to the Lenders, their Secured Obligations and actions
taken by them, (ii) any Secured Party (or any trustee, agent or similar
representative designated to supply such information) for information as to its
Secured Obligations and actions taken by it, to the extent that the Agent has
not obtained such information from its own records, and (iii) the Borrower, to
the extent that the Agent has not obtained information from the foregoing
sources.

(d)    Refusal to Act. The Agent may refuse to act on any notice, consent,
direction or instruction from any Secured Parties or any agent, trustee or
similar representative thereof that, in the Agent’s opinion, (i) is contrary to
law or the provisions of any Security Document, (ii) may expose the Agent to
liability (unless the Agent shall have been indemnified, to its reasonable
satisfaction, for such liability by the Secured Parties that gave such notice,
consent, direction or instruction) or (iii) is unduly prejudicial to Secured
Parties not joining in such notice, consent, direction or instruction.

SECTION 20. TERMINATION OF TRANSACTION LIENS; RELEASE OF COLLATERAL.

(a)    The Transaction Liens shall terminate when its Limited Recourse Guarantee
is released pursuant to Section 2(d).

(b)    The Transaction Liens shall terminate when all the Release Conditions are
satisfied.

(c)    The Transaction Liens on any Collateral shall terminate upon the
transfer, sale or other disposition of such Collateral permitted pursuant to the
terms of the Credit agreement or otherwise in accordance with Section 9.10 of
the Credit Agreement.

(d)    The Transaction Liens on any Other Collateral shall terminate, and such
Other Collateral shall be released, in accordance with Section 10(b) above.

(e)    At any time before the Transaction Liens granted by the Borrower
terminate, the Agent may release all or substantially all the Collateral with
the prior written consent of all Lenders.

(f)    Upon any termination of a Transaction Lien or release of Collateral, the
Agent will, at the expense of the Limited Recourse Pledgor, execute and deliver
to the Limited Recourse Pledgor such documents and take such actions as the
Limited Recourse Pledgor shall reasonably request to evidence the termination of
such Transaction Lien or the release of such Collateral, as the case may be.

 

18



--------------------------------------------------------------------------------

SECTION 21. [RESERVED].

SECTION 22. Notices. Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 10.02 of the Credit
Agreement, and in the case of any such notice, request or other communication to
the Limited Recourse Pledgor other than the Borrower, shall be given to it in
care of the Borrower.

SECTION 23. No Implied Waivers; Remedies Not Exclusive. No failure by the Agent
or any Secured Party to exercise, and no delay in exercising and no course of
dealing with respect to, any right or remedy under any Security Document shall
operate as a waiver thereof; nor shall any single or partial exercise by the
Agent or any Secured Party of any right or remedy under any Loan Document
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies specified in the Loan Documents are
cumulative and are not exclusive of any other rights or remedies provided by
law.

SECTION 24. Successors and Assigns. This Agreement is for the benefit of the
Agent and the Secured Parties. If all or any part of any Secured Party’s
interest in any Secured Obligation is assigned or otherwise transferred, the
transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation. This
Agreement shall be binding on the Borrower, the Limited Recourse Pledgor and
their respective successors and assigns.

SECTION 25. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the Agent, with the consent
of such Lenders as are required to consent thereto under Section 10.01 of the
Credit Agreement. No such waiver, amendment or modification shall be binding
upon the Limited Recourse Pledgor, except with its written consent.

SECTION 26. Choice of Law.

(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.

(b)    Each of the parties hereto irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any relevant appellate
court, in any action or proceeding arising out of or relating to this Agreement,
or for recognition or enforcement of any judgment, and each party hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. Each party hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Lender or the Agent may otherwise have to bring any action or
proceeding relating to any Loan Document against any Obligor or its properties
in the courts of any jurisdiction.

 

19



--------------------------------------------------------------------------------

(c)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
subsection (b) of this Section. Each party hereto irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.

(d)    Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.02 of the Credit Agreement. Nothing in
this Agreement will affect the right of any party hereto to serve process in any
other manner permitted by law.

SECTION 27. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO, OR THE TRANSACTIONS DESCRIBED
HEREIN, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

SECTION 28. Severability. If any provision of any Security Document is invalid
or unenforceable in any jurisdiction, then, to the fullest extent permitted by
law, (i) the other provisions of the Security Documents shall remain in full
force and effect in such jurisdiction and shall be liberally construed in favor
of the Agent and the Secured Parties in order to carry out the intentions of the
parties thereto as nearly as may be possible and (ii) the invalidity or
unenforceability of such provision in such jurisdiction shall not affect the
validity or enforceability thereof in any other jurisdiction.

[Remainder of Page Intentionally Left Blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GENWORTH HOLDINGS, INC., as Borrower

By:  

 

Name:   Title:  

GENWORTH FINANCIAL INTERNATIONAL HOLDINGS, LLC, as the Limited Recourse Pledgor

By:  

 

Name:   Title:  

GOLDMAN SACHS LENDING PARTNERS LLC, as Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

MIC SHARES

OWNED BY LIMITED RECOURSE PLEDGOR

(as of the Closing Date)

 

Owner

   Issuer      Type of
Capital
Stock      Percentage
Owned      Certificated      Number
of
Shares                                               

 

S-1-1



--------------------------------------------------------------------------------

SCHEDULE 2

COLLATERAL ACCOUNTS

The proceeds of the MIC Shares owned by the Limited Recourse Pledgor are
deposited in the following Collateral Accounts:

 

Owner

   Depositary Bank      Account Number                    

 

S-2-1



--------------------------------------------------------------------------------

Exhibit F-1

 

Exhibit F-1

United States Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of March 7, 2018 (as
amended, restated, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among GENWORTH
HOLDINGS, INC., a Delaware corporation (the “Borrower”), GENWORTH FINANCIAL,
INC., a Delaware corporation (the “Parent”), the lenders from time to time party
thereto (collectively, the “Lenders”; individually, each a “Lender”), and
GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent for the Lenders (in
such capacity, including any successor thereto, the “Agent”). Capitalized terms
used but not defined herein have the meanings given to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, and (iii) it is not a “10-percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Agent and the Borrower with a certificate of its
non-U.S. person status on IRS Form 8-BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent in
writing and (2) the undersigned shall furnish the Borrower and the Agent a
properly completed and currently effective certificate and IRS Form 8-BEN-E in
either the calendar year in which payment is to be made by the Borrower or the
Agent to the undersigned, or in either of the two calendar years preceding such
payment.

[Signature Page Follows]

 

Exhibit F-1-1



--------------------------------------------------------------------------------

Exhibit F-1

 

[Lender] By:  

 

Name:   Title:   [Address]

Dated:             , 20[    ]

 

Exhibit F-1-2



--------------------------------------------------------------------------------

Exhibit F-2

 

Exhibit F-2

United States Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S.

Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of March 7, 2018 (as
amended, restated, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among GENWORTH
HOLDINGS, INC., a Delaware corporation (the “Borrower”), GENWORTH FINANCIAL,
INC., a Delaware corporation (the “Parent”), the lenders from time to time party
thereto (collectively, the “Lenders”; individually, each a “Lender”), and
GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent for the Lenders (in
such capacity, including any successor thereto, the “Agent”). Capitalized terms
used but not defined herein have the meanings given to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by an IRS Form 8-BEN-E from each of its partners/members claiming
the portfolio interest exemption; provided that, for the avoidance of doubt, the
foregoing shall not limit the obligation of the Lender to provide, in the case
of a partner/member not claiming the portfolio interest exemption, an IRS Form
W-8ECI, Form W-9 or Form W-8IMY (including appropriate underlying certificates
from each interest holder of such partner/member), in each case establishing
such partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Agent in writing with a properly completed and
currently effective certificate and IRS Form W-8IMY and accompanying IRS Forms
8-BEN-E in either the calendar year in which payment is to be made by the
Borrower or the Agent to the undersigned, or in either of the two calendar years
preceding such payment.

[Signature Page Follows]

 

Exhibit F-2-1



--------------------------------------------------------------------------------

Exhibit F-2

 

[Lender] By:  

 

Name:   Title:   [Address]

Dated:             , 20[    ]

 

Exhibit F-2-2



--------------------------------------------------------------------------------

Exhibit F-3

 

Exhibit F-3

United States Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of March 7, 2018 (as
amended, restated, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among GENWORTH
HOLDINGS, INC., a Delaware corporation (the “Borrower”), GENWORTH FINANCIAL,
INC., a Delaware corporation (the “Parent”), the lenders from time to time party
thereto (collectively, the “Lenders”; individually, each a “Lender”), and
GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent for the Lenders (in
such capacity, including any successor thereto, the “Agent”). Capitalized terms
used but not defined herein have the meanings given to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(e) and 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (iii) it is not a “10-percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, and (iv) it is not a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form 8-BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate and IRS Form 8-BEN-E in
either the calendar year in which payment is to be made to the undersigned, or
in either of the two calendar years preceding such payment.

[Signature Page Follows]

 

Exhibit F-3-1



--------------------------------------------------------------------------------

Exhibit F-3

 

[Participant] By:  

 

Name:   Title:   [Address]

Dated:             , 20[    ]

 

Exhibit F-3-2



--------------------------------------------------------------------------------

Exhibit F-4

 

Exhibit F-4

United States Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S.

Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of March 7, 2018 (as
amended, restated, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among GENWORTH
HOLDINGS, INC., a Delaware corporation (the “Borrower”), GENWORTH FINANCIAL,
INC., a Delaware corporation (the “Parent”), the lenders from time to time party
thereto (collectively, the “Lenders”; individually, each a “Lender”), and
GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent for the Lenders (in
such capacity, including any successor thereto, the “Agent”). Capitalized terms
used but not defined herein have the meanings given to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 3.01(e) and 10.07(e) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to such participation, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form 8-BEN-E from each of its partners/members claiming
the portfolio interest exemption; provided that, for the avoidance of doubt, the
foregoing shall not limit the obligation of the undersigned to provide, in the
case of a partner/member not claiming the portfolio interest exemption, an IRS
Form W-8ECI, Form W-9 or Form W-8IMY (including appropriate underlying
certificates from each interest holder of such partner/member), in each case
establishing such partner/member’s available exemption from U.S. federal
withholding tax. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate and IRS Form W-8IMY and accompanying IRS Forms 8-BEN-E in
either the calendar year in which payment is to be made to the under-signed, or
in either of the two calendar years preceding such payment.

[Signature Page Follows]

 

Exhibit F-4-1



--------------------------------------------------------------------------------

Exhibit F-4

 

[Participant]

By:  

 

Name:   Title:   [Address]

Dated:             , 20[    ]

 

Exhibit F-4-2



--------------------------------------------------------------------------------

Exhibit G

 

Exhibit G

Form of Solvency Certificate

[            ], 2018

The undersigned,                     , the Chief Financial Officer of Genworth
Holdings, Inc., a Delaware corporation (the “Borrower”), is familiar with the
properties, businesses, assets and liabilities of the Parent and its Restricted
Subsidiaries and is duly authorized to execute this certificate (this “Solvency
Certificate”) on behalf of the Borrower.

This Solvency Certificate is delivered pursuant to Section 4.01(g)(ii) of the
Credit Agreement dated as of March 7, 2018 (the “Credit Agreement”), among the
Borrower, Genworth Financial, Inc., a Delaware corporation (the “Parent”), the
lenders from time to time party thereto (collectively, the “Lenders”;
individually, each a “Lender”), and Goldman Sachs Lending Partners LLC, as
administrative agent for the Lenders (in such capacity, including any successor
thereto, the “Agent”). Capitalized terms used but not defined herein have the
meanings given to such terms in the Credit Agreement.

The undersigned certifies, on behalf of the Borrower and not in their individual
capacity, that they have made such investigation and inquiries as to the
financial condition of the Parent and its Restricted Subsidiaries as the
undersigned deems necessary and prudent for the purposes of providing this
Solvency Certificate.

BASED ON THE FOREGOING, the undersigned certifies, on behalf of the Borrower and
not in their individual capacity, that, on the date hereof, immediately after
giving effect to the Transactions:

(i)    the fair value of the assets of the Parent and its Restricted
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise;

(ii)    the Parent and its Restricted Subsidiaries, taken as a whole, do not
intend to, and do not believe that they will, incur debts or liabilities beyond
their ability to pay such debts and liabilities as they mature;

(iii)    the Parent and its Restricted Subsidiaries, taken as a whole, do not
have unreasonably small capital with which to conduct the business in which they
are engaged as such business is conducted on the Closing Date.

The amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

[Remainder of the page intentionally left blank]

 

Exhibit G-1



--------------------------------------------------------------------------------

Exhibit G

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in their capacity as the Chief Financial
Officer of the Borrower and not in their individual capacity.

 

Name:  

 

Title:   Chief Financial Officer

 

Exhibit G-2



--------------------------------------------------------------------------------

Exhibit H

 

Exhibit H

Form of Joinder Agreement

THIS JOINDER AGREEMENT, dated as of [●] (this “Agreement”), by and among [NEW
TERM LOAN LENDERS] (each a “New Term Loan Lender” and collectively the “New Term
Loan Lenders”), GENWORTH HOLDINGS, INC., a Delaware corporation (the
“Borrower”), GENWORTH FINANCIAL, INC., a Delaware corporation (the “Parent”),
and GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent for the Lenders
(in such capacity, including any successor thereto, the “Agent”).

RECITALS:

WHEREAS, reference is made to that certain Credit Agreement dated as of March 7,
2018 (as amended, restated, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Parent, the lenders from time to time party thereto
(collectively, the “Lenders”; individually, each a “Lender”), and the Agent.
Capitalized terms used but not defined herein have the meanings given to such
terms in the Credit Agreement; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may obtain New Term Loan Commitments by entering into one or more
Joinder Agreements with the New Term Loan Lenders.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each New Term Loan Lender party hereto hereby commits to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

Each New Term Loan Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement and it is sophisticated with respect to decisions to make
loans similar to those contemplated to be made hereunder and it is experienced
in making loans of such type; (ii) agrees that it will, independently and
without reliance upon the Agent or any other New Term Loan Lender or Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Agent, as the
case may be, by the terms thereof, together with such powers as are reasonably
incidental thereto and (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender therein.

 

Exhibit H-1



--------------------------------------------------------------------------------

Exhibit H

 

Each New Term Loan Lender hereby agrees that its Commitment shall be subject to
the following terms and conditions20:

 

1. Applicable Margin. The Applicable Margin for each Class [    ] New Term Loan
shall mean [    ].

 

2. Amortization. [    ].

 

3. Voluntary and Mandatory Prepayments. [    ].

 

4. Prepayment Fees. [    ]

[Insert other additional provisions with respect to New Term Loans]

 

5. Proposed Borrowing. This Agreement represents the Borrower’s request to
borrow Class [    ] New Term Loans from New Term Loan Lender as follows (the
“Proposed Borrowing”):

 

a.    Business Day of Proposed Borrowing:            ,         b.    Amount of
Proposed Borrowing: $                                c.    Interest rate option:
  

☐           a. Base Rate Loan(s)

☐           b. Eurodollar Rate Loans with an                    initial Interest
Period of                         month(s)21

  

 

6. [New Term Loan Lenders. Each New Term Loan Lender acknowledges and agrees
that upon its execution of this Agreement [and the making of [New Term Loans]
Class      New Term Loans] that such New Term Loan Lender shall become a
“Lender” under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender
thereunder.]22

 

7. Credit Agreement Governs. Except as set forth in this Agreement, Class [    ]
New Term Loans shall otherwise be subject to the provisions of the Credit
Agreement and the other Loan Documents.

 

8. The Borrower’s Certifications. On the applicable Increased Amount Date, the
Borrower hereby certifies that:

 

  i. The representations and warranties contained in Article 5 of the Credit
Agreement or any other Loan Documents are true and correct in all material
respects on and as of such date, after giving effect to the Proposed Borrowing,
except to the extent such representations and warranties specifically refer to
an earlier date, in which case such representations and warranties were true and
correct in all material respects on and as of such earlier date; and

 

20  Insert completed items 1-4 as applicable, with respect to New Term Loans
with such modifications as may be agreed to by the parties hereto to the extent
consistent with Section 2.15 of the Credit Agreement.

21  Select one, two, three or six months

22  Insert bracketed language if the lending institution is not already a New
Term Loan Lender.

 

Exhibit H-2



--------------------------------------------------------------------------------

Exhibit H

 

  ii. No Event of Default exists on and as of such date before or after giving
effect to such New Term Loan Commitments, as applicable.

 

  iii. The Parent and its Restricted Subsidiaries are in pro forma compliance
with the Financial Covenants as of the last day of the most recently ended
Fiscal Quarter for which financial statements are available after giving effect
to such New Term Loan Commitments.

 

9. Eligible Assignee. By its execution of this Agreement, each New Term Loan
Lender represents and warrants that it is an Eligible Assignee.

 

10. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Term Loan Lender shall be as set forth below its signature below.

 

11. Recordation of the New Loans. Upon execution and delivery hereof, the Agent
will record the Class [    ] New Term Loans made by New Term Loan Lenders in the
Register.

 

12. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

13. Severability. If any provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction then, to the fullest extent permitted by law,
(i) such provision shall, as to such jurisdiction, be ineffective to the extent
(but only to the extent) of such invalidity, illegality or unenforceability,
(ii) the other provisions of this Agreement shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favor of the New
Term Loan Lenders in order to carry out the intentions of the parties thereto as
nearly as may be possible and (iii) the invalidity, illegality or
unenforceability of any such provision in any jurisdiction shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

 

14. Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument.

[Signature pages follow]

 

Exhibit H-3



--------------------------------------------------------------------------------

Exhibit H

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

[NAME OF NEW TERM LOAN LENDER]

By:  

 

Name:   Title:  

 

Notice Address:  

 

Attention:   Telephone:   Facsimile:  

GENWORTH HOLDINGS, INC.

By:  

 

Name:   Title:  

GENWORTH FINANCIAL, INC.

By:  

 

Name:   Title:  

 

Exhibit H-4



--------------------------------------------------------------------------------

Exhibit H

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Agent

By:  

 

Authorized Signatory

 

Exhibit H-5



--------------------------------------------------------------------------------

Exhibit I

 

FORM OF LTV CERTIFICATE23

Date:                 

Financial Statement Date:                 

To:    Goldman Sachs Lending Partners LLC, as Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of March 7, 2018 (as
amended, restated, amended and restated, replaced, refinanced, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among GENWORTH
HOLDINGS, INC., a Delaware corporation (the “Borrower”), GENWORTH FINANCIAL,
INC., a Delaware corporation (the “Parent”), the lenders from time to time party
thereto (collectively, the “Lenders”; individually, each a “Lender”), and
GOLDMAN SACHS LENDING PARTNERS LLC, as administrative agent for the Lenders (in
such capacity, including any successor thereto, the “Agent”). Capitalized terms
used but not defined herein have the meanings given to such terms in the Credit
Agreement.

The undersigned Responsible Officer of the Borrower hereby certifies, solely as
a Responsible Officer of the Borrower and not in his/her individual capacity, as
of the date hereof that he/she is the [                ] of the Borrower, and
that, as such, he/she is authorized to execute and deliver this LTV Certificate
to the Agent on behalf of the Borrower, and that:

1.    The undersigned has reviewed and/or is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the attached calculation of the LTV Ratio.

2.    The calculation of the LTV Ratio and information set forth on Schedule 1
attached hereto is true and accurate in all material respects on and as of the
date of this LTV Certificate.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

23  Only required for the month ending April 30, 2018 and thereafter

 

Exhibit I-1



--------------------------------------------------------------------------------

Exhibit I

 

IN WITNESS WHEREOF, the undersigned has executed this LTV Certificate in his/her
capacity as Responsible Officer of the Borrower.

 

GENWORTH HOLDINGS, INC.

By:  

 

Name:   Title:  

 

Exhibit I-2



--------------------------------------------------------------------------------

Exhibit I

 

SCHEDULE 1

TO THE LTV CERTIFICATE

For the month ended                  (“Statement Date”)

Section 7.12 — Calculation of the LTV Ratio

 

(a)    Maximum LTV Covenant:      50.0 %  (b)    Actual (measured as of the
Statement Date):       (i)    the aggregate outstanding principal amount of
Loans (and, to the extent secured by Collateral on a pari passu basis in respect
of payment and security, any Incremental Equivalent Debt):    $               
           

 

 

        Collateral Value:       (ii)    with respect to Collateral consisting of
common stock or other security listed on a securities exchange or for which a
market price is publicly available:               

 

 

        (x)    The Dollar Equivalent of the volume weighted average price per
share of common stock or other security listed on a securities exchange or for
which a market price is publicly available for the 30 day period ending on such
date:    $              

 

 

        (y)    the number of shares legally and beneficially owned on such date
by the Obligors               

 

 

        (z)    the product of (b)(ii)(x) multiplied by (b)(ii)(y)    $        
     

 

 

     (iii)    with respect to Collateral consisting of cash and Cash Equivalents
(other than for the avoidance of doubt, any cash or Cash Equivalents in the
Specified Account), the amount thereof deposited into any deposit or securities
account that is subject to an account control agreement reasonably satisfactory
to the Agent:    $              

 

 

     (iv)    with respect to any other Collateral pledged to the Agent from time
to time, the book value of such Collateral as determined by an independent third
party internationally recognized valuation firm selected by the Agent and
reasonably acceptable to the Borrower:1    $              

 

 

 

 

1  Pending any such valuation, at the Borrower’s request, the Agent may assign a
temporary value to any such Collateral based on the book value thereof or any
other appropriate metric, as determined by the Agent in its discretion.

 

Exhibit I-1



--------------------------------------------------------------------------------

Exhibit I

 

   (v)    Collateral Value (the sum of items (b)(ii)(z), (b)(iii) and (b)(iv))
   $              

 

 

     LTV Ratio (the ratio of (b)(i) to (b)(v))                  %              

 

 

 

 

(d)    Is the Actual £ Maximum permitted?      [Yes]/[No]              

 

 

 

 

Exhibit I-2